Exhibit 10.5
Dated March 12 2020


HOUATORRIS FINANCE LIMITED
as Borrower


CHANTIERS DE L’ATLANTIQUE (PREVIOUSLY KNOWN AS STX FRANCE S.A.)
as Seller


ROYAL CARIBBEAN CRUISES LTD.
as Buyer


CITIBANK EUROPE PLC, UK BRANCH
as Facility Agent


CITICORP TRUSTEE COMPANY LIMITED
as Security Trustee


CITIBANK N.A., LONDON BRANCH
as Global Coordinator


HSBC FRANCE
as French Coordinating Bank


SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS BRANCH
as ECA Agent


THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1
as Lenders and
CITIBANK N.A., LONDON BRANCH, BANCO SANTANDER, S.A., PARIS BRANCH, BNP PARIBAS,
HSBC FRANCE, SOCIÉTÉ GÉNÉRALE and SUMITOMO MITSUI BANKING CORPORATION EUROPE
LIMITED, PARIS BRANCH
as Mandated Lead Arrangers
FIRST SUPPLEMENTAL AGREEMENT
relating to Hull No. M34 at Chantiers de l’Atlantique (previously known as STX
France S.A.)





image011.jpg [image011.jpg]




















--------------------------------------------------------------------------------



Contents







ClausePage1Definitions22Agreement of the Parties33Amendments to Relevant
Documents34Representations and warranties45Conditions46Confirmation of continued
effect57Costs and expenses58Miscellaneous and notices69Governing law6Schedule 1
The Lenders8Schedule 2 Documents and evidence required as conditions precedent
(referred to in clause 5.1)13Schedule 3 Form of Amended and Restated Facility
Agreement16Schedule 4 Form of Amended and Restated Receivable Purchase
Agreement17Schedule 5 Form of Amended and Restated Novation Agreement18Schedule
6 Form of Amended and Restated Agency and Trust Deed19Schedule 7 Form of
Effective Date certificate20



















































--------------------------------------------------------------------------------



THIS FIRST SUPPLEMENTAL AGREEMENT is dated 2020 and made BETWEEN:


(1)HOUATORRIS FINANCE LIMITED as Borrower;


(2)CHANTIERS DE L’ATLANTIQUE as Seller;


(3)ROYAL CARIBBEAN CRUISES LTD. as Buyer;


(4)CITIBANK EUROPE PLC, UK BRANCH as Facility Agent;


(5)CITICORP TRUSTEE COMPANY LIMITED as Security Trustee;


(6)CITIBANK N.A., LONDON BRANCH as Global Coordinator;


(7)HSBC FRANCE as French Coordinating Bank;


(8)SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS BRANCH as ECA
Agent;


(9)THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders; and


(10)CITIBANK N.A., LONDON BRANCH, BANCO SANTANDER, S.A., PARIS BRANCH, BNP
PARIBAS, HSBC FRANCE, SOCIÉTÉ GÉNÉRALE and SUMITOMO MITSUI BANKING CORPORATION
EUROPE LIMITED, PARIS BRANCH as Mandated Lead Arrangers.


WHEREAS:


(A)By a building contract dated 30 September 2016 (as amended by Addendum No.1
dated 18 October 2017, Addendum No.2 dated 25 January 2018, Addendum No. 3 dated
21 December 2018, Addendum No. 4 dated 4 April 2019 and Addendum No. 5 dated 18
December 2019, the Building Contract) between the Seller and the Buyer the
Seller has agreed to design, construct, equip and complete a passenger cruise
vessel with Hull No. M34 (the Vessel) for the Buyer.


(B)By a receivable purchase agreement dated 24 July 2017 (the Receivable
Purchase Agreement), the Seller has agreed to sell its contractual rights to the
Receivable to the Borrower.


(C)The Borrower will fund the purchase of the Receivable through the borrowing
of advances in an amount of up to €630,622,480 pursuant to a facility agreement
dated 24 July 2017 (the Facility Agreement) between (1) the Borrower, (2) the
Facility Agent, (3) the Security Trustee, (4) the ECA Agent, (5) the Global
Coordinator, (6) the French Coordinating Bank, (7) the Mandated Lead Arrangers
and (8) the Lenders.


(D)By a buyer consent agreement dated 24 July 2017 (the Buyer Consent Agreement)
between (1) the Borrower, (2) the Seller, (3) the Facility Agent, (4) the
Security Trustee, (5) the Refund Guarantors, (6) the RG Agent and (7) the Buyer,
the parties have agreed (among other things) the basis upon which the Buyer has
consented to the sale of the Receivable and has granted a first priority
pre-delivery mortgage over the Vessel.


(E)By a novation agreement dated 24 July 2017 (the Novation Agreement) between
(1) the Borrower, (2) the Buyer, (3) the Facility Agent, (4) the Security
Trustee, (5) the ECA Agent, (6) the Global Coordinator, (7) the French
Coordinating Bank, (8) the Mandated Lead Arrangers, and (9) the Lenders, the
parties agreed to the future novation, amendment and restatement of the Facility
Agreement with the Buyer as borrower in the form set out therein.


(F)In connection with certain requirements of BpiFAE in relation to the French
content in respect of the Vessel and the drawdown arrangements under the
Facility Agreement in respect of the Non-


1




--------------------------------------------------------------------------------



Yard Costs it has been agreed that certain amendments should be made to the
Facility Agreement and the Novated Credit Agreement.


(G)The Buyer has also requested that certain changes be made to the provisions
of the Novated Credit Agreement so that this reflects certain changes that were
agreed to the $1.15 billion revolving credit facility of the Buyer pursuant to
amendment and restatement of this facility on 12 October 2017.


(H)This Agreement sets out the terms and conditions upon which the parties to
this Agreement shall agree to the amendments referred to in recitals (F) and (G)
above.


NOW IT IS HEREBY AGREED as follows:


1Definitions


a.Defined expressions


Words and expressions defined in the Facility Agreement and/or the Novation
Agreement shall unless the context otherwise requires or unless otherwise
defined herein, have the same meanings when used in this Agreement.


b.Definitions


In this Agreement, unless the context otherwise requires:


Effective Date means the date specified as the “Effective Date” in the
certificate signed by the Facility Agent, the Seller and the Buyer in accordance
with clause 5.4.


Party means each of the parties to this Agreement.


Relevant Documents means the Facility Agreement, the Receivable Purchase
Agreement, the Novation Agreement and the Agency and Trust Deed.


c.Relevant Documents


References in the Relevant Documents to “this Agreement” or “this Deed” shall,
with effect from the Effective Date and unless the context otherwise requires,
be references to such Relevant Document as amended and restated by this
Agreement and words such as “herein”, “hereof”, “hereunder”, “hereafter”,
“hereby” and “hereto”, where they appear in the Relevant Documents, shall be
construed accordingly.


d.Headings


Clause headings and the table of contents are inserted for convenience of
reference only and shall be ignored in the interpretation of this Agreement.


e.Construction of certain terms


Clause 1.5 of the Buyer Consent Agreement shall apply to this agreement (mutatis
mutandis) as if set out herein and as if references therein to “this Deed” were
references to this Agreement.


f.Designation as a Transaction Document


This Agreement is designated as a Transaction Document.


2




--------------------------------------------------------------------------------



2.Agreement of the Parties


Each of the Parties, relying upon the representations and warranties on the part
of the other Parties contained in clause 4, agrees that, subject to the terms
and conditions of this Agreement and in particular, but without prejudice to the
generality of the foregoing, fulfilment of the conditions contained in clause 5
and Schedule 2, the Relevant Documents shall be amended and restated on the
terms set out in clause 3.


3.Amendments to Relevant Documents


a.Amendments to Facility Agreement


The Facility Agreement shall, with effect on and from the Effective Date, be
(and it is hereby) amended and restated so as to read in accordance with the
form of the amended and restated Facility Agreement set out in Schedule 3 and
(as so amended) will continue to be binding upon each of the Borrower and the
Finance Parties in accordance with its terms as so amended and restated.


b.Amendments to the Receivable Purchase Agreement


The Receivable Purchase Agreement shall, with effect on and from the Effective
Date, be (and it is hereby) amended and restated so as to read in accordance
with the form of the amended and restated Receivable Purchase Agreement set out
in Schedule 4 and (as so amended) will continue to be binding upon each of the
Seller and the Borrower in accordance with its terms as so amended and restated.


c.Amendments to Novation Agreement


The Novation Agreement shall, with effect on and from the Effective Date, be
(and it is hereby) amended and restated in accordance with the form of the
amended and restated Novation Agreement set out in Schedule 5 and (as so
amended) will continue to be binding upon each of the Borrower, the Finance
Parties and the Buyer in accordance with its terms as so amended and restated.


d.Amendments to Agency and Trust Deed


The Agency and Trust Deed shall, with effect on and from the Novation Effective
Date, be (and it is hereby) amended and restated in accordance with the form of
the amended and restated Agency and Trust Deed set out in Schedule 6 and (as so
amended) will continue to be binding upon each of the Finance Parties (save for
the French Coordinating Bank as set out below) and the Buyer (as borrower and
reflecting the accession set out below) in accordance with its terms as so
amended and restated. In addition, on the Novation Effective Date and at the
same time as the amendments referred to above:


i.the Buyer shall accede to the Agency and Trust Deed as the borrower thereunder
and in replacement of the Borrower; and


ii.the Borrower and the French Coordinating Bank shall cease to be parties to
the Agency and Trust Deed and shall be released from any obligations thereunder,


and as such arrangements are reflected in the amendment and restatement of the
Agency and Trust Deed set out in Schedule 6.


e.Continued force and effect


The provisions of the Relevant Documents shall continue in full force and effect
(as amended and restated by this Agreement) and each of the Relevant Documents
and this Agreement shall be read and construed as one instrument.


3




--------------------------------------------------------------------------------



4.Representations and warranties


a.General representations and warranties


Each Party represents and warrants (each severally for and in respect of itself)
to each of the other Parties hereto that as at the date hereof:


i.it is a corporation or limited liability company, duly incorporated and
validly existing under the laws of its country of incorporation;


ii.it has the power to enter into, perform and deliver, and each has taken all
necessary corporate action to authorise the entry into, performance and delivery
of, this Agreement and the transactions contemplated by this Agreement;


iii.this Agreement constitutes its legal, valid, binding and enforceable
obligations subject to any relevant qualifications as to matters of law of the
type set out in the legal opinions delivered under the Facility Agreement on the
Signing Date (as defined in the Facility Agreement) and under Part A of Schedule
2; and


iv.all contractual and other consents or approvals necessary in connection with
the authorisation, execution, delivery, validity, enforceability or
admissibility in evidence of this Agreement or the performance by it of its
obligations under this Agreement have been or will, when required, be obtained
or made.


b.Seller additional representations


The Seller further represents and warrants to the Borrower that the
representations and warranties set out in clauses 8.1 and 8.2 of the Receivable
Purchase Agreement are true and correct, including to the extent that they may
have been or shall be amended by this Agreement as if made at the date of this
Agreement with reference to the facts and circumstances existing on such date.


c.Borrower additional representations


The Borrower further represents and warrants to the Finance Parties that the
representations and warranties set out in clause 7.1 of the Facility Agreement
are true and correct, including to the extent that they may have been or shall
be amended by this Agreement as if made at the date of this Agreement with
reference to the facts and circumstances existing on such date.


d.Buyer additional representations


The Buyer further represents and warrants to the Finance Parties that the
representations and warranties set out in the first paragraph of clause 8.2 of
the Novation Agreement are true and correct, including to the extent that they
may have been or shall be amended by this Agreement as if made at the date of
this Agreement with reference to the facts and circumstances existing on such
date.


e.Repetition of representations and warranties


The representations and warranties in clauses 4.1 to 4.4 shall be deemed
repeated by each relevant Party on and as of the Effective Date, as if made with
reference to the facts and circumstances existing on the Effective Date.


5.Conditions


a.Documents and evidence


The agreement of the Parties referred to in clause 2 shall be subject to:
4




--------------------------------------------------------------------------------



i.the receipt by the Facility Agent or its duly authorised representative of the
documents and evidence specified in Part A of Schedule 2;


ii.the receipt by the Seller or its duly authorised representative of the
documents and evidence specified in Part B of Schedule 2; and


iii.the receipt by the Buyer or its duly authorised representative of the
documents and evidence specified in Part C of Schedule 2,


in each case in form and substance satisfactory to the relevant Party.


b.General conditions precedent


The agreement of the Finance Parties referred to in clause 2 shall be subject to
the further conditions that on the Effective Date:


i.the representations and warranties of the other Parties contained in clause 4
are true and correct in all material respects (except for such representations
and warranties that are qualified by materiality or non-existence of a material
adverse effect which shall be accurate in all respects) on and as of each such
time as if each was made with respect to the facts and circumstances existing at
such time; and


ii.no Event of Default shall have occurred and be continuing or would result
from the amendment and restatement of the Relevant Documents pursuant to this
Agreement.


c.Waiver of conditions precedent


The conditions set out in clauses 5.1 and 5.2 of this Agreement are for the sole
benefit of the Party specified in the relevant clause, who shall be entitled to
waive the fulfilment for its benefit of any of those conditions on such terms as
it deems fit (in the case of the Facility Agent, acting on the instructions of
the Majority Lenders).


d.Effective Date certificate


Upon fulfilment or waiver of the conditions in this clause 5, the Facility
Agent, the Seller and the Buyer shall sign a certificate in the form set out in
Schedule 7 confirming that the Effective Date has occurred and such certificate
shall be binding on all Parties.


6.Confirmation of continued effect


Each of the Parties acknowledge and agree that the Transaction Documents to
which they are respectively a party shall remain in full force and effect save
that, with effect on and from the Effective Date, the references therein to any
Relevant Document shall be construed as references to such document as amended
and restated and, as applicable, acceded to by this Agreement.


7.Costs and expenses


a.Expenses


The Buyer agrees to pay on demand, on an after-tax basis, all costs and expenses
in connection with:


i.the preparation, execution and delivery of; and


ii.the administration, modification and amendment of,


5




--------------------------------------------------------------------------------



this Agreement and all other documents to be delivered hereunder or thereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
Norton Rose Fulbright LLP as the legal adviser to the Lenders, the Facility
Agent and the Security Trustee and any correspondent counsel separately agreed
in writing between the Seller and the Facility Agent with respect thereto on a
basis (in relation to the costs referred to in (a) above) separately agreed
between the Seller, the Buyer and the Facility Agent.


b.Value Added Tax


All fees and expenses payable pursuant to this clause 7 shall be paid together
with value added tax or any similar tax (if any) properly chargeable thereon.


c.Stamp and other duties


The Buyer agrees to pay on demand all stamp, documentary, registration or other
like duties or taxes (including any duties or taxes payable by a Finance Party)
imposed on or in connection with this Agreement and shall indemnify the other
Parties against any liability arising by reason of any delay or omission by the
Buyer to pay such duties or taxes.


8.Miscellaneous and notices


a.Notices


The provisions of clause 23.1 of the Buyer Consent Agreement shall extend and
apply to the giving or making of notices or demands hereunder as if the same
were expressly stated herein with all necessary changes and so that any notices
to a Lender shall be sent to the relevant Lender to its address and contact
details set out in Schedule 1.


b.Counterparts


This Agreement may be executed in any number of counterparts and by the
different parties on separate counterparts, each of which when so executed and
delivered shall be an original but all counterparts shall together constitute
one and the same instrument.


c.Limitation on recourse


The provisions of clause 16 (Limitation on recourse) of the Facility Agreement
shall apply equally to this Agreement.


9.Governing law


a.Law


This Agreement and any non-contractual obligations connected with it are
governed by and shall be construed in accordance with English law.


b.Submission to jurisdiction


Each of the Parties hereto agree for the benefit of the other Parties hereto
that any legal action or proceedings arising out of or in connection with this
Agreement and any non-contractual obligations connected with it against any of
the Parties hereto or any of their respective assets shall be brought in the
English courts, and each of the Parties hereto irrevocably and unconditionally
submits to the jurisdiction of the English courts. Each of the Parties hereto
further agrees that only the courts of England and not those of any other
country shall have jurisdiction to determine any claim which a Party may have
against the another Party hereto arising out of or in connection with this
Agreement.


6




--------------------------------------------------------------------------------



Each of the Seller, the Borrower and the Buyer confirms and agrees for the
benefit of the each of the other Parties hereto that those agents appointed by
it pursuant to clause 27.2 of the Buyer Consent Agreement are also designated,
appointed and empowered to receive for it and on its behalf, service of process
issued out of the English courts in any legal action or proceedings arising out
of or in connection with this Agreement and any non-contractual obligations
connected with it.


IN WITNESS whereof the parties to this Agreement have caused this Agreement to
be duly executed on the date first above written.


7




--------------------------------------------------------------------------------



Schedule 1 The Lenders



NameFacility Office and contact detailsCitibank N.A., London Branch
Citigroup Centre Canada Square London E14 5LB United Kingdom
Attention: Wei-Fong Chan
Kara Catt Romina Coates Antoine Paycha


Fax No: +44 20 7986 4881
Tel No: +44 20 7986 3036 /
+44 20 7508 0344
+44 20 7986 4824
+44 20 7500 0907 /


E-mail: weifong.chan@citi.com kara.catt@citi.com
romina.coates@citi.com antoine.paycha@citi.com
Banco Santander, S.A, Paris Branch
Facility Office:


374, rue Saint-Honoré
75001 Paris France


Operational address:


Ciudad Financiera Avenida de Cantabria s/n Edificio Encinar 2a planta 28600
Boadilla del Monte Spain


Fax No: +34 91 257 1682


Attention: Elise Regnault
Julián Arroyo Angela Rabanal Ecaterina Mucuta
Vanessa Berrio Vélez Ana Sanz Gómez


Tel No: +34 912893722
+1 212-297-2919
+1 212-297-2942
+33 1 53 53 70 46
+34 91 289 10 28
+34 91 289 17 90


E-mail:

8




--------------------------------------------------------------------------------




NameFacility Office and contact details
elise.regnault@gruposantander.com Julian.Arroyo@santander.us
arabanal@santander.us ecaterina.mucuta@gruposantander.com
vaberrio@gruposantander.com anasanz@gruposantander.com
MiddleOfficeParis@gruposantander.com
BNP Paribas
Front Office to keep copied to all matters. BNPP SA
37 RUE DU MARCHE SAINT HONORE75001 PARISACI : CHC03B1Alexandre de VATHAIRE /
Mauricio GONZALEZ
alexandre.devathaire@bnpparibas.com
mauricio.gonzalez@us.bnpparibas.com
Tel : 00 331 42 98 00 29/00 1212 841 38 88Middle Office: For Operational /
Servicing mattersKHALID BOUITIDA / THIERRY ANEZOMILLENAIRE 435, RUE DE LA
GARE75019 PARISACI : CVA05A1
khalid.k.bouitida@bnpparibas.com
thierry.anezo@bnpparibas.com
Tel : 00 331 42 98 58 69 / 00 331 43 16 81 57Back Office : For Standard
Settlement Instructionauthentication/call-backSTEVE LOUISOR / VALERIE
DUMOULINMILLENAIRE 435, RUE DE LA GARE75019 PARISACI : CVA03A1
paris.cib.boci.ca.3@bnpparibas.com
valerie.dumoulin@bnpparibas.com
steve.louisor@bnpparibas.com
Tel : 00 331 55 77 91 86 / 00 331 40 14 46 59

9




--------------------------------------------------------------------------------




NameFacility Office and contact detailsHSBC France
HSBC France – Global Banking Agency Operations (GBAO) Transaction Manager Unit
103 avenue des Champs Elysées
75008 Paris France


Attention: Florencia Thomas
Alexandra Penda


Fax No: +33 1 40 70 28 80
Tel No: +33 1 40 70 73 81 /
+33 1 41 02 67 50


Email: florencia.thomas@hsbc.fr
alexandra.penda@hsbc.fr


Copy to:


HSBC France
103 avenue des Champs Elysées 75008 Paris
France
Attention: Celine Karsenty / Julie Bellais Fax No: +33 1 40 70 78 93
Tel No: +33 1 40 70 28 59 /
+33 1 40 70 22 97


Email: celine.karsenty@hsbc.fr
julie.bellais@hsbc.fr

10




--------------------------------------------------------------------------------




NameFacility Office and contact detailsSociété Générale
Société Générale Facility Office 29 Boulevard Haussmann
75009 Paris France


For operational/servicing matters:


Bouchra BOUMEZOUED / Tatiana BYCHKOVA Société Générale 189, rue d’Aubervilliers
75886
PARIS CEDEX 18 OPER/FIN/CAF/DMT6


Phone: +33 1 57 29 13 12 / +33 1 58 98 43 05


Email: bouchra.boumezoued@sgcib.com tatiana.bychkova@sgcib.com
par-oper-caf-dmt6@sgcib.com For credit matters:
Francois Rolland / Tingting Yu / Muriel Baumann Société Générale 189, rue
d’Aubervilliers 75886
PARIS CEDEX 18 OPER/FIN/SMO/EXT


Phone: +33 1 58 98 17 78 / +33 1 58 98 49 18 /
+33 1 58 98 22 76


Email: francois.rolland@sgcib.com
tingting.yu@sgcib.com muriel.baumann@sgcib.com
Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch
1/3/5 rue Paul Cézanne 75008 Paris
France


Attention: Cedric le Duigou
Guillaume Branco Herve Billi
Claire Lucien


Fax No: +33 1 44 90 48 01


Tel No:
Cedric le Duigou: + 33 1 44 90 48 83
Guillaume Branco: + 33 1 44 90 48 71
Herve Billi: +33 1 44 90 48 48
Claire Lucien: + 33 1 44 90 48 49
Helene Ly: +33 1 44 90 48 76
E-mail: cedric_leduigou@fr.smbcgroup.com guillaume_branco@fr.smbcgroup.com
herve_billi@fr.smbcgroup.com
claire_lucien@fr.smbcgroup.com helene_ly@fr.smbcgroup.com
SFIL1-3, rue de Passeur de Boulogne – CS 80054

11




--------------------------------------------------------------------------------




NameFacility Office and contact details
92861 Issy-les-Moulineaux Cedex 9 France




Contact Person


Loan Administration Department: Direction du Crédit Export:
Pierre-Marie Debreuille / Anne Crépin Direction des Opérations:
Dominique Brossard / Patrick Sick






Telephone:


Pierre-Marie Debreuille +33 1 73 28 87 64


Anne Crépin +33 1 73 28 88 59


Dominique Brossard +33 1 73 28 91 93


Patrick Sick +33 1 73 28 87 66






Email:


pierre-marie.debreuille@sfil.fr anne.crepin@sfil.fr dominique.brossard@sfil.fr
patrick.sick@sfil.fr
refinancements-export@sfil.fr creditexport_ops@sfil.fr






Fax: + 33 1 73 28 85 04

12




--------------------------------------------------------------------------------



Schedule 2
Documents and evidence required as conditions precedent (referred to in clause
5.1)


Part A: Facility Agent


1.A certificate from an authorised signatory of each of the Borrower, the Seller
and the Buyer confirming that there have been no changes or amendments to the
constitutional documents or board resolutions of such Party, certified copies of
which were previously delivered to the Purchaser or the Facility Agent pursuant
to the Receivable Purchase Agreement or the Facility Agreement or attaching
revised versions in case of any changes or amendments.


2.A copy, certified by an authorised officer of each of the Borrower and the
Buyer of (a) resolutions of the board of directors of such Party approving the
transactions contemplated by this Agreement and authorising a person or persons
to execute this Agreement and any notices or other documents to be given
pursuant hereto and (b) any power of attorney issued pursuant to such
resolutions (which shall be certified as being in full force and effect and not
revoked or withdrawn).


3.Evidence of the authority of the signatories of the Seller to sign this
Agreement.


4.A copy, certified as a true copy by an authorised signatory of the Buyer or
the Seller, of the following:


a.addendum no.1 to the Building Contract which (among other things) adjusts the
provisions dealing with payment of the first instalment of the Basic Contract
Price (as defined in the Receivable Purchase Agreement);


b.addendum no.2 to the Building Contract which (among other things) adjusts the
provisions dealing adjustments to the Basic Contract Price (as defined in the
Receivable Purchase Agreement); and


c.addendum no.3, addendum no. 4 and addendum no. 5 to the Building Contract
which (among other things) adjusts the provisions relating to the EDGE 5 CP
Deadline (as defined therein).


5.Payment of all fees, commissions, costs and expenses required to be paid to
the Finance Parties on or before the Effective Date under any of the Transaction
Documents or under any mandate letter or fee letter entered into in connection
with the Transaction Documents.


6.Written acceptance by the agents for service of process in respect of the
Seller, the Borrower and the Buyer in relation to this Agreement.


7.An opinion of Norton Rose Fulbright LLP, English legal advisers.


8.An opinion of Norton Rose Fulbright LLP, French legal advisers.


9.An opinion of Watson Farley & Williams LLP, Liberian legal advisers.


10.An opinion of Walkers, Cayman Islands legal advisers.


11.A confirmation from Walkers Fiduciary Limited as shareholder of the Borrower
that the share charge dated 24 July 2017 remains in full force and effect.


12.Evidence, in a form and substance satisfactory to the Lenders, that BpiFAE
has agreed to the changes referred to in this Agreement.


13




--------------------------------------------------------------------------------



Part B: Seller


1.A certificate from an authorised signatory of each of the Borrower and the
Buyer confirming that there have been no changes or amendments to the
constitutional documents or board resolutions of such Party, certified copies of
which were previously delivered to the Purchaser or the Facility Agent pursuant
to the Receivable Purchase Agreement or the Facility Agreement or attaching
revised versions in case of any changes or amendments.


2.A copy, certified by an authorised officer of each of the Borrower and the
Buyer of (a) resolutions of the board of directors of such Party approving the
transactions contemplated by this Agreement and authorising a person or persons
to execute this Agreement and any notices or other documents to be given
pursuant hereto and (b) any power of attorney issued pursuant to such
resolutions (which shall be certified as being in full force and effect and not
revoked or withdrawn).


3.Written acceptance by the agents for service of process in respect of the
Borrower and the Buyer in relation to this Agreement.


14




--------------------------------------------------------------------------------



Part C: Buyer


1.A certificate from an authorised signatory of each of the Borrower and the
Seller confirming that there have been no changes or amendments to the
constitutional documents or board resolutions of such Party, certified copies of
which were previously delivered to the Borrower or the Facility Agent pursuant
to the Receivable Purchase Agreement or the Facility Agreement or attaching
revised versions in case of any changes or amendments.


2.A copy, certified by an authorised officer of the Borrower of (a) resolutions
of the board of directors of the Borrower approving the transactions
contemplated by this Agreement and authorising a person or persons to execute
this Agreement and any notices or other documents to be given pursuant hereto
and (b) any power of attorney issued pursuant to such resolutions (which shall
be certified as being in full force and effect and not revoked or withdrawn).


3.Evidence of the authority of the signatories of the Seller to sign this
Agreement.


4.Written acceptance by the agents for service of process in respect of the
Seller and the Borrower in relation to this Agreement.


15




--------------------------------------------------------------------------------



Schedule 3
Form of Amended and Restated Facility Agreement


16




--------------------------------------------------------------------------------



Schedule 4
Form of Amended and Restated Receivable Purchase Agreement


17




--------------------------------------------------------------------------------



Schedule 5
Form of Amended and Restated Novation Agreement


18




--------------------------------------------------------------------------------




Private & Confidential
Dated 24 July 2017
(as amended and restated by a first supplemental agreement dated March 2020)
HOUATORRIS FINANCE LIMITED
as Existing Borrower


ROYAL CARIBBEAN CRUISES LTD.
as New Borrower


CITIBANK EUROPE PLC, UK BRANCH
as Facility Agent


CITICORP TRUSTEE COMPANY LIMITED
as Security Trustee


CITIBANK N.A., LONDON BRANCH
as Global Coordinator


HSBC FRANCE
as French Coordinating Bank


SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS BRANCH
as ECA Agent


CITIBANK N.A., LONDON BRANCH, BANCO SANTANDER, S.A., BNP PARIBAS, HSBC FRANCE,
SOCIÉTÉ GÉNÉRALE and SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS
BRANCH
as Mandated Lead Arrangers AND
THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1
as Original Lenders


NOVATION AGREEMENT
relating to a secured credit facility agreement for Hull No. M34 at Chantiers de
l’Atlantique

image111.jpg [image111.jpg]








--------------------------------------------------------------------------------





Contents





ClausePage1Definitions22Consent and agreement of the Finance Parties43Assumption
of liability and obligations44Amendment and restatement of Principal
Agreement65Loan currency, Additional Advances and undrawn Commitments under the
Principal Agreement66Conditions97Fixed rate108Representations and
warranties109Covenants1110Commitment and cancellation by the New
Borrower1211Satisfaction of Receivable, releases and BpiFAE Insurance
Policy1412Assignment and transfers1413Miscellaneous and notices1514Governing law
and jurisdiction15Schedule 1 The Original Lenders17Schedule 2 Conditions
precedent20Schedule 3 Form of Novated Credit Agreement22



















--------------------------------------------------------------------------------



THIS NOVATION AGREEMENT is dated 24 July 2017 (as amended and restated by a
first supplemental agreement dated March 2020) and made BETWEEN:


(1)HOUATORRIS FINANCE LIMITED as transferor (the Existing Borrower);


(2)ROYAL CARIBBEAN CRUISES LTD. as transferee (the New Borrower);


(3)CITIBANK EUROPE PLC, UK BRANCH as facility agent for the other Finance
Parties (the
Facility Agent);


(4)CITICORP TRUSTEE COMPANY LIMITED as security trustee for the other Finance
Parties (the Security Trustee);


(5)CITIBANK N.A., LONDON BRANCH as global coordinator (the Global Coordinator);


(6)HSBC FRANCE as French coordinating bank (the French Coordinating Bank);


(7)SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS BRANCH as ECA agent
(the ECA Agent);


(8)CITIBANK N.A., LONDON BRANCH, BANCO SANTANDER, S.A., BNP PARIBAS, HSBC
FRANCE, SOCIÉTÉ GÉNÉRALE and SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED,
PARIS BRANCH as Mandated Lead Arrangers; and


(9)THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Original
Lenders.


WHEREAS:


(A)By a facility agreement dated on or about the date of this Agreement (the
Principal Agreement) and made between (1) the Existing Borrower as borrower, (2)
the banks and financial institutions named therein as original lenders, (3) the
Mandated Lead Arrangers as mandated lead arrangers, (4) the Facility Agent as
facility agent, (5) the Security Trustee as security trustee (6) the Global
Coordinator as global coordinator, (7) the French Coordinating Bank as French
coordinating bank and (8) the ECA Agent as ECA agent, the Lenders have agreed to
make available a loan of up to €630,622,480 to the Existing Borrower in
connection with the purchase by the Existing Borrower of the Receivable from the
Seller pursuant to the Receivable Purchase Agreement.


(B)It is intended that on the Actual Delivery Date, and subject to the delivery
of the Vessel to, and acceptance of the Vessel by, the New Borrower or the
Nominated Owner (as defined below) on its behalf under the Building Contract and
by way of satisfying the obligation of the New Borrower to pay the Receivable to
the Existing Borrower (as purchaser of the Receivable from the Seller pursuant
to the Receivable Purchase Agreement), all of the rights and obligations of the
Existing Borrower in respect of the Principal Agreement shall be transferred by
novation by the Existing Borrower to the New Borrower.


(C)The parties have also agreed that on the date of the novation contemplated in
Recital (B) the Novated Loan Balance at such date shall be converted into
Dollars, certain additional advances shall be made to the New Borrower and the
Principal Agreement shall be amended and restated (in the form of the Novated
Credit Agreement) pursuant to the terms of this Agreement.


(D)This Agreement sets out the terms and conditions upon which (i) the parties
hereto shall agree to such novation, amendment and restatement of the Principal
Agreement and (ii) the Lenders shall agree to make additional advances to the
New Borrower.


BD-#34765962-v1
1




--------------------------------------------------------------------------------



NOW IT IS HEREBY AGREED as follows:


1.Definitions


a.Definitions


Words and expressions defined in the Principal Agreement shall have the same
meaning when used in this Agreement, except insofar as the context otherwise
requires or as otherwise defined in this Agreement:


Additional Advances has the meaning given to it in clause 5.2.


Change Orders has the meaning given to it in the Receivable Purchase Agreement.


BpiFAE Premium has the meaning given to it in the Novated Credit Agreement.


Dollars has the meaning given to it in the Novated Credit Agreement.


Initial Effective Date has the meaning given to it in the Receivable Purchase
Agreement.


Maximum Loan Amount has the meaning given to it in the Novated Credit Agreement.


Mortgage means the first ranking ship construction mortgage over the Vessel
granted or, as the case may be, to be granted by the New Borrower in favour of
the Security Trustee and certain other parties in the form scheduled to the
Buyer Consent Agreement.


Nominated Owner has the meaning given to it in the Credit Agreement.


Non-Yard Costs has the meaning given to it in the Novated Credit Agreement.


Novated Credit Agreement means the Principal Agreement as novated, amended and
restated by this Agreement.


Novated Loan Balance means, subject to clause 10.2 and subject to the approval
of the New Borrower pursuant to clause 3.5, the outstanding principal amount of
the Loan owing by the Existing Borrower on the Novation Effective Date (and
reflecting the amount of any Advances drawndown or deemed drawndown by the
Existing Borrower in accordance with the terms of the Principal Agreement on
such date but excluding any Unsecured Advances) up to the amount not exceeding
the lower of:


(a)the amount of the Final Payment after any deductions permitted under the
Buyer Consent Agreement;


(b) €630,622,480; and


(c) the amount referred to in clause 2.1(c) of the Principal Agreement.


Novation Effective Date means, when the Novation Effective Time has occurred,
the date on which the Novation Effective Time so occurs.


Novation Effective Time means the time at which the Vessel is delivered to, and
accepted by, the New Borrower (as buyer) or, as the case may be, the Nominated
Owner (on its behalf) under the Building Contract (as evidenced by the protocol
of delivery and acceptance for the Vessel), save that the “Novation Effective
Time” shall not occur hereunder unless:


(a)the Facility Agent has notified the parties in writing that it has received
all of the documents and other evidence referred to in clause 6; and


BD-#34765962-v1
2




--------------------------------------------------------------------------------



b.such time falls before the Back Stop Date (as defined in the Receivable
Purchase Agreement and subject to clause 10.2).


NYC Applicable Rate means the USD-to-EUR rate used by the New Borrower to
convert the relevant Dollar amount of the Non-Yard Costs into euro for the
purpose of the Seller invoicing the same to the New Borrower in euro in
accordance with the Building Contract.


Other Basic Contract Price Increases means any increase in the Basic Contract
Price pursuant to the following Articles of the Building Contract: I.5.7 and
I.5.8 (choice of suppliers),
II.1 (in relation to the Non-Exercise Premium as defined in that Article),
III.2.3 (speed bonus) and
III.6.2 (extra cabins), in the amount provided for in the Building Contract or
as reasonably determined by the New Borrower and, in each case, evidenced to the
reasonable satisfaction of the Facility Agent, but (for the purpose of
calculating the Maximum Loan Amount and the Additional Advance in respect of
such items) in an aggregate amount not exceeding
€12,000,000 (in relation to the Non-Exercise Premium) plus an amount not
exceeding
€10,000,000 (in relation to bonuses pursuant to Articles III.2 and III.6 of the
Building Contract).


Signing Date means the date of this Agreement.


Spot Rate of Exchange means, for the purposes of determining an equivalent
amount in EUR of Dollars on any relevant date, the mid FX Rate EUR/USD
(published on the basis of the 1:00pm London Bloomberg BFIX rate) two (2)
Banking Days before that date.


Unsecured Advances has the meaning given to it in the Buyer Consent Agreement.


US Dollar Equivalent has the meaning given to it in the Novated Credit
Agreement.


Weighted Average Rate of Exchange means the weighted average rate of exchange
that the New Borrower has agreed, either in the spot or forward currency
markets, to pay its counterparties for the purchase of the relevant amounts of
euro with Dollars for the payment of the euro amount of the Contract Price
(including the portion thereof comprising the Change Orders, any Other Basic
Contract Price Increases and the Non-Yard Costs) and including in such weighted
average calculation (a) the NYC Applicable Rate in relation to the portion of
the Contract Price comprising the Non-Yard Costs and (b) the spot rates for any
other euro amounts that have not been hedged by the New Borrower.


b.Headings


Clause headings and the table of contents are inserted for convenience of
reference only and shall be ignored in the interpretation of this Agreement.


c.Construction


Clause 1.4 of the Principal Agreement shall apply to this Agreement as if set
out herein.


d.References to Novated Credit Agreement


Unless a contrary indication appears, any reference in this Agreement to a term
defined in, or an article or section of, or an exhibit to, the Novated Credit
Agreement, shall refer to such term defined in, or article or section of, or
exhibit to, the agreement set out in Schedule 3 notwithstanding that such
agreement is not yet effective, it being agreed that articles and sections of
the Novated Credit Agreement, where so incorporated into, or which are to apply
for the purpose of, this Agreement, shall be effective and apply under this
Agreement notwithstanding that for the purpose of the Novated Credit Agreement
they shall only apply from the Novation Effective Time.


e.References to Security Trustee and Finance Parties


It is agreed that as the Security Trustee will not be a party to the Novated
Credit Agreement and accordingly have no responsibilities thereunder, the
Security Trustee is a party to this Agreement


BD-#34765962-v1
3




--------------------------------------------------------------------------------



for the purpose of approving the novation and allowing the Novation Effective
Date to occur but it shall have no responsibilities in respect of the Novated
Credit Agreement or have rights or obligations under this Agreement in respect
of the Novated Credit Agreement. Accordingly, references to parties or the
Finance Parties in clauses 3.2, 5.3, 5.4, 5.5 and 8.3 shall not include the
Security Trustee.


2.Consent and agreement of the Finance Parties


Subject to the other provisions of this Agreement and upon reliance of each of
the representations and warranties in clause 8, the Facility Agent, the Security
Trustee, the Global Coordinator, the French Coordinating Bank, the ECA Agent,
the Mandated Lead Arrangers, the Arrangers and the Lenders agree with the
Existing Borrower and the New Borrower on the Novation Effective Date (and at
the Novation Effective Time), that they consent to the novation, amendment and
restatement of the Principal Agreement on the terms set out in clauses 3 and 4
and to the conversion of the currency of the Loan and to the making of the
Additional Advances in accordance with clause 5.


3.Assumption of liability and obligations


a.Substitution


It is hereby agreed that, as and with effect from the Novation Effective Time:


1.the New Borrower shall be, and is hereby made, a party to the Principal
Agreement in substitution for the Existing Borrower; and


2.the Principal Agreement shall be amended and restated as set out in clause 4.


b.Assumption of liability


The New Borrower hereby agrees with the Finance Parties that, as and with effect
from the Novation Effective Time, it shall be indebted to the Finance Parties
for the full amount of the Novated Loan Balance and, when drawn pursuant to
clause 5.2 (and as adjusted pursuant to clause 5.3), the Additional Advances and
the New Borrower further agrees that from the Novation Effective Time it shall
duly and punctually perform all the liabilities and obligations to be performed
or discharged in respect of the Novated Loan Balance under the Novated Credit
Agreement and shall be bound by the terms of the Novated Credit Agreement from
the Novation Effective Time as the “Borrower” thereunder.


c.Release


The Existing Borrower and the Finance Parties hereby agree that, as and with
effect from the Novation Effective Time, they shall each mutually release and
discharge each other from all liabilities, obligations, claims and demands
whatsoever under or touching or concerning the Principal Agreement and in
respect of anything done or omitted to be done under or in connection therewith
except that if at the Novation Effective Time there are any outstanding
liabilities of the Existing Borrower under the Principal Agreement which are the
subject of an indemnity claim against the Seller pursuant to clause 7 of the
Receivable Purchase Agreement, to prevent the Finance Parties losing the ability
to recover those claims against the Seller, such liabilities shall be preserved
against the Existing Borrower until such claims are satisfied.


d.No liability


The Finance Parties hereby confirm to the New Borrower, that except for the
obligations in respect of the Novated Loan Balance which are, with effect from
the Novation Effective Time, to be assumed by the New Borrower pursuant to
clause 3.2, the New Borrower shall have no liability, and the Finance Parties
shall have no recourse whatsoever to the New Borrower or any of its assets, in
respect of any liabilities, obligations, claims and demands whatsoever under or
touching or concerning the Principal Agreement or in respect of anything done or
omitted to be done under or in connection therewith.


BD-#34765962-v1
4




--------------------------------------------------------------------------------



e.Novated Loan Balance


The Facility Agent agrees that:


(a)following each Drawdown Date (and at any other time upon reasonable request),
it will provide the New Borrower with an update in relation to the amount of the
outstanding Loan;


(b)not less than ten Banking Days prior to the anticipated Actual Delivery Date,
it will consult with the New Borrower regarding the anticipated amount of the
Novated Loan Balance as at the anticipated Novation Effective Time to enable the
New Borrower to confirm and verify this amount (having regard to paragraphs (a)
and (b) of the definition of Novated Loan Balance) and satisfy itself that it is
an amount which reflects the expected drawdown of the Loan during the period
prior to the Actual Delivery Date and that the same does not include any
Unsecured Advances. The New Borrower shall promptly confirm its acceptance of
the amount or, if applicable, raise any questions as to the calculation of this
amount with the Facility Agent so that the amount can be approved prior to the
Novation Effective Time; and


(c)as part of the process of agreeing the Novated Loan Balance it will
participate in the preparation of the delivery funds flow agreement referred to
in clause 13.6 of the Buyer Consent Agreement.


f.Prepayment in respect of overpaid Purchase Price


If at the Novation Effective Time the Seller has become liable to make a refund
of the Purchase Price pursuant to clause 2.5 of the Receivable Purchase
Agreement and has not made payment of that refund such that a partial prepayment
of the Loan in an amount equal to that refund (the Refund Prepayment Amount) has
not been made, the New Borrower shall prepay an amount of the Novated Loan
Balance corresponding to that Refund Prepayment Amount on the Novation Effective
Date, such prepayment to be without premium, penalty or breakage costs, and
shall be by way of a regularly scheduled required prepayment (and not a
requirement to make payment prior to the scheduled maturity thereof).


Where any such prepayment is required by the New Borrower pursuant to this
clause 3.6:


(a)the relevant amount of such prepayment may, if requested by the New Borrower,
be deducted from the amount of the Additional Advances to be made available to
the New Borrower on the Novation Effective Date and, where the New Borrower has
requested that the prepayment required under this clause 3.6 be deducted from
the Additional Advances, an actual payment shall only be required by the New
Borrower if the prepayment amount exceeds the aggregate amount of the Additional
Advances to be advanced to the New Borrower; and


(b)the New Borrower shall be entitled to exercise its rights under clause
13.2(b) of the Buyer Consent Agreement.


It is agreed that the liability of the New Borrower in respect of the Refund
Prepayment Amount under this clause shall not exceed the amounts referred to in
clause 13.2(a) of the Buyer Consent Agreement.


g.Notification of set-off


Where clause 7.5 (Set-off for unpaid amounts) of the Receivable Purchase
Agreement applies and an amount is to be deducted from the Payment Amount due to
the Seller in relation to any amount due and owing by the Seller to the Existing
Borrower or the Finance Parties under the Transaction Documents which remains
unpaid at the Drawdown Date for an Advance (an unpaid amount) and that unpaid
amount will consequently be retained from the relevant Advance under clause
2.2(d) of the Principal Agreement, the Facility Agent shall notify the New
Borrower before the relevant Drawdown Date of the unpaid amount (together with
reasonable


BD-#34765962-v1
5




--------------------------------------------------------------------------------



details of the type, amount and the manner in which such amount, and all
components thereof, have been calculated).


4.Amendment and restatement of Principal Agreement


The Principal Agreement shall, with effect on and from the Novation Effective
Time, be (and it is hereby) amended and restated so as to read in accordance
with the form of the Novated Credit Agreement set out in Schedule 3 and (as so
amended and restated) will be binding upon each of the parties thereto in
accordance with its terms as so amended and restated.


5.Loan currency, Additional Advances and undrawn Commitments under the Principal
Agreement


a.Currency conversion


On the Novation Effective Date the Additional Advances to be drawndown by the
New Borrower on the Novation Effective Date shall be made available in Dollars
in accordance with the following provisions of this clause 5 and the Novated
Credit Agreement and thereafter the Novated Loan Balance shall be converted from
euro to Dollars by reference to the US Dollar Equivalent (as defined in the
Novated Credit Agreement) of such amount.


b.Additional Advances


Subject to the terms and conditions of this Agreement, on the Novation Effective
Date, the New Borrower shall be entitled to borrow further advances (the
Additional Advances) in Dollars in respect of the following amounts:


i.an amount of up to 80% of the incurred Non-Yard Costs (of up to €76,000,000)
and the Other Basic Contract Price Increases paid or to be paid by the New
Borrower under the Building Contract and in a maximum aggregate amount of
€79,000,000; and


ii.an amount equal to 100% of the BpiFAE Premium as calculated in accordance
with Section 11.13.1(b) of the Novated Credit Agreement as at the Novation
Effective Time, which amount shall be divided into two parts:


1.the amount payable by the New Borrower to BpiFAE in respect of such part of
the BpiFAE Premium which remains payable to BpiFAE at the Novation Effective
Date; and


2.the balance, which shall, subject to the New Borrower’s set-off rights
referred to in clause 13.3 of the Buyer Consent Agreement, be payable by the New
Borrower to the Seller in reimbursement of the amounts which have been deducted
from the Payment Amounts in respect of the BpiFAE Premium pursuant to the
Receivable Purchase Agreement,


provided however that the aggregate amount of the Additional Advances (as
adjusted, where relevant, under clause 5.3), when added to the Novated Loan
Balance (or, if different and to the extent applicable, the aggregate of any
amounts advanced in respect of the Facility (and not of the Additional Advances)
in the manner contemplated by clause 5.4), shall not exceed the Maximum Loan
Amount.


The Weighted Average Rate of Exchange shall be used to calculate the Dollar
amount of the Additional Advance referred to in clause 5.2(a) and the Spot Rate
of Exchange shall be used to calculate the Dollar amount of the Additional
Advance referred to in clause 5.2(b).


The Additional Advance referred to in clause 5.2(b)(i) shall be paid directly to
BpiFAE in the manner described in Section 2.3(d) of the Novated Credit
Agreement.


BD-#34765962-v1
6




--------------------------------------------------------------------------------



c.Adjustment of Additional Advances


On the Novation Effective Date, the parties hereby agree that the aggregate
amount of the Additional Advances (other than the amount referred to in clause
5.2(b)(i)) shall be adjusted, as applicable, by a Dollar amount (the Adjustment
Amount) equal to the product of:


i.the difference obtained by subtracting the Spot Rate of Exchange on the Actual
Delivery Date from the Weighted Average Rate of Exchange; and


ii.the Novated Loan Balance.


If the Adjustment Amount is a positive number, the aggregate amount of the
Additional Advances to be drawn in Dollars shall be increased by such Adjustment
Amount.


Conversely, if the Adjustment Amount is a negative number, the aggregate amount
of the Additional Advances to be drawn in Dollars shall be decreased by such
Adjustment Amount, provided however, if such Adjustment Amount exceeds the
amount of the Additional Advances that would have been advanced in Dollars but
for the operation of this clause (and subject to any agreement reached to the
contrary in the delivery funds flow agreement referred to in clause 3.5(c)), no
Dollar Additional Advances will be made and the New Borrower shall prepay (in
Dollars) an amount of the Novated Loan Balance corresponding to that excess
amount on the Novation Effective Date (a Section 5.3 Prepayment), such
prepayment to be without premium, penalty or breakage costs, and shall be by way
of a regularly scheduled required prepayment (and not a requirement to make
payment prior to the scheduled maturity thereof). Any failure by the New
Borrower to make the Section 5.3 Prepayment on the Novation Effective Date shall
be capable of giving rise to an Event of Default under Section 8.1.1 of the
Novated Credit Agreement unless waived by, or alternative arrangements are
agreed with, the Required Lenders (as defined in the Novated Credit Agreement)
acting on the instructions of BpiFAE.


d.Undrawn Commitments under the Principal Agreement


In the event that either:


i.the Existing Borrower has not drawn the full amount of the Total Commitments
under the Principal Agreement at the Novation Effective Date; or


ii.the Total Commitments under the Principal Agreement have been cancelled or
reduced before the Novation Effective Date and this is not as a result of a
cancellation of the Building Contract by the Seller due to a Buyer Specified
Event; or


iii.it is not possible for the Facility to be made available to the Existing
Borrower to the satisfaction of the Seller and the New Borrower,


the Finance Parties agree that if the Vessel continues to be constructed by the
Seller in France and the BpiFAE Insurance Policy continues to be maintained (or,
if applicable, reinstated or reissued) then, if required by the New Borrower,
the Facility will continue to be available to the New Borrower and the amount of
the Facility shall be the amount that it would otherwise have been but for the
occurrence of the events referred to in (a) to (c) above and such Facility shall
include, without limitation, amounts to finance or refinance any reasonable
completion expenses (the Completion Expenses) incurred by the New Borrower in
completing the Vessel (of the type contemplated by Article XI 5 of the Building
Contract and, where applicable, up to the amount of such Completion Expenses
agreed pursuant to clause 10.2 of the Buyer Consent Agreement).


If this clause applies and the New Borrower exercises its rights to continue to
have the Facility made available to it on the Actual Delivery Date or (with the
prior consent of BpiFAE, not to be unreasonably withheld and having regard to
the provisions relating to BpiFAE below) before the Actual Delivery Date this
will either be through a novation, amendment and restatement of the Principal
Agreement in the manner contemplated by clauses 3 and 4 or through the execution
of a new credit agreement based substantially on the terms of the Novated Credit
Agreement, but in each case updated to the extent necessary to reflect the
additional amounts which would


BD-#34765962-v1
7




--------------------------------------------------------------------------------



need to be made available thereunder in addition to the Additional Advances and,
when applicable, in respect of the Completion Expenses, to allow the New
Borrower to draw and/or assume by way of novation an amount in aggregate up to
the Maximum Loan Amount and to reflect any agreed changes related to the New
Borrower’s hedging arrangements in respect of the Contract Price. In these
circumstances the Finance Parties and the New Borrower shall, in good faith,
agree such changes to this Agreement and/or the Novated Credit Agreement or
agree and thereafter enter into a new credit agreement of the type referred to
above, so as to place the New Borrower in all material respects in the same
position it would have been had the Facility been fully available during the
pre-delivery period in the manner set out in the Transaction Documents.


Where this clause applies, the amount of the Facility available to the New
Borrower shall not exceed the Maximum Loan Amount and the amount of the
indebtedness of the Existing Borrower under the Principal Agreement which the
New Borrower may be required to assume by way of novation shall not exceed an
amount equal to the Novated Loan Balance at the relevant time.


It is acknowledged that BpiFAE have confirmed that they will agree to continue,
reinstate or reissue the BpiFAE cover in circumstances where this clause applies
and the New Borrower is to draw the Facility on the Actual Delivery Date. Formal
consent of BpiFAE will be required in relation to (i) any availability of the
Facility to the New Borrower before the Actual Delivery Date and (ii) the
arrangements and the terms of any new or novated facility agreement, such
consent not to be unreasonably withheld. The New Borrower and the Finance
Parties agree to co- operate in good faith and use reasonable efforts to procure
such consent.


In addition, where this clause applies, the New Borrower agrees that:


(A)the amounts payable to the Lenders in respect of arrangement fees in respect
of the Facility (as set out in the relevant Fee Letter attached to any Fee
Letter signed by the New Borrower) and the BpiFAE Premium payable to BpiFAE,
shall continue to be payable in full and the New Borrower shall be required,
where it does not currently have responsibility for the full payment of all
those amounts, to assume responsibility for the payment of such amounts (it
being acknowledged that the New Borrower shall not have any responsibility for
payment of amounts of BpiFAE Premium already paid to BpiFAE pursuant to the
Receivable Purchase Agreement where these amounts have not been (or will not be)
refunded due to the cancellation of the Facility); and


(B)it shall be liable to pay commitment fees on the basis set out in Section 3.4
(Commitment Fees) of the Novated Credit Agreement (but without double counting
in relation to any amounts due under clause 10.1).


The Finance Parties agree that this clause 5.4 shall apply notwithstanding that
the Initial Effective Date may not occur.


e.Borrowing procedure for Additional Advances


The New Borrower and the Finance Parties agree that the procedures set out in
Article II (Commitments and borrowing procedures) of the Novated Credit
Agreement shall apply in relation to the borrowing of the Additional Advances
and, if applicable (and subject to any agreed amendments arising pursuant to
clause 5.4), any amounts under clause 5.4.


f.Notification of New Borrower’s hedging arrangements


1.In connection with the calculation of the Weighted Average Rate of Exchange,
the New Borrower agrees to provide the Facility Agent with the information
referred to in this clause
5.6. The New Borrower and the Facility Agent agree to have an initial discussion
in relation to the calculation by no later than the date falling 60 days before
the anticipated Actual Delivery Date and thereafter, following the invoicing of
the Non-Yard Costs to the Builder (on or about the date falling 30 days before
the anticipated Actual Delivery Date),


BD-#34765962-v1
8




--------------------------------------------------------------------------------



the New Borrower and the Facility Agent will further discuss the calculation of
the Weighted Average Rate of Exchange during the period up to the Novation
Effective Time.


2.The New Borrower shall deliver to the Facility Agent (who shall promptly
forward the same to the Lenders and BpiFAE), on a quarterly basis following the
Signing Date, a schedule of the Weighted Average Rate of Exchange, accompanied
by copies of confirmations or screen shots evidencing the entry into,
termination or modification of any trades or fixings effected during such
quarter under any agreements entered into by the New Borrower from time to time
in spot or forward currency markets for the purchase of euros with Dollars in
order to pay the Contract Price or fix the NYC Applicable Rate.


3.Notwithstanding paragraph (b) above, on or between the tenth and second
Banking Days prior to the date on which the New Borrower intends to deliver the
Loan Request (as defined in the Novated Credit Agreement) to the Facility Agent,
the New Borrower shall deliver to the Facility Agent (who shall promptly forward
the same to the Lenders and BpiFAE) the New Borrower's preliminary written
calculation in reasonable detail of the Weighted Average Rate of Exchange (to
the extent not previously provided) and the New Borrower shall also provide
copies or other evidence of such currency hedges as the Facility Agent may
reasonably require.


6.Conditions


a.Documents and evidence


The agreement of the Finance Parties referred to in clause 2 and the obligation
of the Lenders to contribute to any advances in respect of the Facility to be
made in accordance with this Agreement shall be subject to the condition that:


(a)by no later than the Signing Date, the Facility Agent, or its duly authorised
representative, shall have received the documents and evidence specified in Part
1 of Schedule 2 in form and substance satisfactory to the Facility Agent (acting
on the instructions of the Lenders and BpiFAE);


(b)by no later than the Initial Effective Date, the Facility Agent, or its duly
authorised representative, shall have received the documents and evidence
specified in Part 2 of Schedule 2 in form and substance satisfactory to the
Facility Agent (acting on the instructions of the Lenders and BpiFAE); and


(c)by no later than the Novation Effective Time, the Facility Agent, or its duly
authorised representative, shall have received each of the documents and
evidence set out in section
5.1 of the Novated Credit Agreement (but subject to the proviso to Section
5.1.10) and confirmation in writing from the New Borrower to the Facility Agent
that it (or the Nominated Owner on its behalf) will take delivery of the Vessel
under the Building Contract and the actual date on which delivery shall occur,
which confirmation shall be given immediately prior to the occurrence of the
Novation Effective Time.


b.General conditions precedent


The agreement of the Finance Parties referred to in clause 2 and the obligation
of each Lender to contribute to any advances in respect of the Facility to be
made under this Agreement shall be subject to the further conditions that on the
Novation Effective Date:


1.the representations and warranties of the New Borrower contained in clause 8
are true and correct in all material respects (except for such representations
and warranties that are qualified by materiality or non-existence of a material
adverse effect which shall be accurate in all respects) on and as of each such
time as if each was made with respect to the facts and circumstances existing at
such time; and


2.no Event of Default and no Prepayment Event (each as defined in the Novated
Credit Agreement) shall have occurred and be continuing or would result from the
novation of


BD-#34765962-v1
9




--------------------------------------------------------------------------------



the Principal Agreement or the making of the Additional Advances pursuant to
this Agreement.


c.Waiver of conditions precedent


The conditions specified in this clause 6 are inserted solely for the benefit of
the Lenders and may be waived on their behalf in whole or in part and with or
without conditions by the Facility Agent acting on the instructions of the
Majority Lenders and BpiFAE.


d.Confirmation of conditions precedent


Once the conditions set out in this clause 6 have been satisfied (or waived) as
provided above, the Facility Agent shall confirm the same by written notice to
the other parties to this Agreement.


7.Fixed rate


The New Borrower has elected that the CIRR fixed interest rate shall apply under
the Novated Credit Agreement.


8.Representations and warranties


a.Existing Borrower representations and warranties


The Existing Borrower shall be deemed to repeat the representations and
warranties:


3.in clause 7.1 of the Principal Agreement on (i) the date of this Agreement and
(ii) the Initial Effective Date; and


4.in clauses 7.1(a), 7.1(b), 7.1(c), 7.1(d) and 7.1(j) of the Principal
Agreement on the Novation Effective Date,


in each case, as if made with reference to the facts and circumstances existing
on such dates.


b.New Borrower representations and warranties


The New Borrower represents and warrants to the Finance Parties that the
representations and warranties set out in Sections 6.1 (Organization, etc.), 6.2
(Due Authorization, Non- Contravention, etc.), 6.3 (Government Approval,
Regulation, etc.), 6.5. (Validity, etc.), 6.9(a) (Obligations rank pari passu),
6.10 (Withholding, etc.), 6.11 (No Filing, etc. Required), 6.12 (No Immunity)
and 6.13 (Investment Company Act) of Article VI of the Novated Credit Agreement
are true and correct as if made on (a) the date of this Agreement and (b) the
Initial Effective Date with reference to the facts and circumstances existing on
such day (and as if references therein to “this Agreement” were to this
Agreement and to “the Novation Effective Date” were references to (a) the
Signing Date and (b) the Initial Effective Date).


The New Borrower shall be deemed to make the representations and warranties set
out in the said Article VI on the Novation Effective Date in accordance with the
terms of the Novated Credit Agreement (and as if references therein to “this
Agreement” were to this Agreement and the Novated Credit Agreement).


c.Novation Effective Date representations by existing parties


On the Novation Effective Date, each of the Existing Borrower and the Finance
Parties shall be deemed to represent to each other party to this Agreement that:


1.it has not transferred (whether by way of security or otherwise) any of its
rights or obligations under the Principal Agreement (other than (i) any
transfers or assignments by a Lender in accordance with the provisions of clause
14 (Assignment, transfer and Facility Office) of the Principal Agreement or (ii)
any replacement of the Facility Agent, Security


BD-#34765962-v1
10




--------------------------------------------------------------------------------



Trustee, the French Coordinating Bank or the ECA Agent in accordance with the
applicable provisions of the Agency and Trust Deed and the Security Trust Deed,
which in each case, have previously been disclosed to the New Borrower where
consent or approval of the New Borrower is not otherwise required in relation to
any such assignments or transfers); and


2.it has duly performed all of its obligations under the Principal Agreement.


9.Covenants


a.New Borrower covenants


The New Borrower undertakes with each of the Finance Parties that, from the date
of this Agreement, the New Borrower will comply with its obligations under the
following Sections of the Novated Credit Agreement (as if references in those
Sections to the “Novation Effective Date” referred to the Signing Date):


(a)Section 7.1.1a) and b) (Annual and quarterly financial information);


(b)Section 7.1.2 (Approvals and other consents);


(c)Section 7.1.3 (Compliance with laws, etc.); and


(d)the first sentence of Section 7.1.7 (BpiFAE insurance policy/French authority
requirements).


b.Notification of increased costs, etc.


Each Lender shall (through the Facility Agent) notify the New Borrower at least
three months before the anticipated Novation Effective Date if:


(a)it intends to claim for any increased cost under Sections 4.3 (Increased LIBO
Rate Loan Costs, etc.) or 4.5 (Increased capital costs) or for any Covered Taxes
(as defined in the Novated Credit Agreement) under Section 4.6 (Taxes) or
reserve costs under Section 4.7 (Reserve costs) of the Novated Credit Agreement
for the period falling after the Novation Effective Date; or


(b)any of the circumstances referred to in Sections 4.1 (LIBO Rate lending
unlawful) or 4.2 (Deposits unavailable) apply to it,


it being acknowledged that the New Borrower shall have no liability in respect
of any such increased costs or amounts incurred or arising in respect of the
period prior to the Novation Effective Time. Such notice shall include the
relevant details referred to in those Sections.


c.Notification of anticipated buffer claims


Following completion of sea trials for the Vessel, each Lender shall (through
the Facility Agent) notify the New Borrower if there are any accrued claims
outstanding against the Seller or other amounts that it anticipates will or may
be deducted from the Pre-delivery Buffer on the Actual Delivery Date and shall
(if reasonably requested by the New Borrower) provide the New Borrower with a
notice of such anticipated amounts at any other time.


d.Interest stabilisation


Each Lender agrees with the New Borrower that it will, from the date of this
Agreement, comply with its obligations under Section 3.3.3 (Interest
stabilisation) of the Novated Credit Agreement.


BD-#34765962-v1
11




--------------------------------------------------------------------------------



10.Commitment and cancellation by the New Borrower


a.Commitment Fees


The New Borrower agrees to pay to the Facility Agent for the account of each
Lender a commitment fee on its daily unused portion of the Maximum Loan Amount
(as such amount may be adjusted from time to time) on the basis of and at the
times set out in Section 3.4 (Commitment Fees) of the Novated Credit Agreement.
In calculating the amount of commitment fee due to each Lender on each
Commitment Fee Payment Date (as defined in Section 3.4), the Facility Agent
shall take into account whether any Lender was a Defaulting Lender at any time
during the period since the previous Commitment Fee Payment Date. For this
purpose, each Lender agrees that it will notify the Facility Agent, the other
Lenders and the New Borrower if it becomes a Defaulting Lender. In the event
that a Lender becomes a Defaulting Lender and the other Lenders have not
confirmed to the New Borrower within five Banking Days of receiving the notice
referred to above that they will honour the commitment of any Defaulting Lender,
no commitment fee shall be payable to the Facility Agent for the account of a
Lender on any unused portion of the Maximum Loan Amount of that Lender for any
day on which that Lender was a Defaulting Lender. If the other Lenders (or any
of them) have confirmed within such five Banking Day period that they will
honour all or part of a Defaulting Lender’s commitment, the commitment fee shall
continue to be payable in respect of the relevant portion of the Defaulting
Lender’s commitment so honoured.


b.Cancellation


The New Borrower may, by written notice to the Facility Agent at any time prior
to the date falling not less than ten days prior to the anticipated Actual
Delivery Date (and which shall also be a minimum period of not less than 10
Banking Days prior to the proposed date of cancellation set out in the New
Borrower’s notice, the Notified Cancellation Date), without premium or penalty
(except as may be required by clause 10.5), terminate, or from time to time
reduce, the Commitment (as defined in the Novated Credit Agreement). Any such
termination or reduction of the Commitment shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments. Where the Commitment is cancelled in full or in part the
New Borrower shall pay on the date of such cancellation all amounts, including
any fees and commissions which have accrued but remain unpaid at such date and
any breakage costs payable pursuant to clause 10.5, which are due and owing by
the New Borrower to the Finance Parties at such date pursuant to this Agreement
or any Fee Letter or any mandate letter entered into in connection with the
Transaction Documents to which the New Borrower is a party to the extent that
such amounts are the subject of invoices from the Facility Agent to the New
Borrower received by the New Borrower not less than two Banking Days prior to
the date of such cancellation (the Invoiced Amounts). It is acknowledged and
agreed that where the Commitment is cancelled in full the effectiveness of any
such proposed cancellation shall be conditional on the payment of the Invoiced
Amounts (but on the basis that commitment fees under clause 10.1 shall cease on
the Notified Cancellation Date). The ECA Agent shall in such circumstances use
reasonable endeavours to provide the New Borrower with both an indicative
calculation of any potential breakage costs arising from the proposed
cancellation as soon as practicable following receipt of the cancellation notice
and an invoice in respect of any actual breakage amounts as soon as practicable
prior to the Notified Cancellation Date. If no invoices have been issued for any
such amounts (the Non-Invoiced Amounts), such Non-Invoiced Amounts shall be
payable by the New Borrower following the Notified Cancellation Date upon the
second Banking Day following receipt of the relevant invoices. Where the
Commitment is cancelled in part, the allocation of such cancellation between the
Novated Loan Balance and the Additional Advances shall be determined at the
relevant time of cancellation at the New Borrower’s election made in its
discretion after consultation with the other parties concerned including Natixis
DAI and BpiFAE (but on the basis that any allocation of any such partial
cancellation cannot cause the Novated Loan Balance to be reduced to zero and
will be subject to BpiFAE confirming it has no objection to such allocation). In
addition, where the Commitment is cancelled in part, any amounts required to be
paid by the New Borrower under this clause in respect of such cancellation which
remain outstanding at the Novation Effective Time shall be treated as a
liability on the New Borrower under the Novated Credit Agreement.


BD-#34765962-v1
12




--------------------------------------------------------------------------------



c.Prepayment of Loan under the Principal Agreement


Where a cancellation notice in respect of the full amount of the Commitment is
given by the New Borrower in accordance with 10.2:


1.the provisions of clause 3 shall not apply and accordingly the Novation
Effective Time shall not be capable of occurring; and


2.the Existing Borrower and the Finance Parties hereby acknowledge that the Loan
will be prepaid in full on the Actual Delivery Date in accordance with clause
4.3(e) of the Principal Agreement but that the Principal Agreement shall
otherwise continue in force in accordance with its terms and the Facility will
continue to be available to the Existing Borrower pursuant to the terms of the
Principal Agreement.


d.BpiFAE Premium


It is acknowledged by the parties that if the New Borrower voluntarily cancels
all or any of the Commitment under clause 10.2, the New Borrower shall not be
obliged to pay (or reimburse the Existing Borrower or the Seller for) all or any
part of the BpiFAE Premium.


e.Fixed rate breakage costs


If the New Borrower:


(a)voluntarily cancels all or any of the Commitment under clause 10.2;


(b)voluntarily cancels all or any of the Commitment after it has exercised its
rights under clause 4.3 of the Buyer Consent Agreement; or


(c)subject to the proviso below, does not borrow the Maximum Loan Amount as a
result of the Contract Price being reduced in accordance with Article III of the
Building Contract (resulting in a corresponding cancellation of part of the
Commitment),


the New Borrower shall pay to the Facility Agent breakage costs in the amount
notified to it following a calculation of such breakage costs based on the
methodology referred to in Section 4.4.1b) of the Novated Credit Agreement and
on the basis that for this purpose references in such clause to prepayment and
prepay shall be treated as references to cancellation and the basis for the
calculation of any breakage costs shall be determined by reference to:


i.if:


a.the Commitment is cancelled in full, 80% of €662,071,000; or


b.the Commitment is partially cancelled, the amount which is 80% of
€662,071,000 minus the un-cancelled Commitment; and


ii.24 assumed semi-annual repayment instalments starting from the Expected
Delivery Date at the Signing Date.


Provided however that no breakage costs will be charged under clauses 10.5(a),
10.5(b) or 10.5(c) above if the Loan (as defined in the Novated Credit
Agreement) assumed by and/or advanced to the New Borrower on the Novation
Effective Date or otherwise pursuant to any restated or new credit agreement
entered into in accordance with clause 5.4 equals or exceeds the US Dollar
Equivalent of €529,656,800 (being 80% of €662,071,000).


For the purpose of calculating the Dollar amount of the breakage costs under
this clause, the notional amount of the Loan shall be converted to a
corresponding Dollar amount on the basis of the Spot Rate of Exchange on the
date which is two Banking Days prior to the date of effective cancellation.


BD-#34765962-v1
13




--------------------------------------------------------------------------------



It is acknowledged and agreed for all purposes of this Agreement and the Novated
Credit Agreement that the New Borrower shall not be liable to pay (or indemnify
any Indemnified Party under Section 11.4 of the Novated Credit Agreement in
respect of) any breakage costs related to the Fixed Rate in the event the Fixed
Rate is not available as a result of any of the conditions precedent set forth
in Section 5.1.10 of the Novated Credit Agreement not being satisfied for any
reason other than due to the New Borrower’s own breach of the terms of this
Agreement.


11.Satisfaction of Receivable, releases and BpiFAE Insurance Policy


a.Receivable


The Existing Borrower and the New Borrower agree that the assumption by the New
Borrower of the Existing Borrower’s obligation to repay the Novated Loan Balance
on the Novation Effective Date shall satisfy the obligation of the New Borrower
to pay the Receivable to the Existing Borrower (as purchaser of the Receivable
from the Seller pursuant to the Receivable Purchase Agreement).


b.Release of Security Documents on Novation Effective Date


It is acknowledged that on the Novation Effective Date (and subject to
satisfaction of the conditions precedent referred to in this Agreement and the
other Transaction Documents):


1.the Mortgage will be released (but without prejudice to the Finance Parties’
obligation to release the Mortgage in accordance with clause 11.1 of the Buyer
Consent Agreement);


2.the Borrower Assignment (and any security assigned thereunder) and the Share
Security will be released;


3.the Security Trustee will be released from its obligations under the Security
Trust Deed and the Agency and Trust Deed;


4.the Facility Agent, the French Coordinating Bank and the ECA Agent will be
released from their respective obligations under the Agency and Trust Deed (on
the basis that the provisions of Article X of the Novated Credit Agreement will
then apply); and


5.the Facility Guarantors shall be released from their obligations under the
Facility Guarantees,


and the parties to such documents agree to enter into such documentation as the
Facility Agent or any other party may reasonably require in order to effect such
releases and discharges.


c.BpiFAE Insurance Policy


It is acknowledged that the BpiFAE Insurance Policy will remain in full force
and effect notwithstanding the occurrence of the Novation Effective Date.


12.Assignment and transfers


The provisions of clause 14 (Assignment, transfer and facility office) of the
Principal Agreement shall apply with equal effect to the Existing Borrower and
the Finance Parties in relation to this Agreement as if the same were expressly
stated herein and references therein to “the Agreement” shall be construed as
references to this Agreement. Except to the extent permitted under section 7.2.6
of the Novated Credit Agreement, the New Borrower may not assign or transfer any
of its rights or obligations under this Agreement.


BD-#34765962-v1
14




--------------------------------------------------------------------------------



13.Miscellaneous and notices


a.Notices


The provisions of clauses 17.1 and 17.2 (Notices) of the Principal Agreement
shall extend and apply to the giving or making of notices or demands hereunder
as if the same were expressly stated herein and for this purpose notices to the
New Borrower shall be sent to it at:


1050 Caribbean Way Miami
Florida 33132


Fax no:  +1 (305) 539-0562
Attn:  Vice President, Treasurer
Copy to:  General Counsel


b.Counterparts


This Agreement may be executed in any number of original counterparts and by
facsimile provided that original signed copies are provided within a reasonable
period of time thereafter. All such counterparts shall, once executed,
constitute a single document.


c.Contracts (Rights of Third Parties) Act 1999


6.With the exception of BpiFAE, no term of this Agreement is enforceable under
the Contracts (Rights of Third Parties) Act 1999 by a person who is not a party
to this Agreement.


7.Notwithstanding any term of this Agreement, the consent of any person who is
not a party to this Agreement is not required to amend or vary this Agreement at
any time.


d.Rights of New Borrower under the Principal Agreement


It is agreed where any rights are expressed to be conferred on the New Borrower
(as Buyer) under the Principal Agreement, the New Borrower shall be entitled to
the benefit of such rights as if it were a party to the Principal Agreement for
the sole purpose of those rights (and clause
17.7 of the Principal Agreement shall be deemed to be modified accordingly).


e.New Borrower payments


The provisions of section 3.3.4 (Post Maturity Rates) and 4.6 (Taxes) of the
Novated Credit Agreement shall be deemed to apply in relation to any non-payment
or, as the case may be, payments of amounts required to be made by the New
Borrower to any of the Finance Parties under this Agreement as if the same was
expressly incorporated herein and references therein to “the Agreement” shall be
construed as references to this Agreement.


f.Confidentiality


The Lenders agree to be bound by the terms of clause 24 of the Buyer Consent
Agreement as if the same were set out in full herein and as if references to a
Party in that clause included a Lender.


14.Governing law and jurisdiction


a.Law


This Agreement and any non-contractual obligations connected with it are
governed by and shall be construed in accordance with English law.


BD-#34765962-v1
15




--------------------------------------------------------------------------------



b.Submission to jurisdiction


The Existing Borrower and the New Borrower agree, for the benefit of the Finance
Parties, that any legal action or proceedings arising out of or in connection
with this Agreement against the Existing Borrower and/or the New Borrower or any
of its assets (including any non-contractual obligations) may be brought in the
English courts. Each of the Existing Borrower and the New Borrower irrevocably
and unconditionally submits to the jurisdiction of such courts and irrevocably
designates, appoints and empowers the following person to receive for it and on
its behalf, service of process issued out of the English courts in any such
legal action or proceedings:



Existing Borrower
Walkers London office at present of 6 Gracechurch Street,
London EC3V 0AT
New BorrowerRCL Cruises Ltd., Building 3, The Heights – Brooklands, Weybridge,
Surrey, KT13 ONY, Attention: General Counsel



The submission to such jurisdiction shall not (and shall not be construed so as
to) limit the right of the Finance Parties to take proceedings against the
Existing Borrower and/or the New Borrower in the courts of any other competent
jurisdiction nor shall the taking of proceedings in any one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction,
whether concurrently or not.


The parties further agree that only the courts of England and not those of any
other country shall have jurisdiction to determine any claim which the Existing
Borrower and/or the New Borrower may have against any of the Finance Parties
arising out of or in connection with this Agreement.


c.Waiver of immunity


To the extent that the Existing Borrower or the New Borrower has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its assets, each of the Existing Borrower and the New Borrower hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement.


IN WITNESS whereof the parties to this Agreement have caused this Agreement to
be duly executed on the date first above written.


BD-#34765962-v1
16




--------------------------------------------------------------------------------



Schedule 1
The Original Lenders





Original LenderFacility Office and contact details
Commitment
%
Citibank N.A., London Branch
Citigroup Centre Canada Square London E14 5LB United Kingdom


Attention: Wei-Fong Chan
Kara Catt Romina Coates Antoine Paycha


Fax No: +44 20 7986 4881
Tel No: +44 20 7986 3036 /
+44 20 7508 0344 /
+44 20 7986 4824 /
+44 20 7500 0907
E-mail: weifong.chan@citi.com; antoine.paycha@citi.com;
kara.catt@citi.com; romina.coates@citi.com
24.1%
Banco Santander,
S.A. , Paris Branch
374 rue Saint Honoré 75001 Paris


Operational Address: Ciudad Grupo Santander, Avda De Cantabria, 28660 Boadilla
del Monte, Madrid, Spain


For Credit Matters:
Elise Regnault / Ecaterina Mucuta / Andrea Ortiz / Ana Sanz Gomez / Vanessa
Berrio / Caroline Pereira Pantaleao
Fax No: +34 91 257 1682
Tel No: +34 912893722 / +33 1 53 53 70 46 /
+1 6172170157 / +34 912891790 / +34
912891028 / +33 1 53 53 70 35
E-mail: elise.regnault@gruposantander.com ecaterina.mucuta@gruposantander.com
andrea.ortiz@santander.us anasanz@gruposantander.com vaberrio@gruposantander.com
cpantaleao@gruposantander.com


For Operational Matters:
Ana Sanz Gomez / Vanessa Berrio / Caroline Pereira Pantaleao
Fax No: +34 91 257 1682 /
Tel No: +34 912891790 / +34 912891028 /
+33 1 53 53 70 35
E-mail:anasanz@gruposantander.com vaberrio@gruposantander.com
cpantaleao@gruposantander.com corporativaeuropa@gruposantander.com
8.6%

BD-#34765962-v1
17




--------------------------------------------------------------------------------




Original LenderFacility Office and contact details
Commitment
%
BNP Paribas
Front Office to keep copied to all matters. BNPP SA
37 RUE DU MARCHE SAINT HONORE
75001 PARIS ACI : CHC03B1
Alexandre de VATHAIRE / Mauricio GONZALEZ
alexandre.devathaire@bnpparibas.com mauricio.gonzalez@us.bnpparibas.com
Tel : 00 331 42 98 00 29/00 1212 841 38 88


Middle Office: For Operational / Servicing matters
KHALID BOUITIDA / THIERRY ANEZO MILLENAIRE 4
35, RUE DE LA GARE
75019 PARIS ACI : CVA05A1
khalid.k.bouitida@bnpparibas.com thierry.anezo@bnpparibas.com


Tel : 00 331 42 98 58 69 / 00 331 43 16 81 57


Back Office : For Standard Settlement Instruction authentication/call-back
STEVE LOUISOR / VALERIE DUMOULIN MILLENAIRE 4
35, RUE DE LA GARE
75019 PARIS ACI : CVA03A1
paris.cib.boci.ca.3@bnpparibas.com valerie.dumoulin@bnpparibas.com
steve.louisor@bnpparibas.com


Tel : 00 331 55 77 91 86 / 00 331 40 14 46
59
HSBC France – Global Banking Agency Operations (GBAO) Transaction Manager Unit
103 avenue des Champs Elysées 75008 Paris
France


Attention: Florencia Thomas Alexandra Penda


Fax No: +33 1 40 70 28 80
Tel No: +33 1 40 70 73 81 /
+33 1 41 02 67 50


Email: florencia.thomas@hsbc.fr
alexandra.penda@hsbc.fr


Copy to:


HSBC France
103 avenue des Champs Elysées
15.7%
































HSBC France
































15.8%

BD-#34765962-v1
18




--------------------------------------------------------------------------------




Original LenderFacility Office and contact details
Commitment
%
75008 Paris France
Attention: Celine Karsenty / Julie Bellais Fax No: +33 1 40 70 78 93
Tel No: +33 1 40 70 28 59 /
+33 1 40 70 22 97


Email: celine.karsenty@hsbc.fr
julie.bellais@hsbc.fr
Société Générale
29 Boulevard Haussmann, 75009 Paris, France


For Credit Matters:
Francois Rolland and Mathieu Chevallier 189, rue d’Aubervilliers, 75886 Paris,
CEDEX
18, OPER/FIN/SMO/EXT
Phone: +33 1 58 98 17 78 / +33 1 58 98 78 98
francois.rolland@sgcib.com / mathieu.chevallier@sgcib.com


For Operational Matters:
Isabelle Guner and Laetitia Perrot Francois Rolland and Mathieu Chevallier
189, rue d’Aubervilliers, 75886 Paris, CEDEX
18, OPER/FIN/STR/DMT6
Phone: +33 1 57 29 20 76 / +33 1 58 98 26 20
par-oper-caf-dmt6@sgcib.com
24.8%Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch
1/3/5 rue Paul Cézanne, 75008 Paris, France


Attention: Cedric Le Duigou
Guillaume Branco Herve Billi
Claire Lucien Helene Ly




Fax No: +33 1 44 90 48 01
Tel No:
Cedric Le Duigou: +33 1 44 90 48 83
Guillaume Branco: +33 1 44 90 48 71
Herve Billi: +33 1 44 90 48 48
Claire Lucien: +33 1 44 90 48 49
Helene Ly: +33 1 44 90 48 76


E-mail : cedric_leduigou@fr.smbcgroup.com guillaume_branco@fr.smbcgroup.com
herve_billi@fr.smbcgroup.com claire_lucien@fr.smbcgroup.com
helene_ly@fr.smbcgroup.com
10.9%






































  
100

BD-#34765962-v1
19




--------------------------------------------------------------------------------



Schedule 2 Conditions precedent


Part 1


Documents and evidence to be delivered to the Facility Agent not later than the
Signing Date


1.Evidence that the conditions precedent set out in clause 9.1(a) of, and
Schedule 3 Part 1 to, the Principal Agreement have been satisfied in full or
waived in accordance with clause 9.4 of the Principal Agreement.


2.Documents equivalent to those referred to in Section 5.1.1 (Resolutions, etc.)
of the Novated Credit Agreement in relation to the New Borrower and its
execution of this Agreement, the Buyer Consent Agreement and any other
Transaction Documents to which it is a party.


BD-#34765962-v1
20




--------------------------------------------------------------------------------



Part 2


Documents and evidence to be delivered to the Facility Agent not later than the
Initial Effective Date


1  Evidence that the conditions precedent set out in clause 9.1(b) of, and
Schedule 3 Part 2 to, the Principal Agreement have been satisfied in full or
waived in accordance with clause 9.4 of the Principal Agreement.


BD-#34765962-v1
21




--------------------------------------------------------------------------------



Schedule 3
Form of Novated Credit Agreement


BD-#34765962-v1
22




--------------------------------------------------------------------------------













image221.jpg [image221.jpg]


HULL NO. M34 CREDIT AGREEMENT


image211.jpg [image211.jpg]


dated 24 July 2017 as novated, amended and restated on the Actual Delivery Date
pursuant to
a novation agreement dated 24 July 2017 (as amended and restated by a first
supplemental agreement dated 2020)


BETWEEN


Royal Caribbean Cruises Ltd. as the Borrower,


the Lenders from time to time party hereto,


Citibank N.A., London Branch as Global Coordinator


Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch as ECA Agent
and
Citibank Europe plc, UK Branch as Facility Agent and
Citibank N.A., London Branch, Banco Santander, S.A., Paris Branch, BNP Paribas,
HSBC France, Société Générale and Sumitomo Mitsui Banking Corporation Europe
Limited, Paris Branch as Mandated Lead Arrangers












































--------------------------------------------------------------------------------



TABLE OF CONTENTS


PAGE




ARTICLE I DEFINITIONS AND ACCOUNTING TERMS



SECTION 1.1. Defined Terms10SECTION 1.2. Use of Defined Terms24SECTION 1.3.
Cross-References24SECTION 1.4. Accounting and Financial Determinations24ARTICLE
II COMMITMENTS AND BORROWING PROCEDURESSECTION 2.1. Commitment25SECTION 2.2.
Commitment of the Lenders; Termination and Reduction of Commitments25SECTION
2.3. Borrowing Procedure25SECTION 2.4. Funding28ARTICLE III REPAYMENTS,
PREPAYMENTS, INTEREST AND FEESSECTION 3.1. Repayments28SECTION 3.2.
Prepayment28SECTION 3.3. Interest Provisions29SECTION 3.3.1. Rates29SECTION
3.3.2. [Intentionally omitted]30SECTION 3.3.3. Interest stabilisation.30SECTION
3.3.4. Post-Maturity Rates30SECTION 3.3.5. Payment Dates30SECTION 3.3.6.
Interest Rate Determination; Replacement Reference Banks30SECTION 3.4.
Commitment Fees32SECTION 3.4.1. Payment32SECTION 3.5. Other Fees33

1



--------------------------------------------------------------------------------




ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONSSECTION 4.1. LIBO Rate Lending
Unlawful33SECTION 4.2. Deposits Unavailable33SECTION 4.3. Increased LIBO Rate
Loan Costs, etc.34SECTION 4.4. Funding Losses36SECTION 4.4.1. Indemnity36SECTION
4.4.2. Exclusion37SECTION 4.5. Increased Capital Costs37SECTION 4.6.
Taxes38SECTION 4.7. Reserve Costs40SECTION 4.8. Payments, Computations,
etc41SECTION 4.9. Replacement Lenders, etc.41SECTION 4.10. Sharing of
Payments42SECTION 4.10.1. Payments to Lenders42SECTION 4.10.2. Redistribution of
payments42SECTION 4.10.3. Recovering Lender's rights43SECTION 4.10.4. Reversal
of redistribution43SECTION 4.10.5. Exceptions43SECTION 4.11. Set-off43SECTION
4.12. Use of Proceeds44SECTION 4.13. FATCA Information.44SECTION 4.14.
Resignation of the Facility Agent45ARTICLE V CONDITIONS TO BORROWING45

2



--------------------------------------------------------------------------------




SECTION 5.1. Advance of the Loan45SECTION 5.1.1. Resolutions, etc46SECTION
5.1.2. Opinions of Counsel46SECTION 5.1.3. BpiFAE Insurance Policy46SECTION
5.1.4. Closing Fees, Expenses, etc.46SECTION 5.1.5. Compliance with Warranties,
No Default, etc47SECTION 5.1.6. Loan Request47SECTION 5.1.7. Foreign Exchange
Counterparty Confirmations47SECTION 5.1.8. Protocol of delivery47SECTION 5.1.9.
Title to Purchased Vessel47SECTION 5.1.10. Interest Stabilisation.48SECTION
5.1.11. Escrow Account Security49ARTICLE VI REPRESENTATIONS AND
WARRANTIESSECTION 6.1. Organization, etc49SECTION 6.2. Due Authorization,
Non-Contravention, etc49SECTION 6.3. Government Approval, Regulation,
etc50SECTION 6.4. Compliance with Environmental Laws50SECTION 6.5. Validity,
etc50SECTION 6.6. No Default, Event of Default or Prepayment Event50SECTION 6.7.
Litigation50SECTION 6.8. The Purchased Vessel50SECTION 6.9. Obligations rank
pari passu; Liens51SECTION 6.10. Withholding, etc51SECTION 6.11. No Filing, etc.
Required51SECTION 6.12. No Immunity51SECTION 6.13. Investment Company
Act51SECTION 6.14. Regulation U51SECTION 6.15. Accuracy of Information51SECTION
6.16. Compliance with Laws52

3



--------------------------------------------------------------------------------




ARTICLE VII COVENANTSSECTION 7.1. Affirmative Covenants52SECTION 7.1.1.
Financial Information, Reports, Notices, etc52SECTION 7.1.2. Approvals and Other
Consents54SECTION 7.1.3. Compliance with Laws, etc54SECTION 7.1.4. The Purchased
Vessel54SECTION 7.1.5. Insurance55SECTION 7.1.6. Books and Records55SECTION
7.1.7. BpiFAE Insurance Policy/French Authority Requirements55SECTION 7.2.
Negative Covenants55SECTION 7.2.1. Business Activities56SECTION 7.2.2.
Indebtedness56SECTION 7.2.3. Liens56SECTION 7.2.4. Financial Condition58SECTION
7.2.5. [Intentionally Omitted]SECTION 7.2.6. Consolidation, Merger, etc59SECTION
7.2.7. Asset Dispositions, etc60SECTION 7.3. Lender incorporated in the Federal
Republic of Germany60ARTICLE VIII EVENTS OF DEFAULTSECTION 8.1. Listing of
Events of Default60SECTION 8.1.1. Non-Payment of Obligations60SECTION 8.1.2.
Breach of Warranty60SECTION 8.1.3. Non-Performance of Certain Covenants and
Obligations60SECTION 8.1.4. Default on Other Indebtedness60SECTION 8.1.5.
Bankruptcy, Insolvency, etc61SECTION 8.2. Action if Bankruptcy62SECTION 8.3.
Action if Other Event of Default62ARTICLE IX PREPAYMENT EVENTSSECTION 9.1.
Listing of Prepayment Events62SECTION 9.1.1. Change of Control62SECTION 9.1.2.
Unenforceability62SECTION 9.1.3. Approvals63SECTION 9.1.4. Non-Performance of
Certain Covenants and Obligations63SECTION 9.1.5. Judgments63SECTION 9.1.6.
Condemnation, etc63SECTION 9.1.7. Arrest63SECTION 9.1.8. Sale/Disposal of the
Purchased Vessel63SECTION 9.1.9. BpiFAE Insurance Policy63SECTION 9.1.10.
Illegality63SECTION 9.2. Mandatory Prepayment64SECTION 9.3. Mitigation64

4



--------------------------------------------------------------------------------




ARTICLE X THE FACILITY AGENT AND THE ECA AGENTSECTION 10.1. Actions64SECTION
10.2. Indemnity64SECTION 10.3. Funding Reliance, etc65SECTION 10.4.
Exculpation65SECTION 10.5. Successor66SECTION 10.6. Loans by the Facility
Agent67SECTION 10.7. Credit Decisions67SECTION 10.8. Copies, etc67SECTION 10.9.
The Agents’ Rights67SECTION 10.10. The Facility Agent’s Duties68

5




--------------------------------------------------------------------------------
















SECTION 10.11. Employment of Agents68SECTION 10.12. Distribution of
Payments68SECTION 10.13. Reimbursement68SECTION 10.14. Instructions69SECTION
10.15. Payments69SECTION 10.16. “Know your customer” Checks69SECTION 10.17. No
Fiduciary Relationship69SECTION 10.18. Illegality69ARTICLE XI MISCELLANEOUS
PROVISIONSSECTION 11.1. Waivers, Amendments, etc70SECTION 11.2. Notices71SECTION
11.3. Payment of Costs and Expenses72SECTION 11.4. Indemnification72SECTION
11.5. Survival74SECTION 11.6. Severability74SECTION 11.7. Headings74SECTION
11.8. Execution in Counterparts, Effectiveness, etc74SECTION 11.9. Third Party
Rights74SECTION 11.10. Successors and Assigns75SECTION 11.11. Sale and Transfer
of the Loan; Participations in the Loan75SECTION 11.11.1. Assignments75SECTION
11.11.2. Participations77SECTION 11.11.3. Register78SECTION 11.11.4. Rights of
BpiFAE to payments78SECTION 11.12. Other Transactions79SECTION 11.13. BpiFAE
Insurance Policy79





















6




--------------------------------------------------------------------------------






SECTION 11.13.1. Terms of BpiFAE Insurance Policy79SECTION 11.13.2. Obligations
of the Borrower79SECTION 11.13.3. Obligations of the ECA Agent and the
Lenders79SECTION 11.14. Law and Jurisdiction80SECTION 11.14.1. Governing
Law80SECTION 11.14.2. Jurisdiction80SECTION 11.14.3. Alternative
Jurisdiction81SECTION 11.14.4. Service of Process81SECTION 11.15.
Confidentiality81SECTION 11.16. French Authority Requirements82SECTION 11.17.
Waiver of immunity82SECTION 11.18. Acknowledgement and Consent to Bail-In of EEA
Financial Institutions82



























7




--------------------------------------------------------------------------------





EXHIBITS


Exhibit A - Form of Loan Request


Exhibit B-1 - Form of Opinion of Liberian Counsel to Borrower


Exhibit B-2 - Form of Opinion of English Counsel to the Facility Agent and the
Lenders


Exhibit B-3 - Form of Opinion of French Counsel to the Facility Agent and the
Lenders


Exhibit B-4 - Form of Opinion of US Tax Counsel to the Lenders
Exhibit C - Form of Lender Assignment Agreement
Exhibit D - Form of Certificate of French Content
Exhibit E-1 - Form of Delivery Non-Yard Costs Certificate
Exhibit E-2 - Form of Final Non-Yard Costs Certificate


8




--------------------------------------------------------------------------------



CREDIT AGREEMENT


HULL NO. M34 CREDIT AGREEMENT, dated 24 July 2017 as novated, amended and
restated on the Actual Delivery Date (as defined below), is among Royal
Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”), Sumitomo Mitsui
Banking Corporation Europe Limited, Paris Branch in its capacity as agent for
the Lenders referred to below in respect of BpiFAE-related matters (in such
capacity, the “ECA Agent”), Citibank Europe plc, UK Branch in its capacity as
facility agent (in such capacity, the “Facility Agent”) and the financial
institutions listed in Schedule 1 to the Novation Agreement (as defined below)
as lenders (in such capacity, together with each of the other Persons that shall
become a “Lender” in accordance with clause 12 of the Novation Agreement or
Section 11.11.1 hereof, each of them individually a “Lender” and, collectively,
the “Lenders”).


W I T N E S S E T H:


WHEREAS,


(A)The Borrower and Chantiers de l’Atlantique (previously known as STX France
S.A.) (the “Builder”) have entered on 30 September 2016 into a Contract for the
Construction and Sale of Hull No. M34 (as amended from time to time, the
“Construction Contract”) pursuant to which the Builder has agreed to design ,
construct, equip, complete, sell and deliver the passenger cruise vessel bearing
Builder’s hull number M34 which shall be owned by the Nominated Owner (the
“Purchased Vessel”);


(B)The Lenders have agreed to make available to the Borrower, upon the terms and
conditions contained herein, a US dollar loan facility calculated on the amount
(the “Maximum Loan Amount”) equal to the EUR sum of:


(i)eighty per cent (80%) of the Contract Price (as defined below) of the
Purchased Vessel, and including Non-Yard Costs of up to EUR 76,000,000 (the
“Maximum Non-Yard Costs Amount”) and the Other Basic Contract Price Increases
(as defined below) for the Purchased Vessel of up to EUR 22,000,000 (but which,
when aggregated with the Non-Yard Costs, shall not exceed an amount equal to EUR
79,000,000), and all of which amounts shall not exceed in aggregate EUR
741,071,000;


(ii)eighty per cent (80%) of the change orders of up to EUR 126,207,100 effected
in accordance with the Construction Contract; and


(iii)100% of the BpiFAE Premium (as defined below),


being an amount no greater than EUR 714,637,154 and being made available in the
US Dollar Equivalent of that Maximum Loan Amount (as such Dollar amount may be
adjusted pursuant to clause 5.3 of the Novation Agreement);


(C)Of the amounts referred to in recital (B)(i) and (ii) above, the Lenders have
made certain amounts available to the Original Borrower during the period prior
to the Actual Delivery Date pursuant to this Agreement (the liability for which
amount has been assumed by the Borrower following the novation of this


9




--------------------------------------------------------------------------------



Agreement pursuant to the Novation Agreement) and, in relation to the amount
referred to in recital (B)(i), the balance has been or shall be made available
to the Borrower as an Additional Advance pursuant to the Novation Agreement and
this Agreement.


NOW, THEREFORE, the parties hereto agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.1. Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):


“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.


“Actual Delivery Date” means the date on which the Purchased Vessel is delivered
by the Builder to, and accepted by, the Borrower under the Construction
Contract, being also the date on which the final balance of the Loan is advanced
by way of the Additional Advances.


“Additional Advances” is defined in the Novation Agreement.


“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.


“Agent” means either the ECA Agent or the Facility Agent and “Agents” means both
of them.


“Agreement” means, on any date, this credit agreement as originally in effect on
the Signing Date and as novated, amended and restated by the Novation Agreement
and as thereafter from time to time amended, supplemented, amended and restated,
or otherwise modified and in effect on such date.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.


“Anticipated Delivery Date” means the Expected Delivery Date (as defined in the
Receivable Purchase Agreement) as at the Signing Date, namely 20 October 2022.


“Applicable Commitment Rate” means (x) from the Signing Date up to and including
the date falling two years prior to the Anticipated Delivery Date, 0.15% per
annum, (y) from the day following the date falling two years prior to the
Anticipated Delivery Date up to and


10




--------------------------------------------------------------------------------



including the date falling one year prior to the Anticipated Delivery Date,
0.28% per annum, and (z) from the day following the date falling one year prior
to the Anticipated Delivery Date until the Commitment Fee Termination Date,
0.33% per annum.


“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.


“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.


“Assignee Lender” is defined in Section 11.11.1.


“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents and whose signatures and incumbency shall have
been certified to the Facility Agent by the Secretary or an Assistant Secretary
of the Borrower.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means: (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule; and (b) in relation to any state other than such an EEA Member Country
or (to the extent that the United Kingdom is not such an EEA Member Country) the
United Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-down and Conversion Powers contained in
that law or regulation.


“Bank of Nova Scotia Agreement” means the U.S. $1,428,000,000 amended and
restated credit agreement dated as of 4 December 2017 (as further amended on 5
April 2019 in order to, amongst other things, increase the loan amount to U.S.
$1,725,000,000) among the Borrower, as borrower, the various financial
institutions as are or shall become parties thereto, as lenders, and The Bank of
Nova Scotia, as administrative agent, as amended, restated, supplemented or
otherwise modified from time to time.


“Basic Contract Price” is as defined in the Construction Contract.
“Borrower” is defined in the preamble.
“BpiFAE” means BpiFrance Assurance Export, the French export credit agency, a
French société par action simplifiée à associé unique with its registered office
at 27-31, avenue du Général Leclerc, 94710 Maisons-Alfort Cedex, France,
registered at the trade and companies registry of Créteil under number 815 276
308 and includes its successors in title or any other person succeeding to
BpiFrance Assurance Export in the role as export credit agency of the Republic
of France to manage and provide under its control, on its behalf and in its name
the public export guarantees as provided by article L 432-1 of the French
insurance code.


11




--------------------------------------------------------------------------------



“BpiFAE Enhanced Guarantee” means the enhanced guarantee (garantie rehaussée)
issued or to be issued by BpiFAE to the benefit of CAFFIL in accordance with
article 84 of the French Amending Finance Law 2012 (as amended) in relation to
the refinancing of SFIL’s participation and Commitments under the Loan, and any
other documents (including any security) entered into or to be entered into by
SFIL with CAFFIL and/or BpiFAE in relation thereto.


“BpiFAE Insurance Policy” means the export credit insurance policy in respect of
the Loan issued by BpiFAE for the benefit of the Lenders.


“BpiFAE Premium” means the premium payable to BpiFAE under and in respect of the
BpiFAE Insurance Policy.


“Builder” is defined in the preamble.


“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York City,
London, Madrid or Paris, and if the applicable Business Day relates to an
advance of all or part of the Loan, an Interest Period, prepayment or
conversion, in each case with respect to the Loan bearing interest by reference
to the LIBO Rate, a day on which dealings in deposits in Dollars are carried on
in the London interbank market.


“B34 Facility Amendment Date” means 20 March 2018, the effective date of the
third supplemental agreement dated 16 March 2018 to (among other things) a
credit facility supported by BpiFAE (pertaining to Hull No. B34) reflecting the
alignment of certain provisions and covenants with the Borrower’s revolving
credit facility refinanced on 12 October 2017.


“CAFFIL” means Caisse Française de Financement Local, a French société anonyme,
with its registered office at 1-3 rue du Passeur de Boulogne, 92130 Issy-les-
Moulineaux, France, registered at the trade and companies registry of Nanterre
under number 421 318 064.


“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.


“Capitalization” means, at any date, the sum of (a) Net Debt on such date, plus
(b) Stockholders’ Equity on such date.


“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.


“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.


12




--------------------------------------------------------------------------------



“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or (b)
during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.


“CIRR” means 2.56% per annum being the Commercial Interest Reference Rate
determined in accordance with the OECD Arrangement for Officially Supported
Export Credits to be applicable to the Loan hereunder.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.


“Commitment” is defined in Section 2.2 and means, relative to any Lender, such
Lender’s obligation to make the Loan pursuant to Section 2.1.


“Commitment Fees” is defined in Section 3.4.


“Commitment Fee Termination Date” is defined in Section 3.4.


“Commitment Termination Date” means the Back Stop Date (as defined in the
Receivable Purchase Agreement) (or such later date as the Lenders and BpiFAE may
agree).


“Construction Contract” is defined in the preamble.


“Contract Price” is as defined in the Construction Contract and which includes a
lump sum amount in respect of the Non-Yard Costs.


“Contractual Delivery Date” means, at any time, the date which at such time is
the date specified for delivery of the Purchased Vessel under the Construction
Contract, as such date may be modified from time to time pursuant to the terms
of the Construction Contract.


“Covered Taxes” is defined in Section 4.6.


13




--------------------------------------------------------------------------------



“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.


“Delivery Non-Yard Costs Certificate” means the certificate to be provided to
the Facility Agent in the form of Exhibit E-1 on or prior to the Actual Delivery
Date certifying the amount in EUR of the Paid Non-Yard Costs and the Unpaid
Non-Yard Costs as at the Actual Delivery Date, duly signed by the Borrower and
endorsed by the Builder.


“Dollar” and the sign “$” mean lawful money of the United States. “ECA Agent” is
defined in the preamble.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of a
Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or (c)
any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“Effective Date” means the date this Agreement becomes effective pursuant to
Section 11.8.


“Effective Time” means the Novation Effective Time as defined in the Novation
Agreement.


“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.


“Escrow Account” means the Dollar escrow account of the Borrower opened or to be
opened with the Escrow Account Bank for the purpose of receiving the relevant
amount of the Additional Advances in respect of Unpaid Non-Yard Costs in
accordance with Section 2.3f).


“Escrow Account Bank” means Citibank N.A., London Branch of Citigroup Centre,
Canada Square, Canary Wharf, London E14 5LB.


“Escrow Account Security” means the account security in respect of the Escrow
Account executed or, as the context may require, to be executed by the Borrower
in favour of the Security Trustee in the form agreed by the Lenders and the
Borrower on or about the Restatement Date.


“Escrow Agency and Trust Deed” means the agency and trust deed executed or, as
the context may require, to be executed by, amongst others, the Borrower, the
parties to this Agreement and the Security Trustee.


14




--------------------------------------------------------------------------------



“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“EUR”, “Euro” and the sign “€” mean the currency of participating member states
of the European Monetary Union pursuant to Council Regulation (EC) 974/98 of 3
May 1998, as amended from time to time.


“Event of Default” is defined in Section 8.1.


“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Signing Date.


“Facility Agent” is defined in the preamble and includes each other Person as
shall have subsequently been appointed as the successor Facility Agent, and as
shall have accepted such appointment, pursuant to Section 10.5.


“FATCA” means (a) Sections 1471 through 1474 of the Code, as in effect at the
date hereof, and any current or future regulations promulgated thereunder or
official interpretations thereof, (b) any treaty, law or regulation of any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
any law or regulation referred to in paragraph (a) above; or (c) any agreement
pursuant to the implementation of any treaty, law or regulation referred to in
paragraphs (a) or (b) above with the US Internal Revenue Service, the US
government or any governmental or taxation authority in any other jurisdiction.


“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA.


“FATCA Exempt Party” means a party to this Agreement that is entitled to receive
payments free from any FATCA Deduction.


“Fee Letter” means any letter entered into by reference to this Agreement
between any or all of the Facility Agent, the Mandated Lead Arrangers, the
Arrangers, the Lenders and/or the Borrower setting out the amount of certain
fees referred to in, or payable in connection with, this Agreement.


“Final Maturity” means twelve (12) years after the Actual Delivery Date.


“Final Non-Yard Costs Certificate” means the certificate to be provided to the
Facility Agent in the form of Exhibit E-2 on or prior to the NYC Cut Off Date
certifying the amount in Euro of the Paid Non-Yard Costs as at the date of that
certificate, duly signed by the Borrower.


“Fiscal Quarter” means any quarter of a Fiscal Year.


“Fiscal Year” means any annual fiscal reporting period of the Borrower.


15




--------------------------------------------------------------------------------



“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:


i.net cash from operating activities (determined in accordance with GAAP) for
such period, as shown in the Borrower’s consolidated statement of cash flow for
such period, to


ii.the sum of:


1.dividends actually paid by the Borrower during such period (including, without
limitation, dividends in respect of preferred stock of the Borrower); plus


2.scheduled payments of principal of all debt less New Financings (determined in
accordance with GAAP, but in any event including Capitalized Lease Liabilities)
of the Borrower and its Subsidiaries for such period.


“Fixed Rate” means a rate per annum equal to the sum of the CIRR plus the Fixed
Rate Margin.


“Fixed Rate Margin” means 0.62% per annum.


“Floating Rate” means a rate per annum equal to the sum of the LIBO Rate plus
the Floating Rate Margin.


“Floating Rate Margin” means, for each Interest Period 1.05% per annum.


“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.


“French Authorities” means the Direction Générale du Trésor of the French
Ministry of Economy and Finance, any successors thereto, or any other
governmental authority in or of France involved in the provision, management or
regulation of the terms, conditions and issuance of export credits including,
among others, such entities to whom authority in respect of the extension or
administration of export financing matters have been delegated, such as BpiFAE
and Natixis DAI.


“Funding Losses Event” is defined in Section 4.4.1.
“GAAP” is defined in Section 1.4.
“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.


16




--------------------------------------------------------------------------------



“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.


“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.


“Historic Screen Rate” means, in relation to the Loan, the most applicable
recent rate which appeared on Thomson Reuters LIBOR 01 Page (or any replacement
page) for the currency of the Loan and for a period equal to the applicable
Interest Period for the Loan and which is no more than 7 days before the
commencement of the applicable Interest Period for which such rate may be
applicable.


“Illegality Notice” is defined in Section 3.2(b).


“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than (i) trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 180 days of the date the respective goods are delivered or the
respective services are rendered and
(ii)any purchase price adjustment, earnout or deferred payment of a similar
nature incurred in connection with an acquisition (but only to the extent that
no payment has at the time accrued pursuant to such purchase price adjustment,
earnout or deferred payment obligation);
(c)Indebtedness of others secured by a Lien on the property of such Person,
whether or not the respective indebtedness so secured has been assumed by such
Person; (d) obligations of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person; (e) Capital Lease Obligations of such Person;
(f) guarantees by such Person of Indebtedness of others, up to the amount of
Indebtedness so guaranteed; (g) obligations of such Person in respect of surety
bonds and similar obligations; and (h) liabilities arising under Hedging
Instruments.


“Indemnified Liabilities” is defined in Section 11.4. “Indemnified Parties” is
defined in Section 11.4.
“Interest Payment Date” means each Repayment Date.
“Interest Period” means the period between the Actual Delivery Date and the
first Repayment Date, and subsequently each succeeding period between two
consecutive Repayment Dates.


“Interest Stabilisation Agreement” means an agreement on interest stabilisation
entered into between Natixis and each Lender (other than BpiFAE or CAFFIL as
assignee of all or any of SFIL’s rights as Lender following the enforcement of
any security granted


17




--------------------------------------------------------------------------------



pursuant to paragraph (iv) of Section 11.11.1 in connection with the BpiFAE
Enhanced Guarantee, subject as provided in Section 11.11.1) in connection with
the Loan.


“Investment Grade” means, with respect to Moody’s, a Senior Debt Rating of Baa3
or better and, with respect to S&P, a Senior Debt Rating of BBB- or better.


“Lender Assignment Agreement” means any Lender Assignment Agreement
substantially in the form of Exhibit C.


“Lender” and “Lenders” are defined in the preamble.


“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Facility Agent, whether
or not outside the United States but subject in all cases to the agreement of
Natixis DAI in relation to the CIRR, which shall be making or maintaining the
Loan of such Lender hereunder.


“LIBO Rate” means the rate per annum of the offered quotation for deposits in
Dollars for six months (or for such other period as shall be agreed by the
Borrower and the Facility Agent) which appears on Thomson Reuters LIBOR01 Page
(or any successor page) at or about 11:00 a.m. (London time) two (2) Business
Days before the commencement of the relevant Interest Period; provided that:


i.subject to Section 3.3.6, if no such offered quotation appears on Thomson
Reuters LIBOR01 Page (or any successor page) at the relevant time the LIBO Rate
shall be the Historic Screen Rate or, if it is not possible to calculate an
Historic Screen Rate, it shall be the rate per annum certified by the Facility
Agent to be the average of the rates quoted by the Reference Banks as the rate
at which each of the Reference Banks was (or would have been) offered deposits
of Dollars by prime banks in the London interbank market in an amount
approximately equal to the amount of the Loan and for a period of six months;


ii.for the purposes of determining the post-maturity rate of interest under
Section 3.3.4, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the Facility
Agent may determine after consultation with the Lenders, which period shall be
no longer than one month unless the Borrower otherwise agrees; and
iii.if that rate is less than zero, the LIBO Rate shall be deemed to be zero.
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.


“Lien Basket Amount” is defined in Section 7.2.3.b).


18




--------------------------------------------------------------------------------



“Loan” means the advances made by the Lenders under this Agreement from time to
time or, as the case may be, the aggregate outstanding amount of such advances
from time to time.


“Loan Documents” means this Agreement, the Novation Agreement, the Escrow Agency
and Trust Deed, the Fee Letters and the Escrow Account Security.


“Loan Request” means the loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit A
hereto.


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Facility Agent or any Lender under
the Loan Documents or (c) the ability of the Borrower to perform its payment
Obligations under the Loan Documents.


“Material Litigation” is defined in Section 6.7.
“Maximum Loan Amount” is defined in the preamble.
“Maximum Non-Yard Costs Amount” is defined in the preamble.
“Moody's” means Moody's Investors Service, Inc.
“Natixis” means Natixis, a French société anonyme with its registered office at
30, avenue Pierre Mendès France, 75013 Paris, France, registered with the Paris
Commercial and Companies Registry under number 542 044 524 RCS Paris.


“Natixis DAI” means Natixis DAI Direction des Activités Institutionnelles.


“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, the principal portion of all capitalized
leases) of the Borrower and its Subsidiaries (determined on a consolidated basis
in accordance with GAAP) less the sum of (without duplication);


a)all cash on hand of the Borrower and its Subsidiaries; plus


b)all Cash Equivalents.


“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.


“New Financings” means proceeds from:


a)borrowed money (whether by loan or issuance and sale of debt securities),
including drawings under this Agreement and any revolving credit facilities of
the Borrower, and


b)the issuance and sale of equity securities.


19




--------------------------------------------------------------------------------



“Nominated Owner” means a Subsidiary of the Borrower to be nominated by the
Borrower prior to the Actual Delivery Date to take delivery of the Vessel under
the Construction Contract.


“Non-Yard Costs” has the meaning assigned to “NYC Allowance” in paragraph 1.5 of
Article II of the Construction Contract and, when such expression is prefaced by
the word “incurred”, shall mean such amount of the Non-Yard Costs not exceeding
EUR 76,000,000 and, when aggregated with the Other Basic Contract Price
Increases, in an amount not exceeding EUR 79,000,000, as shall at the relevant
time have been paid, or become payable, to the Builder by the Borrower under the
Construction Contract as part of the Contract Price.


“Nordea Agreement” means the U.S. $1,150,000,000 amended and restated credit
agreement dated as of October 12, 2017, among the Borrower, as the borrower, the
various financial institutions as are or shall become parties thereto and Nordea
Bank AB (publ), New York Branch as administrative agent, as amended, restated,
supplemented or otherwise modified from time to time.


“Novated Loan Balance” is as defined in the Novation Agreement.


“Novation Agreement” means the novation agreement dated 24 July 2017 and made
between the Original Borrower and the parties hereto pursuant to which (amongst
other things) this Agreement was novated, amended and restated.


“NYC Cut Off Date” means the date falling 60 days after the Actual Delivery Date
or such later date as the Lenders (with the approval of BpiFAE) may agree.


“Obligations” means all obligations (payment or otherwise) of the Borrower
arising under or in connection with this Agreement.


"Option Period" is defined in Section 3.2(c).


“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.


“Original Borrower” means Houatorris Finance Limited of Cayman Corporate Centre,
27 Hospital Road, George Town, Grand Cayman KY1-9008, Cayman Islands.


“Other Basic Contract Price Increases” is defined in the Novation Agreement.


“Paid Non-Yard Costs” means as at any relevant date, the amount in Euro of the
Non- Yard Costs which have been paid for by the Borrower and, where applicable,
supplied, installed and completed on the Purchased Vessel and as determined in
accordance with the relevant amounts certified in the Delivery Non-Yard Costs
Certificate or, as the case may be, the Final Non-Yard Costs Certificate as at
such time.


“Participant” is defined in Section 11.11.2.
“Participant Register” is defined in Section 11.11.2.


20




--------------------------------------------------------------------------------



“Percentage” means, relative to any Lender, the percentage set forth opposite
its signature hereto or as set out in the applicable Lender Assignment
Agreement, as such percentage may be adjusted from time to time pursuant to
Section 4.9 or pursuant to Lender Assignment Agreement(s) executed by such
Lender and its Assignee Lender(s) and delivered pursuant to Section 11.11.1.


“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.


“Prepayment Event” is defined in Section 9.1.


“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.
“Purchased Vessel” is defined in the preamble.
“Receivable Purchase Agreement” is as defined in the Novation Agreement.


“Reference Banks” means Société Générale and Sumitomo Mitsui Banking Corporation
Europe Limited, Paris Branch and such other Lender as shall be so named by the
Borrower and agrees to serve in such role and each additional Reference Bank
and/or each replacement Reference Bank appointed by the Facility Agent pursuant
to Section 3.3.6.


“Register” is defined in Section 11.11.3.


“Repayment Date” means, subject to Section 4.8(c), each of the dates for payment
of the repayment installments of the Loan pursuant to Section 3.1.


“Required Lenders” means (a) at any time when SFIL is a Lender, SFIL and at
least one other Lender that in the aggregate with SFIL hold more than 50% of the
aggregate unpaid principal amount of the Loan or (b) or at any other time,
Lenders that in the aggregate hold more than 50% of the aggregate unpaid
principal amount of the Loan, and in each case, if no such principal amount is
then outstanding, Lenders that in the aggregate have more than 50% of the
Commitments.


“Resolution Authority” means any body which has authority to exercise any Write-
down and Conversion Powers.


“Restatement Date” means 2020, being the date on which the form of this
Agreement was amended and restated.


“S&P” means Standard & Poor's Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Financial Inc.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.


21




--------------------------------------------------------------------------------



“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-
related list of designated Persons maintained by the Office of Foreign Assets
Control of the
U.S. Department of the Treasury, the U.S. Department of State, or by the United
Nations Security Council, the European Union or any European Union member state,
or any person owned or controlled by any such Person or Persons, or (b) any
Person operating, organized or resident in a Sanctioned Country.


“SEC” means the United States Securities and Exchange Commission and any
successor thereto.


“Security Trustee” means Citicorp Trustee Company Limited of Citigroup Centre,
Canada Square, London E14 5LB in its capacity as security trustee for the
purpose of the Escrow Account Security.


“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody's and S&P or (b) in
the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody's and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either agency).


“SFIL” means SFIL, a French société anonyme with is registered office at 1-3 rue
du Passeur de Boulogne, 92130 Issy-les-Moulineaux, France, registered at the
trade and companies registry of Nanterre under number 428 782 585.


“Signing Date” means the date of the Novation Agreement.


“Spot Rate of Exchange” is as defined in the Novation Agreement.


“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Signing Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.


“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.


“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 of Directive


22




--------------------------------------------------------------------------------



2014/59/EU) Part I of the United Kingdom Banking Act 2009 and any other law or
regulation applicable in the United Kingdom relating to the resolution of
unsound or failing banks, investment firms or other financial institutions or
their affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).


“Unpaid Non-Yard Costs” means, as at the Actual Delivery Date, the amount in
Euro of the Non-Yard Costs which have not been paid for by the Borrower and/or
where applicable, supplied, installed and completed on the Purchased Vessel as
at the Actual Delivery Date and as determined in accordance with the relevant
amounts certified in the Delivery Non-Yard Costs Certificate.


“US Dollar Equivalent” means (i) for all EUR amounts payable in respect of the
Additional Advances for the amount of the Non-Yard Costs or the Other Basic
Contract Price Increases referred to in clause 5.2(a) of the Novation Agreement
(and disregarding for the purposes of this definition that the Additional
Advance in respect of such amounts shall be drawn in Dollars), such EUR amounts
converted to a corresponding Dollar amount at the Weighted Average Rate of
Exchange and (ii) for the EUR amount payable in respect of the Additional
Advance for the BpiFAE Premium referred to in clause 5.2(b) of the Novation
Agreement and for the calculation and payment of the Novated Loan Balance (as
defined in the Novation Agreement), the amount thereof in EUR converted to a
corresponding Dollar amount as determined by the Facility Agent on the basis of
the Spot Rate of Exchange. Such rate of exchange under (i) above shall be
evidenced by foreign exchange counterparty confirmations to the extent
applicable. The US Dollar Equivalent of the Maximum Loan Amount shall be
calculated by the Borrower in consultation with the Facility Agent no less than
two (2) Business Days prior to the proposed Actual Delivery Date.


“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.


“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.


“Weighted Average Rate of Exchange” means the weighted average rate of exchange
that the Borrower has agreed, either in the spot or forward currency markets, to
pay its counterparties for the purchase of the relevant amounts of euro with
Dollars for the payment of the euro amount of the Contract Price (including the
portion thereof comprising the change orders, any Other Basic Contract Price
Increases and the Non-Yard Costs) and including in such weighted average
calculation (a) the NYC Applicable Rate (as defined in the Novation Agreement)
in relation to the portion of the Contract Price comprising the Non-Yard Costs
and (b) the spot rates for any other euro amounts that have not been hedged by
the Borrower.


“Write-Down and Conversion Powers” means: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule; and (b) in relation to any UK Bail-In Legislation: (i) any
powers under that UK Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a


23




--------------------------------------------------------------------------------



person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and
(ii) any similar or analogous powers under that UK Bail-In Legislation.


SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in the Loan Request and
each notice and other communication delivered from time to time in connection
with this Agreement or any other Loan Document.


SECTION 1.3. Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.


SECTION 1.4. Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies); provided that if the Borrower elects to apply
or is required to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP, upon any such election and notice to the
Facility Agent, references herein to GAAP shall thereafter be construed to mean
IFRS (except as otherwise provided in this Agreement); provided further that if,
as a result of (i) any change in GAAP or IFRS or in the interpretation thereof
or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each case,
after the date of the financial statements referred to in Section 6.15, there is
a change in the manner of determining any of the items referred to herein or
thereunder that are to be determined by reference to GAAP, and the effect of
such change would (in the reasonable opinion of the Borrower or the Facility
Agent) be such as to affect the basis or efficacy of the financial covenants
contained in Section 7.2.4 in ascertaining the consolidated financial condition
of the Borrower and its Subsidiaries and the Borrower notifies the Facility
Agent that the Borrower requests an amendment to any provision hereof to
eliminate such change occurring after the date hereof in GAAP or the application
thereof on the operation of such provision (or if the Facility Agent notifies
the Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), then such item shall for the purposes of Section 7.2.4
continue to be determined in accordance with GAAP relating thereto as if GAAP
were applied immediately prior to such change in GAAP or in the interpretation
thereof until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding the foregoing, all obligations of any
person that are or would be characterized as operating lease obligations in
accordance with GAAP on the B34 Facility Amendment Date (whether or not such
operating lease obligations were in effect on such date) shall continue to be
accounted for as operating lease obligations for the purposes of this Agreement
regardless of any change in GAAP


24




--------------------------------------------------------------------------------



following the B34 Facility Amendment Date that would otherwise require such
obligations to be recharacterized (on a prospective or retroactive basis or
otherwise) as capital leases, provided that, for clarification purposes,
operating leases recorded as liabilities on the balance sheet due to a change in
accounting treatment, or otherwise, shall for all purposes not be treated as
Indebtedness, Capital Lease Obligations or Capitalized Lease Liabilities.


ARTICLE II


COMMITMENTS AND BORROWING PROCEDURES


SECTION 2.1. Commitment. On the terms and subject to the conditions of this
Agreement (including Article V), each Lender severally agrees to make its
portion of the Loan pursuant to its Commitment described in Section 2.2. No
Lender’s obligation to make its portion of the Loan shall be affected by any
other Lender’s failure to make its portion of the Loan.


SECTION 2.2. Commitment of the Lenders; Termination and Reduction of
Commitments.


a)Each Lender will make its portion of the Loan available to the Borrower in
accordance with Section 2.3 on the Actual Delivery Date. The commitment of each
Lender described in this Section 2.2 (herein referred to as its “Commitment”)
shall be the commitment of such Lender to make available to the Borrower its
portion of the Loan hereunder expressed as the initial amount set forth opposite
such Lender’s name on its signature page attached hereto or, in the case of any
Lender that becomes a Lender pursuant to an assignment pursuant to Section
11.11.1, the amount set forth as such Lender’s Commitment in the related Lender
Assignment Agreement, in each case as such amount may be reduced from time to
time pursuant clause 10.2 of the Novation Agreement or reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
11.11.1. Notwithstanding the foregoing, each Lender’s Commitment shall terminate
on the earlier of (i) the Commitment Termination Date if the Purchased Vessel is
not delivered prior to such date and (ii) the Actual Delivery Date.


b)If any Lender shall default in its obligations under Section 2.1, the Facility
Agent shall, at the request of the Borrower, use reasonable efforts to assist
the Borrower in finding a bank or financial institution acceptable to the
Borrower to replace such Lender.


SECTION 2.3. Borrowing Procedure.


a)Part of the Loan in an amount equal to the Novated Loan Balance shall be
assumed by the Borrower and be deemed to be advanced to, and borrowed by the
Borrower, pursuant to the provisions of clause 3 of the Novation Agreement and
thereafter converted into Dollars pursuant to clause 5.1 of the Novation
Agreement.


b)In relation to the amount of the Loan comprised by the Additional Advances,
the Borrower shall deliver a Loan Request and the documents required to be
delivered pursuant to Section 5.1.1(a) to the Facility Agent on or before 3:00
p.m., London


25




--------------------------------------------------------------------------------



time, not less than two (2) Business Days prior to the anticipated Actual
Delivery Date. The Additional Advances shall be drawn in Dollars.


c)The Facility Agent shall promptly notify each Lender of the Loan Request in
respect of the Additional Advances by forwarding a copy thereof to each Lender,
together with its attachments. On the terms and subject to the conditions of
this Agreement, the portion of the Loan in respect of the Additional Advances
shall be made on the Actual Delivery Date. On or before 11:00 a.m., London time,
on the Actual Delivery Date, the Lenders shall, without any set-off or
counterclaim, deposit with the Facility Agent same day funds in an amount equal
to such Lender’s Percentage of the requested portion of the Additional Advances
in Dollars. Such deposits will be made to such account which the Facility Agent
shall specify from time to time by notice to the Lenders. To the extent funds
are so received from the Lenders (and having regard, where applicable, to
Sections 2.3d), e) and f) below), the Facility Agent shall, without any set-off
or counterclaim, make such funds available to the Borrower on the Actual
Delivery Date by wire transfer of same day funds to the accounts the Borrower
shall have specified in its Loan Request.


d)If the Borrower elects to finance that part of the BpiFAE Premium payable by
the Borrower with an Additional Advance under clause 5.2(b)(i) of the Novation
Agreement, the Borrower shall indicate such election in the Loan Request. The
amount of the advance in Dollars (the “US Dollar BpiFAE Advance Amount”) that
will fund the BpiFAE Premium shall be equal to the Dollar amount that
corresponds to the EUR amount of the BpiFAE Premium to be financed with such
advance, which amount shall be determined by the Facility Agent based on the
Spot Rate of Exchange. The Facility Agent shall notify the Borrower and the
Lenders of the US Dollar BpiFAE Advance Amount on the date such Loan Request is
delivered, and the Lenders shall deposit such US Dollar BpiFAE Advance Amount
with the Facility Agent in accordance with Section 2.3.c). The Facility Agent
shall furnish a certificate to the Borrower on the date such Loan Request is
delivered setting forth such Spot Rate of Exchange, its derivation and the
calculation of the US Dollar BpiFAE Advance Amount. If the Borrower elects to so
finance the BpiFAE Premium, the Borrower will be deemed to have directed the
Facility Agent to pay over directly to BpiFAE on behalf of the Borrower that
portion of the EUR amount of the BpiFAE Premium to be financed with the proceeds
of the advance on the Actual Delivery Date and to retain for its own account
deposits made by the Lenders in Dollars in an amount equal to the portion of the
US Dollar BpiFAE Advance Amount attributable to the BpiFAE Premium paid by the
Facility Agent to BpiFAE on behalf of the Borrower.


e)If the Borrower elects to finance that part of the BpiFAE Premium payable by
the Borrower with an Additional Advance under clause 5.2(b)(ii) of the Novation
Agreement, the Borrower shall indicate such election in the Loan Request (and
whether it wishes to receive such amount in EUR or in Dollars). The amount of
the advance in Dollars (the “US Dollar BpiFAE Balance Amount”) that will fund
the BpiFAE Premium shall be equal to the Dollar amount that corresponds to the
EUR amount of the BpiFAE Premium to be financed with such advance, which amount
shall be determined by the Facility Agent based on the Spot Rate of Exchange.
The Facility Agent shall notify the Borrower and the Lenders of the US Dollar
BpiFAE


26




--------------------------------------------------------------------------------



Balance Amount on the date such Loan Request is delivered, and the Lenders shall
deposit such US Dollar BpiFAE Balance Amount with the Facility Agent in
accordance with Section 2.3.c). The Facility Agent shall furnish a certificate
to the Borrower on the date such Loan Request is delivered setting forth such
Spot Rate of Exchange, its derivation and the calculation of the US Dollar
BpiFAE Balance Amount. If the Borrower elects to so finance the BpiFAE Premium
and receive the proceeds in EUR, the Borrower will be deemed to have directed
the Facility Agent to pay over to the Borrower that portion of the EUR amount of
the BpiFAE Premium to be financed with the proceeds of the advance on the Actual
Delivery Date and to retain for its own account deposits made by the Lenders in
Dollars in an amount equal to the US Dollar BpiFAE Balance Amount.


f)In relation to any Additional Advance that is to be advanced to the Borrower
in respect of the Non-Yard Costs it is agreed that:


i)an amount equal to the US Dollar Equivalent of eighty per cent (80%) of the
Paid Non-Yard Costs shall be advanced to the Borrower on the Actual Delivery
Date in accordance with the provisions of Section 2.3 c), which amount shall be
determined by the Facility Agent based on the amounts contained in the Delivery
Non-Yard Costs Certificate; and


ii)an amount equal to the US Dollar Equivalent of eighty per cent (80%) of the
Unpaid Non-Yard Costs, which amount shall be determined by the Facility Agent
based on the amounts contained in the Delivery Non-Yard Costs Certificate (the
“Escrow Amount”), shall be remitted by the Facility Agent (and the Borrower
hereby instructs the Facility Agent to make such remittance) to the Escrow
Account and such amount shall be regulated in accordance with the following
provisions of this Section 2.3 f) and the Escrow Account Security,


subject to the aggregate of the amounts referred to in i) and ii) above not
exceeding the Maximum Non-Yard Costs Amount.


Where an Escrow Amount payment is made to the Escrow Account pursuant to ii)
above, the Borrower shall be entitled at any time prior to the NYC Cut Off Date
to provide the Facility Agent with the Final Non-Yard Cost Certificate setting
out the final amount of the Paid Non-Yard Costs. Where the Final Non-Yard Costs
Certificate is so received by the Facility Agent, the Facility Agent shall
determine promptly the US Dollar Equivalent of the EUR amount of the Paid
Non-Yard Costs and within one Business Day thereafter shall authorize the
release of the Escrow Amount (or, if less, an amount equal to the US Dollar
Equivalent of eighty per cent of the final amount of the Paid Non-Yard Costs (as
determined above) less the amount previously advanced to the Borrower under i)
above) to the Borrower. Any interest accruing on the Escrow Account shall be
released to the Borrower at the same time as the release of the Escrow Amount
(or, if applicable, part thereof) to the Borrower pursuant to this provision.


If any amount of the Escrow Amount remains on the Escrow Account on the day
falling immediately after the NYC Cut Off Date (having regard to any applicable
permitted release of moneys from the Escrow Account to the Borrower referred to


27




--------------------------------------------------------------------------------



above) then on the Business Day thereafter the Facility Agent shall be entitled
to request the withdrawal of that amount from the Escrow Account and shall apply
the amount so received, on behalf of the Borrower, in or towards prepayment of
the Loan.


The basis on which the Escrow Account Security is held by the Security Trustee
for the benefit of the Lenders is regulated under the Escrow Agency and Trust
Deed.


SECTION 2.4. Funding. Each Lender may, if it so elects, fulfill its obligation
to make or continue its portion of the Loan hereunder by causing a branch or
Affiliate (or an international banking facility created by such Lender) other
than that indicated next to its signature to this Agreement or, as the case may
be, in the relevant Lender Assignment Agreement, to make or maintain such
portion of the Loan; provided that such portion of the Loan shall nonetheless be
deemed to have been made and to be held by such Lender, and the obligation of
the Borrower to repay such portion of the Loan shall nevertheless be to such
Lender for the account of such foreign branch, Affiliate or international
banking facility; provided, further, that the Borrower shall not be required to
pay any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater
than the amount which it would have been required to pay had the Lender not
caused such branch or Affiliate (or international banking facility) to make or
maintain such portion of the Loan.


ARTICLE III


REPAYMENTS, PREPAYMENTS, INTEREST AND FEES


SECTION 3.1. Repayments.


a)The Borrower shall repay the Loan in 24 equal semi-annual installments, with
the first installment to fall due on the date falling six (6) months after the
Actual Delivery Date and the final installment to fall due on the date of Final
Maturity.


b)No such amounts repaid by the Borrower pursuant to this Section 3.1 may be re-
borrowed under the terms of this Agreement.


SECTION 3.2. Prepayment.


a)The Borrower


i)may, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loan; provided
that:


(A)all such voluntary prepayments shall require at least five (5) Business Days’
prior written notice to the Facility Agent; and


(B)all such voluntary partial prepayments shall be in an aggregate minimum
amount of $10,000,000 and a multiple of $1,000,000 (or in the remaining amount
of the Loan) and shall be applied in inverse order of maturity or ratably among
all remaining installments, as the Borrower shall designate to the Facility
Agent, in satisfaction of the remaining repayment installments of the Loan; and


28




--------------------------------------------------------------------------------



ii)shall, immediately upon any acceleration of the repayment of the installments
of the Loan pursuant to Section 8.2 or 8.3 or the mandatory prepayment of the
Loan pursuant to Section 9.2, repay the Loan.


b)If it becomes unlawful in any jurisdiction for any Lender to perform any of
its obligations under the Loan Documents or to maintain or fund its portion of
the Loan, the affected Lender may give written notice (the "Illegality Notice")
to the Borrower and the Facility Agent of such event, including reasonable
details of the relevant circumstances.


c)If an affected Lender delivers an Illegality Notice, the Borrower, the
Facility Agent and the affected Lender shall discuss in good faith (but without
obligation) what steps may be open to the relevant Lender to mitigate or remove
such circumstances but, if they are unable to agree such steps within 20
Business Days or if the Borrower so elects, the Borrower shall have the right,
but not the obligation, exercisable at any time within 50 days after receipt of
such Illegality Notice or, if earlier, the date upon which the unlawful event
referred to in (b) above will apply (but not being a date falling earlier than
the end of the 20 Business Day period referred to above) (the "Option Period"),
either (1) to prepay the portion of the Loan held by such Lender in full on or
before the expiry of the Option Period, together with all unpaid interest and
fees thereon accrued to but excluding the date of such prepayment, or (2) to
replace such Lender on or before the expiry of the Option Period with one or
more financial institutions (I) acceptable to the Facility Agent (such consent
not to be unreasonably withheld or delayed) and (II) where relevant, eligible to
benefit from an Interest Stabilisation Agreement, pursuant to assignment(s)
notified to and consented in writing by BpiFAE and, where relevant Natixis DAI,
provided that (x) in the case of a single assignment, any such assignment shall
be either an assignment of all of the rights and obligations of the assigning
Lender under this Agreement or, in the case of more than one assignment, an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that collectively cover all of
the rights and obligations of the assigning Lender under this Agreement and (y)
no Lender shall be obliged to make any such assignment as a result of an
election by the Borrower pursuant to this Section 3.2(c) unless and until such
Lender shall have received one or more payments from one or more Assignee
Lenders and/or the Borrower in an aggregate amount at least equal to the portion
of the Loan held by such Lender, together with all unpaid interest and fees
thereon accrued to but excluding the date of such assignment (and all other
amounts then owing to such Lender under this Agreement).


Each prepayment of the Loan made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4. No amounts prepaid
by the Borrower may be re-borrowed under the terms of this Agreement.


SECTION 3.3. Interest Provisions. Interest on the outstanding principal amount
of the Loan shall accrue and be payable in accordance with this Section 3.3.


SECTION 3.3.1. Rates. The Loan shall accrue interest from the Actual Delivery
Date to the date of repayment or prepayment of the Loan in full to the Lenders
at either the Fixed Rate or, where the proviso to Section 5.1.10 applies, the
Floating


29




--------------------------------------------------------------------------------



Rate. Interest calculated at the Fixed Rate or the Floating Rate shall be
payable in arrears on each Repayment Date. The Loan shall bear interest from and
including the first day of the applicable Interest Period to (but not including)
the last day of such Interest Period at the interest rate determined as
applicable to the Loan. All interest shall be calculated on the basis of the
actual number of days elapsed over a year comprised of 360 days.


SECTION 3.3.2. [Intentionally omitted]


SECTION 3.3.3. Interest stabilisation. Each Lender who is a party hereto on the
Restatement Date represents and warrants to the Borrower that it has entered
into an Interest Stabilisation Agreement and any Lender not a party hereto on
the Restatement Date (other than BpiFAE or CAFFIL as assignee of all or any of
SFIL’s rights as Lender following the enforcement of the security granted
pursuant to paragraph (iv) of Section
i.in connection with the BpiFAE Enhanced Guarantee, subject as provided in
Section 11.11.1(iv)) represents and warrants to the Borrower on the date that
such Lender becomes a party hereto that it has entered into an Interest
Stabilisation Agreement on or prior to becoming a party hereto.


SECTION 3.3.4. Post-Maturity Rates. After the date any principal amount of the
Loan is due and payable (whether on any Repayment Date, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on such amounts for each day
during the period of such default at a rate per annum certified by the Facility
Agent to the Borrower (which certification shall be conclusive in the absence of
manifest error) to be equal to the sum of the Floating Rate plus 1.5% per annum.


SECTION 3.3.5. Payment Dates. Interest accrued on the Loan shall be payable,
without duplication, on the earliest of:


a)each Interest Payment Date;


b)each Repayment Date;


c)the date of any prepayment, in whole or in part, of principal outstanding on
the Loan (but only on the principal so prepaid); and


d)on that portion of the Loan the repayment of which is accelerated pursuant to
Section 8.2 or Section 8.3, immediately upon such acceleration.


SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks. Where
Section 3.3.4 or the Floating Rate applies, the Facility Agent shall
obtain from each Reference Bank timely information for the purpose of
determining the LIBO Rate in the event that no offered quotation appears on
Thomson Reuters LIBOR01 Page (or any successor page) and the LIBO Rate is to be
determined by reference to quotations supplied by the Reference Banks and not by
reference to the Historic Screen Rate. If any one or more of the Reference Banks
shall fail to furnish in a timely manner such information to the Facility Agent
for any such interest rate, the Facility Agent shall determine such interest
rate on the basis of the information furnished by the remaining Reference


30




--------------------------------------------------------------------------------



Banks. If the Borrower elects to add an additional Reference Bank hereunder or a
Reference Bank ceases for any reason to be able and willing to act as such, the
Facility Agent shall, at the direction of the Required Lenders and after
consultation with the Borrower and the Lenders, appoint a replacement for such
Reference Bank reasonably acceptable to the Borrower, and such replaced
Reference Bank shall cease to be a Reference Bank hereunder. The Facility Agent
shall furnish to the Borrower and to the Lenders each determination of the LIBO
Rate made by reference to quotations of interest rates furnished by Reference
Banks (it being understood that the Facility Agent shall not be required to
disclose to any party hereto (other than the Borrower) any information regarding
any Reference Bank or any rate quoted by a Reference Bank, including, without
limitation, whether a Reference Bank has provided a rate or the rate provided by
any individual Reference Bank).


Interest accrued on the Loan or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether upon acceleration or otherwise) shall be payable upon demand.


SECTION 3.3.7. Unavailability of the LIBO Rate.


Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Facility Agent determines (which determination shall, in the
absence of manifest error, be conclusive) or the Borrower or the Required
Lenders notify the Facility Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or the Required Lenders (as applicable) have
determined that:


a)adequate and reasonable means would not exist for ascertaining (should the
Floating Rate apply) the LIBO Rate for the relevant Interest Period including,
without limitation, because the LIBO Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or


b)the administrator of the LIBO Rate or a governmental authority having
jurisdiction over the Facility Agent has made a public statement identifying a
specific date after which the LIBO Rate shall no longer be made available or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”); or


c)syndicated loans currently being executed, or existing syndicated loans that
include language similar to that contained in this section 3.3.7, are being
executed and/or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate,


then, reasonably promptly after such determination by the Facility Agent or
receipt by the Facility Agent of such notice, as applicable, or if the Borrower
otherwise requests, the Facility Agent and the Borrower may amend this Agreement
to replace the LIBO Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBO Successor Rate”), and
also together with any proposed LIBO Successor Rate Conforming Changes (as
defined below) and any such amendment shall become


31




--------------------------------------------------------------------------------



effective at 5:00 P.M. (London time) on the fifth (5) Business Day after the
Facility Agent shall have posted such proposed amendment to all Lenders and the
Borrower unless, prior to such time, Lenders comprising the Required Lenders
have delivered to the Facility Agent written notice that such Required Lenders
do not accept such amendment. Such LIBO Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Facility Agent, such LIBO
Successor Rate shall be applied in a manner as otherwise reasonably determined
by the Facility Agent.


If no LIBO Successor Rate has been determined and the circumstances under
paragraph a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Facility Agent will promptly notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to fund or maintain the
relevant portion of the Loan at the LIBO Rate (to the extent of the affected
part of the Loan or Interest Periods) shall be suspended. Upon receipt of such
notice, the Borrower may revoke any pending request for a borrowing of,
conversion to or continuation of any part of the Loan (to the extent of the
affected part of the Loan or Interest Periods).


Notwithstanding anything else herein, any definition of LIBO Successor Rate
shall provide that in no event shall such LIBO Successor Rate be less than zero
for purposes of this Agreement.


For the purposes of this Agreement, “LIBO Successor Rate Conforming Changes”
means, with respect to any proposed LIBO Successor Rate, any conforming changes
to the definition of Floating Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the discretion of the Facility Agent in
consultation with the Borrower, to reflect the adoption of such LIBO Successor
Rate and to permit the administration thereof by the Facility Agent in a manner
substantially consistent with market practice (or, if the Facility Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBO Successor Rate exists, in such other manner of administration as the
Facility Agent determines is reasonably necessary in connection with the
administration of this Agreement).


SECTION 3.4. Commitment Fees. Subject to clause 10.1 of the Novation Agreement,
the Borrower agrees to pay to the Facility Agent for the account of each Lender
a commitment fee (the “Commitment Fee”) on its daily unused portion of Maximum
Loan Amount (as such amount may be adjusted from time to time), for the period
commencing on the Signing Date and continuing through the earliest to occur (the
“Commitment Fee Termination Date”) of (i) the Actual Delivery Date, (ii) the
date upon which the Facility Agent has provided the Borrower with written notice
that the Lenders will not advance the Loan because the Commitments have been
terminated pursuant to Section
8.2 or 8.3, (iii) the Commitment Termination Date and (iv) the date the
Commitments shall have been terminated in full pursuant to clause 10.2 of the
Novation Agreement.


SECTION 3.4.1. Payment. The Commitment Fee shall be payable by the Borrower to
the Facility Agent for the account of each Lender six-monthly in arrears, with
the first such payment (the “First Commitment Fee Payment”) to be made on the
day


32




--------------------------------------------------------------------------------



falling six months following the Signing Date and the final such payment to be
made on the Commitment Fee Termination Date (each date on which a Commitment Fee
payment is required to be made in accordance with this Section 3.4.1 referred to
herein as a “Commitment Fee Payment Date”). The Commitment Fee shall be in the
amount in EUR equal to the product of the Applicable Commitment Rate, multiplied
by, for each day elapsed since the preceding Commitment Fee Payment Date (or, in
the case of the First Commitment Fee Payment, the Signing Date), 75% of the
daily unused portion of Maximum Loan Amount (as such amount may be adjusted from
time to time), divided by 360 days.


SECTION 3.5. Other Fees. The Borrower agrees to pay to the Facility Agent the
agreed-upon fees set forth in the Fee Letters on the dates and in the amounts
set forth therein.


ARTICLE IV


CERTAIN LIBO RATE AND OTHER PROVISIONS


SECTION 4.1. LIBO Rate Lending Unlawful. If after the Signing Date the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any central bank or other governmental authority having
jurisdiction over such Lender asserts that it is unlawful for such Lender to
make, continue or maintain its portion of the Loan where the relevant Lender has
funded itself in the interbank market at a rate based on the LIBO Rate, the
obligation of such Lender to make, continue or maintain its portion of the Loan
shall, upon notice thereof to the Borrower, the Facility Agent and each other
Lender, forthwith be suspended until the circumstances causing such suspension
no longer exist, provided that such Lender’s obligation to make, continue and
maintain its portion of the Loan hereunder shall be automatically converted into
an obligation to make, continue and maintain its portion of the Loan bearing
interest at a rate to be negotiated between such Lender and the Borrower that is
the equivalent of the sum of the LIBO Rate for the relevant Interest Period plus
the Floating Rate Margin.


SECTION 4.2. Deposits Unavailable. If any Lender has funded itself in the
interbank market and the Facility Agent shall have determined that:


a)Dollar deposits in the relevant amount and for the relevant Interest Period
are not available to each Reference Bank in its relevant market, or


b)by reason of circumstances affecting the Reference Banks’ relevant markets,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate loans for the relevant Interest Period, or


c)the cost to Lenders that in the aggregate hold more than 50% of the aggregate
outstanding principal amount of the Loan then held by Lenders of obtaining
matching deposits in the relevant interbank market for the relevant Interest
Period would be in excess of the LIBO Rate, (provided, that no Lender may
exercise its rights under this Section 4.2.c) for amounts up to the difference
between such Lender’s cost of obtaining matching deposits on the date such
Lender becomes a Lender hereunder less the LIBO Rate on such date),


33




--------------------------------------------------------------------------------



then the Facility Agent shall give notice of such determination (hereinafter
called a “Determination Notice”) to the Borrower and each of the Lenders. The
Borrower, the Lenders and the Facility Agent shall then negotiate in good faith
in order to agree upon a mutually satisfactory interest rate and interest period
(or interest periods) to be substituted for those which would otherwise have
applied under this Agreement. If the Borrower, the Lenders and the Facility
Agent are unable to agree upon an interest rate (or rates) and interest period
(or interest periods) prior to the date occurring fifteen (15) Business Days
after the giving of such Determination Notice, the Facility Agent shall (after
consultation with the Lenders) set an interest rate and an interest period (or
interest periods), in each case to take effect at the end of the Interest Period
current at the date of the Determination Notice, which rate (or rates) shall be
equal to the sum of the Floating Rate Margin and the weighted average of the
corresponding interest rates at or about 11:00 a.m. (London time) two (2)
Business Days before the commencement of the relevant Interest Period on Thomson
Reuters’ pages KLIEMMM, GARBIC01 and FINA01 (or such other pages as may replace
Thomson Reuters’ pages KLIEMMM, GARBIC01 or FINA01 on Thomson Reuters’ service)
(or, in the case of clause (c) above, the lesser of (x) the respective cost to
the Lenders of funding the respective portions of the Loan held by the Lenders
and (y) such weighted average). The Facility Agent shall furnish a certificate
to the Borrower as soon as reasonably practicable after the Facility Agent has
given such Determination Notice setting forth such rate(s). In the event that
the circumstances described in this Section 4.2 shall extend beyond the end of
an interest period agreed or set pursuant hereto, the foregoing procedure shall
be repeated as often as may be necessary.


SECTION 4.3. Increased LIBO Rate Loan Costs, etc. If after the Signing Date a
change in any applicable treaty, law, regulation or regulatory requirement or in
the interpretation thereof or in its application to the Borrower, or if
compliance by any Lender with any applicable direction, request, requirement or
guideline (whether or not having the force of law) of any governmental or other
authority including, without limitation, any agency of the European Union or
similar monetary or multinational authority insofar as it may be changed or
imposed after the date hereof, shall:


a)subject any Lender to any taxes, levies, duties, charges, fees, deductions or
withholdings of any nature with respect to its portion of the Loan or any part
thereof imposed, levied, collected, withheld or assessed by any jurisdiction or
any political subdivision or taxing authority thereof (other than taxation on
overall net income and, to the extent such taxes are described in Section 4.6,
withholding taxes); or


b)change the basis of taxation to any Lender (other than a change in taxation on
the overall net income of any Lender) of payments of principal or interest or
any other payment due or to become due pursuant to this Agreement; or


c)impose, modify or deem applicable any reserve or capital adequacy requirements
(other than the increased capital costs described in Section 4.5 and the reserve
costs described in Section 4.7) or other banking or monetary controls or
requirements which affect the manner in which a Lender shall allocate its
capital resources to its obligations hereunder or require the making of any
special deposits against or in respect of any assets or liabilities of, deposits
with or for the account of, or loans by, any Lender (provided that such Lender
shall, unless


34




--------------------------------------------------------------------------------



prohibited by law, allocate its capital resources to its obligations hereunder
in a manner which is consistent with its present treatment of the allocation of
its capital resources); or


d)impose on any Lender any other condition affecting its portion of the Loan or
any part thereof,


and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making its portion of the Loan or maintaining its portion of the
Loan or any part thereof, (ii) to reduce the amount of any payment received by
such Lender or its effective return hereunder or on its capital or (iii) to
cause such Lender to make any payment or to forego any return based on any
amount received or receivable by such Lender hereunder, then and in any such
case if such increase or reduction in the opinion of such Lender materially
affects the interests of such Lender, (A) such Lender shall (through the
Facility Agent) notify the Borrower of the occurrence of such event and use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and the terms of the BpiFAE Insurance Policy and (if the Fixed Rate
applies) the arrangements with Natixis DAI relating to the CIRR) to designate a
different Lending Office if the making of such a designation would avoid the
effects of such law, regulation or regulatory requirement or any change therein
or in the interpretation thereof and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender and (B) the Borrower
shall forthwith upon such demand pay to the Facility Agent for the account of
such Lender such amount as is necessary to compensate such Lender for such
additional cost or such reduction and ancillary expenses, including taxes,
incurred as a result of such adjustment. Such notice shall (i) describe in
reasonable detail the event leading to such additional cost, together with the
approximate date of the effectiveness thereof, (ii) set forth the amount of such
additional cost, (iii) describe the manner in which such amount has been
calculated, (iv) certify that the method used to calculate such amount is such
Lender’s standard method of calculating such amount, (v) certify that such
request is consistent with its treatment of other borrowers that are subject to
similar provisions, and (vi) certify that, to the best of its knowledge, such
change in circumstance is of general application to the commercial banking
industry in such Lender’s jurisdiction of organization or in the relevant
jurisdiction in which such Lender does business. Failure or delay on the part of
any Lender to demand compensation pursuant to this Section shall not constitute
a waiver of such Lender’s right to demand such compensation; provided that in
relation to increased costs or reductions arising after the Effective Date the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the circumstance giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such cost or reductions
and of such Lender’s intention to claim compensation therefor.


It is acknowledged that the Borrower shall have no liability to compensate any
Lender under this Section for amounts of increased costs that accrue before the
Effective Time on the Actual Delivery Date (with any such amounts arising before
the Effective Time being the responsibility of the Original Borrower).


35




--------------------------------------------------------------------------------



SECTION 4.4. Funding Losses.


SECTION 4.4.1. Indemnity. In the event any Lender shall incur any loss or
expense (for the avoidance of doubt excluding loss of profit) by reason of the
liquidation or re-employment (at not less than the market rate) of deposits or
other funds acquired by such Lender, to make, continue or maintain any portion
of the principal amount of its portion of the Loan as a result of:


i)any repayment or prepayment or acceleration of the principal amount of such
Lender’s portion of the Loan, other than any repayment made on the date
scheduled for such repayment or (if the Floating Rate applies) any repayment or
prepayment or acceleration on a date other than the scheduled last day of an
Interest Period or otherwise scheduled date for repayment or payment; or


ii)the relevant portion of the Loan not being made in accordance with the Loan
Request therefor due to the fault of the Borrower or as a result of any of the
conditions precedent set forth in clause 6.1(c) of the Novation Agreement and
Article V not being satisfied,


(a “Funding Losses Event”) then, upon the written notice of such Lender to the
Borrower (with a copy to the Facility Agent), the Borrower shall, within three
(3) days of its receipt thereof:


a)if at that time interest is calculated at the Floating Rate on such Lender’s
portion of the Loan, pay directly to the Facility Agent for the account of such
Lender an amount equal to the amount by which:


i)interest calculated at the Floating Rate (excluding the Floating Rate Margin)
which such Lender would have received on its share of the amount of the Loan
subject to such Funding Losses Event for the period from the date of receipt of
any part of its share in the Loan to the last day of the applicable Interest
Period,


exceeds:


ii)the amount which such Lender would be able to obtain by placing an amount
equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the Business Day following
receipt and ending on the last day of the applicable Interest Period; or


b)if at that time interest is calculated at the Fixed Rate on such Lender’s
portion of the Loan, pay to the Facility Agent the amount notified to it
following the calculation referred to in the next paragraph.


Since the Lenders commit themselves irrevocably to the French Authorities in
charge of monitoring the CIRR mechanism, any prepayment (whether voluntary,
involuntary or mandatory, including following the acceleration of the Loan) will
be subject to the mandatory payment by the Borrower of the amount calculated in


36




--------------------------------------------------------------------------------



liaison with the French Authorities two (2) Business Days prior to the
prepayment date by taking into account the differential (the “Rate
Differential”) between the CIRR and the prevailing market yield (currently
ISDAFIX) for each installment to be prepaid and applying such Rate Differential
to the remaining residual period of such installment and discounting to the net
present value as described below. Each of these Rate Differentials will be
applied to the corresponding installment to be prepaid during the period
starting on the date on which such prepayment is required to be made and ending
on the original Repayment Date (as adjusted following any previous prepayments)
for such installment and:


(A)the net present value of each corresponding amount resulting from the above
calculation will be determined at the corresponding market yield; and


(B)if the cumulated amount of such present values is negative, no amount shall
be due to the Borrower or from the Borrower.


Such written notice shall include calculations in reasonable detail setting
forth the loss or expense to such Lender.


SECTION 4.4.2. Exclusion In the event that a Lender’s wilful misconduct or gross
negligence has caused the loss or cancellation of the BpiFAE Insurance Policy,
the Borrower shall not be liable to indemnify that Lender under Section 4.4.1
for its loss or expense arising due to the occurrence of the Prepayment Event
referred to in Section 9.1.9.


SECTION 4.5. Increased Capital Costs. If after the Signing Date any change in,
or the introduction, adoption, effectiveness, interpretation, reinterpretation
or phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority increases the amount of capital required to be
maintained by any Lender or any Person controlling such Lender, and the rate of
return on its or such controlling Person’s capital as a consequence of its
Commitment or its portion of the Loan made by such Lender is reduced to a level
below that which such Lender or such controlling Person would have achieved but
for the occurrence of any such change in circumstance, then, in any such case
upon notice from time to time by such Lender to the Borrower, the Borrower shall
immediately pay directly to such Lender additional amounts sufficient to
compensate such Lender or such controlling Person for such reduction in rate of
return. Any such notice shall (i) describe in reasonable detail the capital
adequacy requirements which have been imposed, together with the approximate
date of the effectiveness thereof, (ii) set forth the amount of such lowered
return,
ii.describe the manner in which such amount has been calculated, (iv) certify
that the method used to calculate such amount is such Lender’s standard method
of calculating such amount, (v) certify that such request for such additional
amounts is consistent with its treatment of other borrowers that are subject to
similar provisions and (vi) certify that, to the best of its knowledge, such
change in circumstances is of general application to the commercial banking
industry in the jurisdictions in which such Lender does business. In determining
such amount, such Lender may use any method of averaging and attribution that it
shall, subject to the foregoing sentence, deem applicable. Each Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions and


37




--------------------------------------------------------------------------------



the terms of the BpiFAE Insurance Policy and (if the Fixed Rate applies) the
arrangements with Natixis DAI relating to the CIRR) to designate a different
Lending Office if the making of such a designation would avoid such reduction in
such rate of return and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. Failure or delay on the part of any
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that in
relation to increased costs or reductions arising after the Effective Date the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the circumstance giving rise to such
reductions is retroactive, then the three-month period referred to above shall
be extended to include the period of retroactive effect thereof, but not more
than six months prior to the date that such Lender notifies the Borrower of the
circumstance giving rise to such reductions and of such Lender’s intention to
claim compensation therefor.


It is acknowledged that the Borrower shall have no liability to compensate any
Lender under this Section for reduced returns that accrue before the Effective
Time on the Actual Delivery Date (with any compensation liability to the Lenders
arising before the Effective Time being the responsibility of the Original
Borrower).


SECTION 4.6. Taxes. All payments by the Borrower of principal of, and interest
on, the Loan and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by any Lender’s net income or
receipts of such Lender and franchise taxes imposed in lieu of net income taxes
or taxes on receipts, by the jurisdiction under the laws of which such Lender is
organized or any political subdivision thereof or the jurisdiction of such
Lender’s Lending Office or any political subdivision thereof or any other
jurisdiction unless such net income taxes are imposed solely as a result of the
Borrower’s activities in such other jurisdiction, and any taxes imposed under
FATCA (such non-excluded items being called “Covered Taxes”). In the event that
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Covered Taxes pursuant to any applicable
law, rule or regulation, then the Borrower will:


a)pay directly to the relevant authority the full amount required to be so
withheld or deducted;


b)promptly forward to the Facility Agent an official receipt or other
documentation satisfactory to the Facility Agent evidencing such payment to such
authority; and


c)pay to the Facility Agent for the account of the Lenders such additional
amount or amounts as is necessary to ensure that the net amount actually
received by each Lender will equal the full amount such Lender would have
received had no such withholding or deduction been required.


Moreover, if any Covered Taxes are directly asserted against the Facility Agent
or any Lender with respect to any payment received or paid by the Facility Agent
or such Lender


38




--------------------------------------------------------------------------------



hereunder, the Facility Agent or such Lender may pay such Covered Taxes and the
Borrower will promptly pay such additional amounts (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
such person after the payment of such Covered Taxes (including any Covered Taxes
on such additional amount) shall equal the amount such person would have
received had no such Covered Taxes been asserted.


Any Lender claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions and the terms of the BpiFAE Insurance Policy and (if
the Fixed Rate applies) the arrangements with Natixis DAI relating to the CIRR)
to change the jurisdiction of its Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.


If the Borrower fails to pay any Covered Taxes when due to the appropriate
taxing authority or fails to remit to the Facility Agent for the account of the
respective Lenders the required receipts or other required documentary evidence,
the Borrower shall indemnify the Lenders for any incremental withholding Covered
Taxes, interest or penalties that may become payable by any Lender as a result
of any such failure (so long as such amount did not become payable as a result
of the failure of such Lender to provide timely notice to the Borrower of the
assertion of a liability related to the payment of Covered Taxes). For purposes
of this Section 4.6, a distribution hereunder by the Facility Agent or any
Lender to or for the account of any Lender shall be deemed a payment by the
Borrower.


If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any Covered Tax
under this Section 4.6 or by reason of any payment made by the Borrower pursuant
to Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof, will
pay to the Borrower such amount (plus any interest received by such Lender in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender of such part of such refund, credit,
deduction or reduction as such Lender reasonably determines is allocable to such
Covered Tax or such payment (less out-of-pocket expenses incurred by such
Lender), provided that no Lender shall be obligated to disclose to the Borrower
any information regarding its tax affairs or tax computations.


Each Lender (and each Participant) agrees with the Borrower and the Facility
Agent that it will (i) in the case of a Lender or a Participant organized under
the laws of a jurisdiction other than the United States (a) provide to the
Facility Agent and the Borrower an appropriately executed copy of Internal
Revenue Service Form W-8ECI certifying that any payments made to or for the
benefit of such Lender or such Participant are effectively connected with a
trade or business in the United States (or alternatively, an Internal Revenue
Service Form W-8BEN claiming the benefits of a tax treaty, but only if the
applicable treaty described in such form provides for a complete exemption from
U.S. federal income tax withholding), or any successor form, on or prior to the
date hereof (or, in the case of any Assignee Lender or Participant, on or prior
to the date of the relevant assignment or participation), in each case attached
to an Internal Revenue Service Form W-8IMY, if appropriate, (b) notify the
Facility Agent and the Borrower if the certifications made on any form provided
pursuant to this paragraph are no longer accurate and true in all material


39




--------------------------------------------------------------------------------



respects and (c) without prejudice to its obligations under Section 4.13,
provide such other tax forms or other documents as shall be prescribed by
applicable law, if any, or as otherwise reasonably requested, to demonstrate, to
the extent applicable, that payments to such Lender Party (or Participant)
hereunder are exempt from withholding under FATCA, and (ii) in all cases,
provide such forms, certificates or other documents, as and when reasonably
requested by the Borrower, necessary to claim any applicable exemption from, or
reduction of, Covered Taxes or any payments made to or for benefit of such
Lender Party or such Participant, provided that the Lender Party or Participant
is legally able to deliver such forms, certificates or other documents. For any
period with respect to which a Lender (or Assignee Lender or Participant) has
failed to provide the Borrower with the foregoing forms (other than if such
failure is due to a change in law occurring after the date on which a form
originally was required to be provided (which, in the case of an Assignee
Lender, would be the date on which the original assignor was required to provide
such form) or if such form otherwise is not required hereunder) such Lender (or
Assignee Lender or Participant) shall not be entitled to the benefits of this
Section 4.6 with respect to Covered Taxes imposed by reason of such failure.


All fees and expenses payable pursuant to Section 11.3 shall be paid together
with value added tax or any similar tax (if any) properly chargeable thereon.
Any value added tax chargeable in respect of any services supplied by a Lender
or an Agent under this Agreement shall, on delivery of the value added tax
invoice, be paid in addition to any sum agreed to be paid hereunder.


SECTION 4.7. Reserve Costs. Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall, with effect from the
Effective Time, pay to the Facility Agent for the account of each Lender on the
last day of each Interest Period, so long as the relevant Lending Office of such
Lender is required to maintain reserves against “Eurocurrency liabilities” under
Regulation D of the F.R.S. Board, upon notice from such Lender, an additional
amount equal to the product of the following for the Loan for each day during
such Interest Period:


(i)the principal amount of the Loan outstanding on such day; and


(ii)the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on the Loan for such Interest
Period as provided in this Agreement (less, if applicable, the Floating Rate
Margin) and the denominator of which is one minus any increase after the Signing
Date in the effective rate (expressed as a decimal) at which such reserve
requirements are imposed on such Lender minus (y) such numerator; and


(iii)1/360.


Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.


40




--------------------------------------------------------------------------------



Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions and the terms of the BpiFAE
Insurance Policy and (if the Fixed Rate applies) the arrangements with Natixis
DAI relating to the CIRR) to avoid the requirement of maintaining such reserves
(including by designating a different Lending Office) if such efforts would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.


SECTION 4.8. Payments, Computations, etc.


a)Unless otherwise expressly provided, all payments by the Borrower pursuant to
this Agreement or any other Loan Document shall be made by the Borrower to the
Facility Agent for the pro rata account of the Lenders entitled to receive such
payment. All such payments required to be made to the Facility Agent shall be
made, without set-off, deduction or counterclaim, not later than 11:00 a.m., New
York time, on the date due, in same day or immediately available funds through
the New York Clearing House Interbank Payments System (or such other funds as
may be customary for the settlement of international banking transactions in
Dollars), to such account as the Facility Agent shall specify from time to time
by notice to the Borrower. Funds received after that time shall be deemed to
have been received by the Lenders on the next succeeding Business Day.


b)Each Lender hereby instructs the Facility Agent, with respect to any portion
of the Loan held by such Lender, to pay directly to such Lender interest thereon
at the Fixed Rate or (if the proviso to Section 5.1.10 applies) the Floating
Rate, on the basis that (if the Fixed Rate applies) such Lender will, where
amounts are payable to Natixis by that Lender under the Interest Stabilisation
Agreement, account directly to Natixis for any such amounts payable by that
Lender under the Interest Stabilisation Agreement to which such Lender is a
party.


c)The Facility Agent shall promptly (but in any event on the same Business Day
that the same are received or, as contemplated in clause (a) of this Section,
deemed received) remit in same day funds to each Lender its share, if any, of
such payments received by the Facility Agent for the account of such Lender
without any set-off, deduction or counterclaim. All interest and fees shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period for which such interest or
fee is payable over a year comprised of 360 days. Whenever any payment to be
made shall otherwise be due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in computing interest and fees, if any, in connection with
such payment.


SECTION 4.9. Replacement Lenders, etc. If the Borrower shall be required to make
any payment to any Lender pursuant to Section 4.2(c), 4.3, 4.4, 4.5, 4.6 or 4.7,
the Borrower shall be entitled at any time (so long as no Default and no
Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender of such required payment to (a) terminate
such Lender’s Commitment (where upon the Percentage of each other Lender shall
automatically be adjusted to an amount equal to such Lender’s ratable share of
the remaining Commitments), (b) prepay the affected portion of such Lender’s
Loan in full, together with accrued interest thereon through the date


41




--------------------------------------------------------------------------------



of such prepayment (provided that the Borrower shall not terminate any Lender’s
Commitment pursuant to clause (a) or prepay any such Lender pursuant to this
clause (b) without replacing such Lender pursuant to the following clause (c)
until a 30-day period shall have elapsed during which the Borrower and the
Facility Agent shall have attempted in good faith to replace such Lender),
and/or (c) replace such Lender with another financial institution reasonably
acceptable to the Facility Agent and (if the Fixed Rate applies) Natixis DAI,
provided that (i) each such transfer shall be either a transfer of all of the
rights and obligations of the transferring Lender under this Agreement or a
transfer of a portion of such rights and obligations made concurrently with
another such transfer or other such transfers that together cover all of the
rights and obligations of the transferring Lender under this Agreement and (ii)
no Lender shall be obligated to make any such transfer as a result of a demand
by the Borrower pursuant to this Section unless and until such Lender shall have
received one or more payments from either the Borrower or one or more Assignee
Lenders in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Loan owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement. Each Lender represents and
warrants to the Borrower that, as of the Signing Date (or, with respect to any
Lender not a party hereto on the Signing Date, on the date that such Lender
becomes a party hereto), there is no existing treaty, law, regulation,
regulatory requirement, interpretation, directive, guideline, decision or
request pursuant to which such Lender would be entitled to request any payments
under any of Sections 4.3, 4.4, 4.5, 4.6 and 4.7 to or for account of such
Lender.


SECTION 4.10. Sharing of Payments.


SECTION 4.10.1. Payments to Lenders. If a Lender (a "Recovering Lender")
receives or recovers any amount from the Borrower other than in accordance with
Section 4.8 (Payments, Computations, etc.) (a "Recovered Amount") and applies
that amount to a payment due under the Loan Documents then:


a)the Recovering Lender shall, within three (3) Business Days, notify details of
the receipt or recovery to the Facility Agent;


b)the Facility Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Lender would have been paid had the receipt
or recovery been received or made by the Facility Agent and distributed in
accordance with the said Section 4.8, without taking account of any taxes which
would be imposed on the Facility Agent in relation to the receipt, recovery or
distribution; and


c)the Recovering Lender shall, within three (3) Business Days of demand by the
Facility Agent, pay to the Facility Agent an amount (the "Sharing Payment")
equal to such receipt or recovery less any amount which the Facility Agent
determines may be retained by the Recovering Lender as its share of any payment
to be made, in accordance with any applicable provisions of this Agreement.


SECTION 4.10.2. Redistribution of payments. The Facility Agent shall treat the
Sharing Payment as if it had been paid by the Borrower and distribute it between
the


42




--------------------------------------------------------------------------------



Lenders (other than the Recovering Lender) (the "Sharing Lenders") in accordance
with the provisions of this Agreement towards the obligations of the Borrower to
the Sharing Lenders.


SECTION 4.10.3. Recovering Lender's rights. On a distribution by the Facility
Agent under Section 4.10.2 of a payment received by a Recovering Lender from the
Borrower, as between the Borrower and the Recovering Lender, an amount of the
Recovered Amount equal to the Sharing Payment will be treated as not having been
paid by the Borrower.


SECTION 4.10.4. Reversal of redistribution If any part of the Sharing Payment
received or recovered by a Recovering Lender becomes repayable and is repaid by
that Recovering Lender, then:


a)each Sharing Lender shall, upon request of the Facility Agent, pay to the
Facility Agent for the account of that Recovering Lender an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Lender for its proportion of any
interest on the Sharing Payment which that Recovering Lender is required to pay)
(the "Redistributed Amount"); and


b)as between the Borrower and each relevant Sharing Lender, an amount equal to
the relevant Redistributed Amount will be treated as not having been paid by the
Borrower.


SECTION 4.10.5. Exceptions.


a)This Section 4.10 shall not apply to the extent that the Recovering Lender
would not, after making any payment pursuant to this Section 4.10, have a valid
and enforceable claim against the Borrower.


b)A Recovering Lender is not obliged to share with any other Lender any amount
which the Recovering Lender has received or recovered as a result of taking
legal or arbitration proceedings, if:


(i)it notified the other Lender of the legal or arbitration proceedings; and


(ii)the other Lender had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.


SECTION 4.11. Set-off. Upon the occurrence and during the continuance of an
Event of Default or a Prepayment Event, each Lender shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations then due and owing to it any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Lender; provided that any such appropriation and application shall be
subject to the provisions of Section 4.10. Each Lender agrees promptly to notify
the Borrower and the Facility Agent after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender under
this


43




--------------------------------------------------------------------------------



Section are in addition to other rights and remedies (including other rights of
set-off under applicable law or otherwise) which such Lender may have.


SECTION 4.12. Use of Proceeds. The Borrower shall apply the proceeds of the Loan
made available to the Borrower in respect of the Additional Advances for the
purpose of making payments of, or reimbursing the Borrower for payments already
made for, the amounts referred to in clauses 5.2, 5.3 and/or 5.4 of the Novation
Agreement and, without limiting the foregoing, no proceeds of the Loan will be
used to acquire any equity security of a class which is registered pursuant to
Section 12 of the Securities Exchange Act of 1934 or any “margin stock”, as
defined in F.R.S. Board Regulation U.


SECTION 4.13. FATCA Information.


a)Subject to paragraph c) below, each party (other than the Borrower) shall,
within ten Business Days of a reasonable request by another party (other than
the Borrower):


(i)confirm to that other party whether it is:


(1)a FATCA Exempt Party; or


(2)not a FATCA Exempt Party;


(ii)supply to that other party such forms, documentation and other information
relating to its status under FATCA as that other party reasonably requests for
the purposes of that other party's compliance with FATCA;


(iii)supply to that other party such forms, documentation and other information
relating to its status as that other party reasonably requests for the purposes
of that other party's compliance with any other law, regulation, or exchange of
information regime.


b)If a party confirms to another party pursuant to paragraph (a)(i) above that
it is a FATCA Exempt Party and it subsequently becomes aware that it is not or
has ceased to be a FATCA Exempt Party, that party shall notify that other party
reasonably promptly.


c)Paragraph a) above shall not oblige any Lender or the Facility Agent to do
anything, and paragraph a)(iii) above shall not oblige any other party to do
anything, which would or might in its reasonable opinion constitute a breach of:


(i)any law or regulation;


(ii)any fiduciary duty; or


(iii)any duty of confidentiality.


d)If a party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph


44




--------------------------------------------------------------------------------



(a)(i) or (ii) above (including, for the avoidance of doubt, where paragraph (c)
above applies), then such party shall be treated for the purposes of the Loan
Documents (and payments under them) as if it is not a FATCA Exempt Party until
such time as the party in question provides the requested confirmation, forms,
documentation or other information.


e)Each party may make a FATCA Deduction from a payment under this Agreement that
it is required to be made by FATCA, and any payment required in connection with
that FATCA Deduction, and no party shall be required to increase any payment in
respect of which it makes such a FATCA Deduction or otherwise compensate the
recipient of the payment for that FATCA Deduction.


SECTION 4.14. Resignation of the Facility Agent. The Facility Agent shall resign
(and, to the extent applicable, shall use reasonable endeavours to appoint a
successor Facility Agent) if, either:


a)the Facility Agent fails to respond to a request under Section 4.13 and a
Lender reasonably believes that the Facility Agent will not be (or will have
ceased to be) a FATCA Exempt Party;


b)the information supplied by the Facility Agent pursuant to Section 4.13
indicates that the Facility Agent will not be (or will have ceased to be) a
FATCA Exempt Party; or


c)the Facility Agent notifies the Lenders that the Facility Agent will not be
(or will have ceased to be) a FATCA Exempt Party;


and (in each case) a Lender reasonably believes that a party to this Agreement
will be required to make a FATCA Deduction that would not be required if the
Facility Agent were a FATCA Exempt Party, and that Lender, by notice to the
Facility Agent, requires it to resign.


ARTICLE V CONDITIONS TO BORROWING
SECTION 5.1. Advance of the Loan. The obligation of the Lenders
to fund the relevant portion of the Loan to be made available on the Actual
Delivery Date shall be subject to the prior or concurrent satisfaction of each
of the conditions precedent set forth in this Section 5.1. The Facility Agent
shall advise the Lenders of the satisfaction of the conditions precedent set
forth in this Section 5.1 prior to funding on the Actual Delivery Date.


SECTION 5.1.1. Resolutions, etc. The Facility Agent shall have received from the
Borrower:


a)a certificate of its Secretary or Assistant Secretary as to the incumbency and
signatures of those of its officers authorized to act with respect to this
Agreement and each other Loan Document and as to the truth and completeness of
the attached:


45




--------------------------------------------------------------------------------



(x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and


(y) Organic Documents of the Borrower,


and upon which certificate the Lenders may conclusively rely until the Facility
Agent shall have received a further certificate of the Secretary or Assistant
Secretary of the Borrower canceling or amending such prior certificate; and


b)a Certificate of Good Standing issued by the relevant Liberian authorities in
respect of the Borrower.


SECTION 5.1.2. Opinions of Counsel. The Facility Agent shall have received
opinions, addressed to the Facility Agent, the Security Trustee (in relation to
a) and b) below) and each Lender from:


a)Watson Farley & Williams LLP, counsel to the Borrower, as to Liberian Law,
covering the matters set forth in Exhibit B-1 hereto (and which shall be updated
to include reference to the Escrow Account Security);


b)Norton Rose Fulbright LLP, counsel to the Facility Agent and the Lenders,
covering the matters set forth in Exhibit B-2 hereto (and which shall be updated
to include reference to the Escrow Account Security) and, if the BpiFAE
Insurance Policy is to be re-issued or replaced on or about the Actual Delivery
Date, Exhibit B-3 hereto; and


c)Clifford Chance US LLP, United States tax counsel to the Facility Agent for
the benefit of the Lenders, covering the matters set forth in Exhibit B-4
hereto,


each such opinion to be updated to take into account all relevant and applicable
Loan Documents at the time of issue thereof.


SECTION 5.1.3. BpiFAE Insurance Policy. The Facility Agent or the ECA Agent
shall have received the BpiFAE Insurance Policy duly issued and BpiFAE shall not
have, prior to the advance of the Loan, delivered to the Facility Agent or the
ECA Agent any notice seeking the cancellation, suspension or termination of the
BpiFAE Insurance Policy or the suspension of the drawing of the Additional
Advances under this Agreement.


SECTION 5.1.4. Closing Fees, Expenses, etc. The Facility Agent shall have
received for its own account, or for the account of each Lender or BpiFAE, as
the case may be, all fees that the Borrower shall have agreed in writing to pay
to the Facility Agent (whether for its own account or for the account of any of
the Lenders) that are due and owing as of the date of such funding and all
invoiced expenses of the Facility Agent (including the agreed fees and expenses
of counsel to the Facility Agent and the BpiFAE Premium) required to be paid by
the Borrower pursuant to Section 11.3 or that the Borrower has otherwise agreed
in writing to pay to the Facility Agent, in each case on or prior to the date of
such funding.


46




--------------------------------------------------------------------------------



SECTION 5.1.5. Compliance with Warranties, No Default, etc. Both before and
after giving effect to the funding of the Loan the following statements shall be
true and correct:


a)the representations and warranties set forth in Article VI (excluding,
however, those set forth in Section 6.10) shall be true and correct in all
material respects except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct, with the same effect as if then made; and


b)no Default and no Prepayment Event and no event which (with notice or lapse of
time or both) would become a Prepayment Event shall have then occurred and be
continuing.


SECTION 5.1.6. Loan Request. The Facility Agent shall have received a Loan
Request duly executed by the Borrower together with:


a)where an Additional Advance is requested in respect of the Non-Yard Costs, the
Delivery Non-Yard Costs Certificate;


b)certified as true (by the Builder) copies of the invoice and supporting
documents received by the Builder from the Borrower pursuant to Appendix C of
the Construction Contract in relation to the Paid Non-Yard Costs to be financed
as at the time of issue and a declaration from the Borrower in substantially the
form set forth in Exhibit D hereto that the requirements for a minimum 15%
French content in respect of Non-Yard Costs have been fulfilled;


c)a copy of the final commercial invoice from the Builder showing the amount of
the Contract Price (including the Non-Yard Costs and the Other Basic Contract
Price Increases) and the portion thereof payable to the Builder on the Actual
Delivery Date under the Construction Contract; and


d)copies of the wire transfers for all payments by the Borrower to the Builder
under the Construction Contract in respect of the Basic Contract Price to the
extent not already provided as part of the drawdown conditions for drawdowns
made by the Original Borrower.


SECTION 5.1.7. Foreign Exchange Counterparty Confirmations. The Facility Agent
shall have received the documentation and other information referred to in
clause 5.6 of the Novation Agreement.


SECTION 5.1.8. Protocol of delivery. The Facility Agent shall have received a
copy of the protocol of delivery and acceptance under the Construction Contract
duly signed by the Builder and the Borrower or the Nominated Owner to be
notified to the Facility Agent.


SECTION 5.1.9. Title to Purchased Vessel. The Facility Agent shall have received
evidence that the Purchased Vessel is legally and beneficially owned by the
Borrower or the Nominated Owner (as the case may be),, free of all recorded
Liens, other


47




--------------------------------------------------------------------------------



than Liens permitted by Section 7.2.3 and, to the extent not yet discharged, the
Mortgage (as defined in the Novation Agreement).


SECTION 5.1.10. Interest Stabilisation. The ECA Agent shall have received a duly
executed fixed rate approval from Natixis DAI issued to the Lenders in respect
of the CIRR applicable to the Loan and shall have been informed by the French
Authorities of the conditions of the interest make-up mechanisms (stabilisation
du taux d'intérêt) applicable to the Loan under the applicable Interest
Stabilisation Agreement in respect of the Lenders, such conditions to specify,
among other things, that the CIRR has been retained under the interest make-up
mechanisms applicable to the Loan.


In relation to Section 5.1.10, if a Lender (an “Ineligible Lender”) becomes
ineligible or otherwise ceases to be a party to an Interest Stabilisation
Agreement, it shall promptly upon becoming aware thereof (and by no later than
15 Business Days before the anticipated Actual Delivery Date) notify the
Borrower, the ECA Agent and the Facility Agent.


Following receipt of such a notice, the ECA Agent (through the Facility Agent)
shall give to the Borrower at least 10 Business Days’ prior notice stating if
the condition precedent in Section 5.1.10 will not be satisfied due to the
Ineligible Lender but would be satisfied by the replacement of the Ineligible
Lender as set out below, with such replacement to take effect for the purpose of
this Section on the Actual Delivery Date.


On its receipt of such notice from the ECA Agent, the Borrower shall be
entitled, at any time thereafter and without prejudice to any rights and
remedies it may have against such Ineligible Lender pursuant to Section 3.3.3,to
replace such Ineligible Lender with another bank or financial institution
reasonably acceptable to the Facility Agent, BpiFAE and Natixis DAI with effect
from the Actual Delivery Date, provided that (i) each such transfer shall be
either a transfer of all of the rights and obligations of the Ineligible Lender
under this Agreement or a transfer of a portion of such rights and obligations
made concurrently with another such transfer or other such transfers that
together cover all of the rights and obligations of the Ineligible Lender under
this Agreement and (ii) no Lender shall be obligated to make effective any such
transfer as a result of a demand by the Borrower pursuant to this Section unless
and until such Lender shall have received one or more payments from one or more
Assignee Lenders in an aggregate amount equal to the aggregate outstanding
principal amount of the portion of the Novated Loan Balance which, immediately
following the Novation Effective Time, would have been owing to such Lender
pursuant to Section 2.3(a) had that Lender not been replaced prior to the
Novation Effective Time. The ECA Agent and the Facility Agent shall, at the
request of the Borrower, use reasonable efforts to assist the Borrower in
finding a bank or financial institution acceptable to the Borrower to replace
such Ineligible Lender, and taking such other steps that may be reasonably
required and which are within the control of the ECA Agent and the Facility
Agent to assist with the satisfaction of the condition precedent in Section
5.1.10 prior to funding on the Actual Delivery Date.


Provided however the Borrower shall be entitled, without prejudice to its rights
and remedies pursuant to Section 3.3.3, to elect that if at the Actual Delivery
Date the condition precedent in Section 5.1.10 is not satisfied the Floating
Rate should apply to the Loan, such election to be made by notice in writing to
the Facility Agent not less than five (5) Business Days prior to the anticipated
Actual Delivery Date in which event, subject to the approval of


48




--------------------------------------------------------------------------------



BpiFAE, the Loan shall bear interest at the Floating Rate and the condition set
out in Section
x.shall be deemed waived by the Lenders.


The ECA Agent (through the Facility Agent) shall, promptly after the Borrower’s
request, advise the Borrower whether it is aware (based solely on information
obtained from Natixis DAI and other French Authorities and/or received from the
Lenders at the time of any such request and without any liability on the ECA
Agent for the accuracy of that information) that the condition precedent in
Section 5.1.10 will not or may not be satisfied as required by Section 5.1.10.


SECTION 5.1.11. Escrow Account Security. The Facility Agent shall have received
the Escrow Account Security duly executed by the Borrower together with a duly
executed notice of charge and acknowledgement thereto executed by the Borrower
and the Escrow Account Bank respectively.


ARTICLE VI REPRESENTATIONS AND WARRANTIES
To induce the Lenders and the Facility Agent to enter into this Agreement and to
make the Loan hereunder, the Borrower represents and warrants to the Facility
Agent and each Lender as set forth in this Article VI as of the Actual Delivery
Date (except as otherwise stated).


SECTION 6.1. Organization, etc. The Borrower is a corporation validly organized
and existing and in good standing under the laws of its jurisdiction of
incorporation; the Borrower is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect; and the Borrower has full
power and authority, has taken all corporate action and holds all governmental
and creditors’ licenses, permits, consents and other approvals necessary to
enter into each Loan Document and to perform the Obligations.


SECTION 6.2. Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document,
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not:


a)contravene the Borrower’s Organic Documents;


b)contravene any law or governmental regulation of any Applicable Jurisdiction
except as would not reasonably be expected to result in a Material Adverse
Effect;


c)contravene any court decree or order binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect;


d)contravene any contractual restriction binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect; or


49




--------------------------------------------------------------------------------



e)result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties except as would not reasonably be expected to result in a
Material Adverse Effect.


SECTION 6.3. Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by the Borrower of this Agreement or any other Loan Document
(except for authorizations or approvals not required to be obtained on or prior
to the Actual Delivery Date or that have been obtained or actions not required
to be taken on or prior to the Actual Delivery Date or that have been taken).
The Borrower holds all governmental licenses, permits and other approvals
required to conduct its business as conducted by it on the Actual Delivery Date,
except to the extent the failure to hold any such licenses, permits or other
approvals would not have a Material Adverse Effect.


SECTION 6.4. Compliance with Environmental Laws. The Borrower is in compliance
with all applicable Environmental Laws, except to the extent that the failure to
so comply would not have a Material Adverse Effect.


SECTION 6.5. Validity, etc. This Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.


SECTION 6.6. No Default, Event of Default or Prepayment Event.
No Default, Event of Default or Prepayment Event has occurred and is continuing.


SECTION 6.7. Litigation. There is no action, suit, litigation, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower, that (i) except as set forth in filings made by the Borrower with the
SEC in the Borrower’s reasonable opinion might reasonably be expected to
materially adversely affect the business, operations or financial condition of
the Borrower and its Subsidiaries (taken as a whole) (collectively, “Material
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of the Loan Documents or the consummation of the transactions contemplated
hereby.


SECTION 6.8. The Purchased Vessel. Immediately following the delivery of the
Purchased Vessel to the Borrower under the Construction Contract, the Purchased
Vessel will be:


a)legally and beneficially owned by the Borrower or one of the Borrower’s wholly
owned Subsidiaries,


b)registered in the name of the Borrower or one of the Borrower’s wholly owned
Subsidiaries under the Bahamian or Maltese flag or such other flag as the
parties may mutually agree,


c)classed as required by Section 7.1.4(b),


d)free of all recorded Liens, other than Liens permitted by Section 7.2.3,


50




--------------------------------------------------------------------------------



e)insured against loss or damage in compliance with Section 7.1.5, and


f)exclusively operated by or chartered to the Borrower or one of the Borrower’s
wholly owned Subsidiaries.


SECTION 6.9. Obligations rank pari passu; Liens.


a)The Obligations rank at least pari passu in right of payment and in all other
respects with all other unsecured unsubordinated Indebtedness of the Borrower
other than Indebtedness preferred as a matter of law.


b)As at the date of this Agreement, the provisions of this Agreement which
permit or restrict the granting of Liens are no less favorable than the
provisions permitting or restricting the granting of Liens in any other
agreement entered into by the Borrower with any other person providing financing
or credit to the Borrower.


SECTION 6.10. Withholding, etc.. As of the Signing Date, no payment to be made
by the Borrower under any Loan Document is subject to any withholding or like
tax imposed by any Applicable Jurisdiction.


SECTION 6.11. No Filing, etc. Required. No filing, recording or registration and
no payment of any stamp, registration or similar tax is necessary under the laws
of any Applicable Jurisdiction to ensure the legality, validity, enforceability,
priority or admissibility in evidence of this Agreement or the other Loan
Documents (except for filings, recordings, registrations or payments not
required to be made on or prior to the Actual Delivery Date or that have been
made).


SECTION 6.12. No Immunity. The Borrower is subject to civil and commercial law
with respect to the Obligations. Neither the Borrower nor any of its properties
or revenues is entitled to any right of immunity in any Applicable Jurisdiction
from suit, court jurisdiction, judgment, attachment (whether before or after
judgment), set-off or execution of a judgment or from any other legal process or
remedy relating to the Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set-off, execution, legal process or remedy would
otherwise be permitted or exist).


SECTION 6.13. Investment Company Act. The Borrower is not required to register
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.


SECTION 6.14. Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of the Loan will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U. Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.


SECTION 6.15. Accuracy of Information. The financial and other information
(other than financial projections or other forward looking information)
furnished to the Facility Agent and the Lenders in writing by or on behalf of
the Borrower by its chief


51




--------------------------------------------------------------------------------



financial officer, treasurer or corporate controller in connection with the
negotiation of this Agreement is, when taken as a whole, to the best knowledge
and belief of the Borrower, true and correct and contains no misstatement of a
fact of a material nature. All financial projections, if any, that have been
furnished to the Facility Agent and the Lenders in writing by or on behalf of
the Borrower by its chief financial officer, treasurer or corporate controller
in connection with this Agreement have been or will be prepared in good faith
based upon assumptions believed by the Borrower to be reasonable at the time
made (it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, and that no assurance can be given that the projections will be
realized). All financial and other information furnished to the Facility Agent
and the Lenders in writing by or on behalf of the Borrower by its chief
financial officer, treasurer or corporate controller after the date of this
Agreement shall have been prepared by the Borrower in good faith.


SECTION 6.16. Compliance with Laws. The Borrower is in compliance with all
applicable laws, rules, regulations and orders, except to the extent that the
failure to so comply does not and could not reasonably be expected to have a
Material Adverse Effect, and the Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions. The Borrower and its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions, in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in Borrower being
designated as a Sanctioned Person. None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.


ARTICLE VII COVENANTS
SECTION 7.1. Affirmative Covenants. The Borrower agrees with
the Facility Agent and each Lender that, from the Effective Date (or, where
applicable, from such time as may be stated in any applicable provision below)
until all Commitments have terminated and all Obligations have been paid in
full, the Borrower will perform the obligations set forth in this Section 7.1.


SECTION 7.1.1. Financial Information, Reports, Notices, etc. The Borrower will
furnish, or will cause to be furnished, to the Facility Agent (with sufficient
copies for distribution to each Lender) the following financial statements,
reports, notices and information:


a)as soon as available and in any event within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year of the Borrower, a copy of
the Borrower’s report on Form 10-Q (or any successor form) as filed by the
Borrower with the SEC for such Fiscal Quarter, containing unaudited consolidated
financial


52




--------------------------------------------------------------------------------



statements of the Borrower for such Fiscal Quarter (including a balance sheet
and profit and loss statement) prepared in accordance with GAAP, subject to
normal year-end audit adjustments;


b.as soon as available and in any event within 120 days after the end of each
Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form 10-K
(or any successor form) as filed by the Borrower with the SEC for such Fiscal
Year, containing audited consolidated financial statements of the Borrower for
such Fiscal Year prepared in accordance with GAAP (including a balance sheet and
profit and loss statement) and audited by PricewaterhouseCoopers LLP or another
firm of independent public accountants of similar standing;


c.together with each of the statements delivered pursuant to the foregoing
clause (a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section
7.2.4 (in reasonable detail and with appropriate calculations and computations
in all respects reasonably satisfactory to the Facility Agent);


d)as soon as possible after the occurrence of a Default or Prepayment Event, a
statement of the chief financial officer of the Borrower setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Borrower has taken and proposes to take with respect thereto;


e)as soon as the Borrower becomes aware thereof, notice of any Material
Litigation except to the extent that such Material Litigation is disclosed by
the Borrower in filings with the SEC;


f)as soon as the Borrower becomes aware thereof, notice of any event which, in
its reasonable opinion, would be expected to materially adversely affect the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole;


g)promptly after the sending or filing thereof, copies of all reports which the
Borrower sends to all holders of each security issued by the Borrower, and all
registration statements which the Borrower or any of its Subsidiaries files with
the SEC or any national securities exchange; and


h)such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Facility Agent may from time to time reasonably request (including an update to
any information and projections previously provided to the Lenders where these
have been prepared and are available);


provided that information required to be furnished to the Facility Agent under
subsections (a), (b) and (g) of this Section 7.1.1 shall be deemed furnished to
the Facility Agent when available free of charge on the Borrower’s website at
www.rclinvestor.com or the SEC’s website at www.sec.gov


53




--------------------------------------------------------------------------------



SECTION 7.1.2. Approvals and Other Consents. The Borrower will obtain (or cause
to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) the Borrower to perform its
obligations under this Agreement and the other Loan Documents and (b) the
operation of the Purchased Vessel in compliance with all applicable laws,
except, in each case, to the extent that failure to obtain (or cause to be
obtained) such governmental licenses, authorizations, consents, permits and
approvals would not be expected to have a Material Adverse Effect.


SECTION 7.1.3. Compliance with Laws, etc. The Borrower will, and will cause each
of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clauses
(a) and (f) below) to the extent that the failure to so comply would not have a
Material Adverse Effect, which compliance shall in any case include (but not be
limited to):


a)in the case of the Borrower, the maintenance and preservation of its corporate
existence (subject to the provisions of Section 7.2.6);


b)in the case of the Borrower, maintenance of its qualification as a foreign
corporation in the State of Florida;


c)the payment, before the same become delinquent, of all taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
being diligently contested in good faith by appropriate proceedings;


d)compliance with all applicable Environmental Laws;


e)compliance with all anti-money laundering and anti-corrupt practices laws
applicable to the Borrower, including by not making or causing to be made any
offer, gift or payment, consideration or benefit of any kind to anyone, either
directly or indirectly, as an inducement or reward for the performance of any of
the transactions contemplated by this agreement to the extent the same would be
in contravention of such applicable laws; and


f)the Borrower will maintain in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions.


SECTION 7.1.4. The Purchased Vessel. The Borrower will:


a)cause the Purchased Vessel to be exclusively operated by or chartered to the
Borrower or one of the Borrower’s wholly owned Subsidiaries, provided that the
Borrower or such Subsidiary may charter out the Purchased Vessel (i) to entities
other than the Borrower and the Borrower’s wholly owned Subsidiaries and (ii) on
a time charter with a stated duration not in excess of one year;


b)cause the Purchased Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing;


c)provide the following to the Facility Agent with respect to the Purchased
Vessel:


54




--------------------------------------------------------------------------------



(i)evidence as to the ownership of the Purchased Vessel by the Borrower or one
of the Borrower’s wholly owned Subsidiaries; and


(ii)evidence of no recorded Liens on the Purchased Vessel, other than Liens
permitted pursuant to Section 7.2.3;


d.within seven days after the Actual Delivery Date, provide the following to the
Facility Agent with respect to the Purchased Vessel:


i.evidence of the class of the Purchased Vessel; and


ii.evidence as to all required insurance being in effect with respect to the
Purchased Vessel.


SECTION 7.1.5. Insurance. The Borrower will maintain or cause to be maintained
with responsible insurance companies insurance with respect to the Purchased
Vessel against such casualties, third-party liabilities and contingencies and in
such amounts, in each case, as is customary for other businesses of similar size
in the passenger cruise line industry (provided that in no event will the
Borrower or any Subsidiary be required to obtain any business interruption, loss
of hire or delay in delivery insurance) and will, upon request of the Facility
Agent, furnish to the Facility Agent (with sufficient copies for distribution to
each Lender) at reasonable intervals a certificate of a senior officer of the
Borrower setting forth the nature and extent of all insurance maintained by the
Borrower and certifying as to compliance with this Section.


SECTION 7.1.6. Books and Records. The Borrower will keep books and records that
accurately reflect all of its business affairs and transactions and permit the
Facility Agent and each Lender or any of their respective representatives, at
reasonable times and intervals and upon reasonable prior notice, to visit each
of its offices, to discuss its financial matters with its officers and to
examine any of its books or other corporate records.


SECTION 7.1.7. BpiFAE Insurance Policy/French Authority Requirements. The
Borrower shall, on the reasonable request of the ECA Agent
or the Facility Agent, provide such other information as required under the
BpiFAE Insurance Policy and/or the Interest Stabilisation Agreement as necessary
to enable the ECA Agent or the Facility Agent to obtain the full support of the
relevant French Authority pursuant to the BpiFAE Insurance Policy and/or the
Interest Stabilisation Agreement (as the case may be). The Borrower must pay to
the ECA Agent or the Facility Agent the amount of all reasonable costs and
expenses reasonably incurred by the ECA Agent or the Facility Agent in
connection with complying with a request by any French Authority for any
additional information necessary or desirable in connection with the BpiFAE
Insurance Policy or the Interest Stabilisation Agreement (as the case may be);
provided that the Borrower is consulted before the ECA Agent or Natixis incurs
any such cost or expense.


SECTION 7.2. Negative Covenants. The Borrower agrees with the Facility Agent and
each Lender that, from the Effective Date until all Commitments have terminated
and all Obligations have been paid and performed in full, the Borrower will
perform the obligations set forth in this Section 7.2.


55




--------------------------------------------------------------------------------



SECTION 7.2.1. Business Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any principal business activity other than
those engaged in by the Borrower and its Subsidiaries on the date hereof and
other business activities reasonably related, ancillary or complimentary thereto
or that are reasonable extensions thereof.


SECTION 7.2.2. Indebtedness. The Borrower will not permit any of the Existing
Principal Subsidiaries to create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:


a)Indebtedness secured by Liens of the type described in Section 7.2.3;


b)Indebtedness owing to the Borrower or a direct or indirect Subsidiary of the
Borrower;


c)Indebtedness incurred to finance, refinance or refund the cost (including the
cost of construction) of assets acquired after the Effective Date;


d)Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted to be secured under Section 7.2.3(b), at
any one time outstanding not exceeding (determined at the time of creation of
such Lien or the incurrence by any Existing Principal Subsidiary of such
Indebtedness, as applicable) 10% of the total assets of the Borrower and its
Subsidiaries taken as a whole as determined in accordance with GAAP as at the
last day of the most recent ended Fiscal Quarter; and


e)obligations in respect of Hedging Instruments entered into for the purpose of
managing interest rate, foreign currency exchange or commodity exposure risk and
not for speculative purposes.


SECTION 7.2.3. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:


a)Liens on assets (including, without limitation, shares of capital stock of
corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which Liens
were created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;


b)in addition to other Liens permitted under this Section 7.2.3, Liens securing
Indebtedness in an aggregate principal amount, together with (but without


56




--------------------------------------------------------------------------------



duplication of) Indebtedness permitted under Section 7.2.2(d), at any one time
outstanding not exceeding (determined at the time of creation of such Lien or
the incurrence by any Existing Principal Subsidiary of such indebtedness, as
applicable) 10% of the total assets of the Borrower and its Subsidiaries (the
“Lien Basket Amount”) taken as a whole as determined in accordance with GAAP as
at the last day of the most recent ended Fiscal Quarter; provided, however that,
if, at any time, the Senior Debt Rating of the Borrower is less than Investment
Grade as given by both Moody’s and S&P, the Lien Basket Amount shall be the
greater of
(x) 5.0% of the total assets of the Borrower and its Subsidiaries taken as a
whole as determined in accordance with GAAP as at the last day of the most
recent ended Fiscal Quarter and (y) $735,000,000;


c)Liens on assets acquired after the Effective Date by the Borrower or any of
its Subsidiaries (other than by (x) any Subsidiary that is an Existing Principal
Subsidiary or (y) any other Principal Subsidiary which, at any time, owns a
Vessel free of any mortgage Lien) so long as (i) the acquisition of such assets
is not otherwise prohibited by the terms of this Agreement and (ii) each of such
Liens existed on such assets before the time of its acquisition and was not
created by the Borrower or any of its Subsidiaries in anticipation thereof;


d)Liens on any asset of any corporation that becomes a Subsidiary of the
Borrower (other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this Agreement and (ii) such Liens are in existence at the time such
corporation becomes a Subsidiary of the Borrower and were not created by the
Borrower or any of its Subsidiaries in anticipation thereof;


e)Liens securing Government-related Obligations;


f)Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;


g)Liens of carriers, warehousemen, mechanics, material-men and landlords
incurred in the ordinary course of business for sums not overdue by more than 60
days or being diligently contested in good faith by appropriate proceedings;


h)Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits;


i)Liens for current crew’s wages and salvage;


j)Liens arising by operation of law as the result of the furnishing of
necessaries for any Vessel so long as the same are discharged in the ordinary
course of business or are being diligently contested in good faith by
appropriate proceedings;


k)Liens on Vessels that:


57




--------------------------------------------------------------------------------



i.secure obligations covered (or reasonably expected to be covered) by
insurance;


ii.were incurred in the course of or incidental to trading such Vessel in
connection with repairs or other work to such Vessel; or


iii.were incurred in connection with work to such Vessel that is required to be
performed pursuant to applicable law, rule, regulation or order;


provided that, in each case described in this clause (k), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;


l)normal and customary rights of set-off upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of set-off or similar rights in favor of banks or
other depository institutions;


m)Liens in respect of rights of set-off, recoupment and holdback in favor of
credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business;


n)Liens on cash or Cash Equivalents or marketable securities securing
obligations in respect of Hedging Instruments not incurred for speculative
purposes or securing letters of credit that support such obligations;


o)deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements;


p)easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Subsidiary; and


q)licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries.


SECTION 7.2.4. Financial Condition. The Borrower will not permit


a)Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter, to be
greater than 0.625 to 1.


b)Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day of
any Fiscal Quarter
58




--------------------------------------------------------------------------------





59




--------------------------------------------------------------------------------



In addition, if, at any time, the Senior Debt Rating of the Borrower is less
than Investment Grade as given by both Moody’s and S&P, the Borrower will not
permit Stockholders’ Equity to be less than, as at the last day of any Fiscal
Quarter, the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net
income of the Borrower and its Subsidiaries for the period commencing on January
1, 2007 and ending on the last day of the Fiscal Quarter most recently ended
(treated for these purposes as a single accounting period, but in any event
excluding any Fiscal Quarters for which the Borrower and its Subsidiaries have a
consolidated net loss).


SECTION 7.2.5. [Intentionally Omitted].Consolidation, Merger, etc. The Borrower
will not, and will not permit any of its Subsidiaries to,
liquidate or dissolve, consolidate with, or merge into or with, any other
corporation, except:


a)any such Subsidiary may (i) liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary or (ii) merge with and into another Person in connection
with a sale or other disposition permitted by Section 7.2.7; and


b)so long as no Event of Default has occurred and is continuing or would occur
after giving effect thereto, the Borrower or any of its Subsidiaries may merge
into any other Person, or any other Person may merge into the Borrower or any
such Subsidiary, or the Borrower or any of its Subsidiaries may purchase or
otherwise acquire all or substantially all of the assets of any Person, in each
case so long as:


(1)after giving effect thereto, the Stockholders’ Equity of the Borrower and its
Subsidiaries is at least equal to 90% of such Stockholders’
Equity immediately prior thereto; and


(2)in the case of a merger involving the Borrower where the Borrower is not the
surviving corporation, (and without prejudice to the provisions of Sections
3.2b) and c) and 9.1.10, which shall not restrict the proposed merger but which
can still apply to the extent that the proposed merger would give rise to any of
the events or circumstances contemplated by such Sections):


(a)the surviving corporation shall have assumed in writing, delivered to the
Facility Agent, all of the Borrower’s obligations hereunder and under the other
Loan Documents; and


(b)the surviving corporation shall, promptly upon the request of the Facility
Agent or any Lender, supply such documentation and other evidence as is
reasonably requested by the Facility Agent or any Lender in order for the
Facility Agent or such Lender to carry out and be satisfied it has complied with
the results of all necessary “know your customer” or other similar checks under
all applicable laws and regulations.


60




--------------------------------------------------------------------------------



SECTION 7.2.7. Asset Dispositions, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, all or
substantially all of the assets of
(a)the Borrower or (b) the Subsidiaries of the Borrower, taken as a whole,
except sales of assets between or among the Borrower and Subsidiaries of the
Borrower.


SECTION 7.3. Lender incorporated in the Federal Republic of Germany. The
representations and warranties and covenants given in
Sections 6.16 and 7.1.3(f) respectively shall only be given, and be applicable
to, a Lender incorporated in the Federal Republic of Germany insofar as the
giving of and compliance with such representations and warranties do not result
in a violation of or conflict with section 7 of the German Foreign Trade
Regulation (Außenwirtschaftsverordnung) (in conjunction with section 4 paragraph
1 a no.3 foreign trade law (AWG) (Außenwirtschaftsgesetz)), any provision of
Council Regulation (EC) 2271/1996 or any similar applicable anti-boycott law or
regulation.


ARTICLE VIII EVENTS OF DEFAULT
SECTION 8.1. Listing of Events of Default. Each of the following
events or occurrences described in this Section 8.1 shall constitute an “Event
of Default”.


SECTION 8.1.1. Non-Payment of Obligations. The Borrower shall default in the
payment when due of any principal of or interest on the Loan or any Commitment
Fee, or the Borrower shall default in the payment of any fee due and payable
under the Fee Letter, provided that, in the case of any default in the payment
of any interest on the Loan or of any Commitment Fee, such default shall
continue unremedied for a period of at least five (5) Business Days after notice
thereof shall have been given to the Borrower by the Facility Agent; and
provided further that, in the case of any default in the payment of any fee due
and payable under the Fee Letter, such default shall continue unremedied for a
period of at least ten days after notice thereof shall have been given to the
Borrower by the Facility Agent.


SECTION 8.1.2. Breach of Warranty. Any representation or warranty of the
Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article V) is or shall be incorrect in any material
respect when made.


SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance
of any other agreement contained herein or in any other Loan Document (other
than the covenants set forth in Section 7.2.4 and the obligations referred to in
Section 8.1.1) and such default shall continue unremedied for a period of five
days after notice thereof shall have been given to the Borrower by the Facility
Agent or any Lender (or, if (a) such default is capable of being remedied within
30 days (commencing on the first day following such five- day period) and (b)
the Borrower is actively seeking to remedy the same during such period, such
default shall continue unremedied for at least 35 days after such notice to the
Borrower).


SECTION 8.1.4. Default on Other Indebtedness. (a) The Borrower or any of its
Principal Subsidiaries shall fail to pay any Indebtedness that is outstanding in
a


61




--------------------------------------------------------------------------------



principal amount of at least $100,000,000 (or the equivalent in other
currencies) in the aggregate (but excluding Indebtedness hereunder or with
respect to Hedging Instruments) when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness; (b) the
occurrence under any Hedging Instrument of an Early Termination Date (as defined
in such Hedging Instrument) resulting from (A) any event of default under such
Hedging Instrument as to which the Borrower is the Defaulting Party (as defined
in such Hedging Instrument) or (B) any Termination Event (as so defined) as to
which the Borrower is an Affected Party (as so defined) and, in either event,
the termination value with respect to any such Hedging Instrument owed by the
Borrower as a result thereof is greater than
$100,000,000 and the Borrower fails to pay such termination value when due after
applicable grace periods; or (c) any other event shall occur or condition shall
exist under any agreement or instrument evidencing, securing or relating to any
such Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to cause or permit the holder or holders of such Indebtedness to
cause such Indebtedness to become due and payable prior to its scheduled
maturity; or (d) any such Indebtedness shall be declared to be due and payable
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption or by voluntary agreement), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Indebtedness
is required to be made, in each case prior to the scheduled maturity thereof
(other than as a result of any sale or other disposition of any property or
assets under the terms of such Indebtedness); provided that any required
prepayment or right to require prepayment triggered by terms that are certified
by the Borrower to be unique to, but customary in, ship financings shall not
constitute an Event of Default under this Section 8.1.4 so long as any required
prepayment is made when due. For purposes of determining Indebtedness for any
Hedging Instrument, the principal amount of the obligations under any such
instrument at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or any Principal Subsidiary would be
required to pay if such instrument were terminated at such time.


SECTION 8.1.5. Bankruptcy, Insolvency, etc. The Borrower or any of the Principal
Subsidiaries (or any of its other Subsidiaries to the extent that the relevant
event described below would have a Material Adverse Effect) shall:


i.generally fail to pay, or admit in writing its inability to pay, its debts as
they become due;


ii.apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for it or any of its property, or make
a general assignment for the benefit of creditors;


iii.in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for it or for a substantial part of its property, and such trustee,
receiver, sequestrator or other custodian shall not be discharged within 60
days, provided that in the case of such an event in respect of the Borrower, the
Borrower hereby expressly authorizes the Facility Agent and each Lender to
appear in any court conducting


62




--------------------------------------------------------------------------------



any relevant proceeding during such 60-day period to preserve, protect and
defend their respective rights under the Loan Documents;


iv.permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Borrower or any of such Subsidiaries, and, if any such case or proceeding is not
commenced by the Borrower or such Subsidiary, such case or proceeding shall be
consented to or acquiesced in by the Borrower or such Subsidiary or shall result
in the entry of an order for relief or shall remain for 60 days undismissed,
provided that the Borrower hereby expressly authorizes the Facility Agent and
each Lender to appear in any court conducting any such case or proceeding during
such 60-day period to preserve, protect and defend their respective rights under
the Loan Documents; or


v.take any corporate action authorizing, or in furtherance of, any of the
foregoing.


SECTION 8.2. Action if Bankruptcy. If any Event of Default described in clauses
(b) through (d) of Section 8.1.5 shall occur with respect to the Borrower, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of the Loan and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand.


SECTION 8.3. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 8.1.5
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Facility Agent, upon the direction of the
Required Lenders (after consultation with BpiFAE who shall have the right to
instruct the Lenders to waive such Event of Default), shall by notice to the
Borrower declare all of the outstanding principal amount of the Loan and other
Obligations to be due and payable and/or the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of the Loan and
other Obligations shall be and become immediately due and payable, without
further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate.


ARTICLE IX PREPAYMENT EVENTS
SECTION 9.1. Listing of Prepayment Events. Each of the
following events or occurrences described in this Section 9.1 shall constitute a
“Prepayment Event”.


SECTION 9.1.1. Change of Control. There occurs any Change of Control


SECTION 9.1.2. Unenforceability. Any Loan Document shall cease to be the legally
valid, binding and enforceable obligation of the Borrower (in each case, other
than with respect to provisions of any Loan Document (i) identified as
unenforceable in the form of the opinion of the Borrower’s counsel set forth as
Exhibit B-1 or (ii) that a court of competent jurisdiction has determined are
not material) and such event
63




--------------------------------------------------------------------------------








64




--------------------------------------------------------------------------------



shall continue unremedied for 15 days after notice thereof has been given to the
Borrower by the Facility Agent.


SECTION 9.1.3. Approvals. Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower or any
Principal Subsidiary to conduct its business shall be revoked, withdrawn or
otherwise cease to be in full force and effect, unless the same would not have a
Material Adverse Effect.


SECTION 9.1.4. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance
of any of the covenants set forth in Sections 4.12 or 7.2.4.


SECTION 9.1.5. Judgments. Any judgment or order for the payment of money in
excess of $100,000,000 shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:


1.enforcement proceedings in respect of any material assets of the Borrower or
such Principal Subsidiary shall have been commenced by any creditor upon such
judgment or order and shall not have been stayed or enjoined within five (5)
Business Days after the commencement of such enforcement proceedings; or


2.there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.


SECTION 9.1.6. Condemnation, etc.. The Purchased Vessel shall be condemned or
otherwise taken under color of law or requisitioned and the same shall continue
unremedied for at least 20 days, unless such condemnation or other taking would
not have a Material Adverse Effect.


SECTION 9.1.7. Arrest. The Purchased Vessel shall be arrested and the same shall
continue unremedied for at least 20 days, unless such arrest would not have a
Material Adverse Effect.


SECTION 9.1.8. Sale/Disposal of the Purchased Vessel. The Purchased Vessel is
sold to a company which is not the Borrower or any other Subsidiary of the
Borrower (other than for the purpose of a lease back to the Borrower or any
other Subsidiary of the Borrower).


SECTION 9.1.9. BpiFAE Insurance Policy. The BpiFAE Insurance Policy is cancelled
for any reason or ceases to be in full force and effect.


SECTION 9.1.10. Illegality. No later than the close of business on the last day
of the Option Period related to the giving of any Illegality Notice by an
affected Lender pursuant to Section 3.2(b), either: (x) the Borrower has not
elected to take an action specified in clause (1) or (2) of Section 3.2(c) or
(y) if any such election shall have been made, the Borrower has failed to take
the action required in respect of such election. In such circumstances the
Facility Agent (at the direction of the affected Lender) shall by notice to the
Borrower require the Borrower to prepay in full all principal and interest and
all other


65




--------------------------------------------------------------------------------



Obligations owing to such Lender either (i) forthwith or, as the case may be,
(ii) on a future specified date not being earlier than the latest date permitted
by the relevant law.


SECTION 9.2. Mandatory Prepayment. If any Prepayment Event (other than a
Prepayment Event under Section 9.1.10) shall occur and be continuing, the
Facility Agent, upon the direction of the Required Lenders, shall by notice to
the Borrower require the Borrower to prepay in full on the date of such notice
all principal of and interest on the Loan and all other Obligations (and, in
such event, the Borrower agrees to so pay the full unpaid amount of the Loan and
all accrued and unpaid interest thereon and all other Obligations).


SECTION 9.3. Mitigation. If the ECA Agent, the Facility Agent or any of the
Lenders become aware that an event or circumstance has arisen which will cause
the BpiFAE Insurance Policy to be cancelled for any reason or no longer remain
in full force and effect they shall notify the Borrower and the Lenders, the
Borrower, the ECA Agent and the Facility Agent shall negotiate in good faith for
a period of up to 30 days or, if less, the date by which the BpiFAE Insurance
Policy shall be terminated or cease to be in full force and effect to determine
whether the facility can be restructured and/or the Loan refinanced in a manner
acceptable to each of the Lenders in their absolute discretion. The Lenders will
use reasonable efforts to involve BpiFAE in such negotiations.


ARTICLE X


THE FACILITY AGENT AND THE ECA AGENT


SECTION 10.1. Actions. Each Lender hereby appoints Citibank Europe plc, UK
Branch, as Facility Agent and Sumitomo Mitsui Banking Corporation Europe
Limited, Paris Branch as ECA Agent, as its agent under and for purposes of this
Agreement and each other Loan Document (for purposes of this Article X, the
Facility Agent and the ECA Agent are referred to collectively as the “Agents”).
Each Lender authorizes the Agents to act on behalf of such Lender under this
Agreement and each other Loan Document and, in the absence of other written
instructions from the Required Lenders received from time to time by the Agents
(with respect to which each Agent agrees that it will comply, except as
otherwise provided in this Section 10.1 or as otherwise advised by counsel or as
otherwise instructed by any French Authority, it being understood and agreed
that any instructions provided by a French Authority shall prevail), to exercise
such powers hereunder and thereunder as are specifically delegated to or
required of the Agents by the terms hereof and thereof, together with such
powers as may be reasonably incidental thereto. Neither Agent shall be obliged
to act on the instructions of any Lender or the Required Lenders if to do so
would, in the opinion of such Agent, be contrary to any provision of this
Agreement or any other Loan Document or the BpiFAE Insurance Policy or to any
law or the conflicting instructions of any French Authority, or would expose
such Agent to any actual or potential liability to any third party. As between
the Lenders and the Agents, it is acknowledged that each Agent’s duties under
this Agreement and the other Loan Documents are solely mechanical and
administrative in nature.


SECTION 10.2. Indemnity. Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) each Agent, pro rata according to
such Lender’s Percentage, from and against any and all claims, damages, losses,


66




--------------------------------------------------------------------------------



liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel) that be incurred by or asserted or awarded against,
such Agent in any way relating to or arising out of this Agreement and any other
Loan Document or any action taken or omitted by such Agent under this Agreement
or any other Loan Document; provided that no Lender shall be liable for the
payment of any portion of such claims, damages, losses, liabilities and expenses
which have resulted from such Agent’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender agrees to reimburse each Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by such Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that such Agent is not reimbursed for such expenses by the
Borrower. In the case of any investigation, litigation or proceeding giving rise
to any such indemnified costs, this Section applies whether any such
investigation, litigation or proceeding is brought by any Agent, any Lender or a
third party. Neither Agent shall be required to take any action hereunder or
under any other Loan Document, or to prosecute or defend any suit in respect of
this Agreement or any other Loan Document, unless it is expressly required to do
so under this Agreement or is indemnified hereunder to its satisfaction. If any
indemnity in favor of an Agent shall be or become, in such Agent’s
determination, inadequate, such Agent may call for additional indemnification
from the Lenders and cease to do the acts indemnified against hereunder until
such additional indemnity is given.


SECTION 10.3. Funding Reliance, etc. Each Lender shall notify the Facility Agent
by 4:00 p.m., London time, one day prior to the advance of the Loan if it is not
able to fund the following day. Unless the Facility Agent shall have been
notified by telephone, confirmed in writing, by any Lender by 4:00 p.m., London
time, on the day prior to the advance of the Loan that such Lender will not make
available the amount which would constitute its Percentage of the Loan on the
date specified therefor, the Facility Agent may assume that such Lender has made
such amount available to the Facility Agent and, in reliance upon such
assumption, may, but shall not be obliged to, make available to the Borrower a
corresponding amount. If and to the extent that such Lender shall not have made
such amount available to the Facility Agent, such Lender and the Borrower
severally agree to repay the Facility Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
the Facility Agent made such amount available to the Borrower to the date such
amount is repaid to the Facility Agent, at the interest rate applicable at the
time to the Loan without premium or penalty.


SECTION 10.4. Exculpation. Neither of the Agents nor any of their respective
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence. Without limitation of the generality of the
foregoing, each Agent (i) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it and in accordance with the advice of such counsel, accountants or
experts, (ii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement, (iii)
shall not have any duty to ascertain or to inquire as to


67




--------------------------------------------------------------------------------



the performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or the existence at any
time of any Default or Prepayment Event or to inspect the property (including
the books and records) of the Borrower, (iv) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto, (v) shall incur no liability under or in respect of
this Agreement by action upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier) believed by it to be genuine
and signed or sent by the proper party or parties, and (vi) shall have no
responsibility to the Borrower or any Lender on account of (A) the failure of a
Lender or the Borrower to perform any of its obligations under this Agreement or
any Loan Document; (B) the financial condition of the Borrower; (C) the
completeness or accuracy of any statements, representations or warranties made
in or pursuant to this Agreement or any Loan Document, or in or pursuant to any
document delivered pursuant to or in connection with this Agreement or any Loan
Document; or (D) the negotiation, execution, effectiveness, genuineness,
validity, enforceability, admissibility in evidence or sufficiency of this
Agreement or any Loan Document or of any document executed or delivered pursuant
to or in connection with any Loan Document.


SECTION 10.5. Successor. The Facility Agent may resign as such at any time upon
at least 30 days’ prior notice to the Borrower and all Lenders and shall resign
where required to do in accordance with Section 4.14, provided that any such
resignation shall not become effective until a successor Facility Agent has been
appointed as provided in this Section 10.5 and such successor Facility Agent has
accepted such appointment. If the Facility Agent at any time shall resign, the
Required Lenders shall, subject to the immediately preceding proviso and subject
to the consent of the Borrower (such consent not to be unreasonably withheld),
appoint another Lender as a successor to the Facility Agent which shall
thereupon become such Facility Agent’s successor hereunder (provided that the
Required Lenders shall, subject to the consent of the Borrower unless an Event
or Default or a Prepayment Event shall have occurred and be continuing (such
consent not to be unreasonably withheld or delayed) offer to each of the other
Lenders in turn, in the order of their respective Percentages of the Loan, the
right to become successor Facility Agent). If no successor Facility Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the Facility Agent’s giving notice of
resignation, then the Facility Agent may, on behalf of the Lenders, appoint a
successor Facility Agent, which shall be one of the Lenders or a commercial
banking institution having a combined capital and surplus of at least
$1,000,000,000 (or the equivalent in other currencies), subject, in each case,
to the consent of the Borrower (such consent not to be unreasonably withheld).
Upon the acceptance of any appointment as Facility Agent hereunder by a
successor Facility Agent, such successor Facility Agent shall be entitled to
receive from the resigning Facility Agent such documents of transfer and
assignment as such successor Facility Agent may reasonably request, and shall
thereupon succeed to and become vested with all rights, powers, privileges and
duties of the resigning Facility Agent, and the resigning Facility Agent shall
be discharged from its duties and obligations under this Agreement. After any
resigning Facility Agent’s resignation hereunder as the Facility Agent, the
provisions of:


a)this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Facility Agent under this Agreement; and


68




--------------------------------------------------------------------------------



b)Section 11.3 and Section 11.4 shall continue to inure to its benefit.


If a Lender acting as the Facility Agent assigns its Loan to one of its
Affiliates, such Facility Agent may, subject to the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) assign its rights and
obligations as Facility Agent to such Affiliate.


SECTION 10.6. Loans by the Facility Agent. The Facility Agent shall have the
same rights and powers with respect to the Loan made by it or any of its
Affiliates. The Facility Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Affiliate of the Borrower as if the Facility Agent were not the Facility Agent
hereunder and without any duty to account therefor to the Lenders. The Facility
Agent shall have no duty to disclose information obtained or received by it or
any of its Affiliates relating to the Borrower or its Subsidiaries to the extent
such information was obtained or received in any capacity other than as the
Facility Agent.


SECTION 10.7. Credit Decisions. Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrower, this Agreement, the other
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its Commitment.
Each Lender also acknowledges that it will, independently of each Agent and each
other Lender, and based on such other documents, information and investigations
as it shall deem appropriate at any time, continue to make its own credit
decisions as to exercising or not exercising from time to time any rights and
privileges available to it under this Agreement or any other Loan Document.


SECTION 10.8. Copies, etc. Each Agent shall give prompt notice to each Lender of
each notice or request required or permitted to be given to such Agent by the
Borrower pursuant to the terms of this Agreement (unless concurrently delivered
to the Lenders by the Borrower). Each Agent will distribute to each Lender each
document or instrument received for its account and copies of all other
communications received by such Agent from the Borrower for distribution to the
Lenders by such Agent in accordance with the terms of this Agreement.


SECTION 10.9. The Agents’ Rights. Each Agent may (i) assume that all
representations or warranties made or deemed repeated by the Borrower in or
pursuant to this Agreement or any Loan Document are true and complete, unless,
in its capacity as the Facility Agent, it has acquired actual knowledge to the
contrary, (ii) assume that no Default has occurred unless, in its capacity as an
Agent, it has acquired actual knowledge to the contrary, (iii) rely on any
document or notice believed by it to be genuine,
(iv) rely as to legal or other professional matters on opinions and statements
of any legal or other professional advisers selected or approved by it, (v) rely
as to any factual matters which might reasonably be expected to be within the
knowledge of the Borrower on a certificate signed by or on behalf of the
Borrower and (vi) refrain from exercising any right, power, discretion or remedy
unless and until instructed to exercise that right, power, discretion or remedy
and as to the manner of its exercise by the Lenders (or, where applicable, by
the Required Lenders) and unless and until such Agent has received from the
Lenders any payment which such Agent may require on account of, or any security
which such Agent may


69




--------------------------------------------------------------------------------



require for, any costs, claims, expenses (including legal and other professional
fees) and liabilities which it considers it may incur or sustain in complying
with those instructions.


SECTION 10.10. The Facility Agent’s Duties. The Facility Agent shall (i) if
requested in writing to do so by a Lender, make enquiry and advise the Lenders
as to the performance or observance of any of the provisions of this Agreement
or any Loan Document by the Borrower or as to the existence of an Event of
Default and (ii) inform the Lenders promptly of any Event of Default of which
the Facility Agent has actual knowledge.


The Facility Agent shall not be deemed to have actual knowledge of the falsehood
or incompleteness of any representation or warranty made or deemed repeated by
the Borrower or actual knowledge of the occurrence of any Default unless a
Lender or the Borrower shall have given written notice thereof to the Facility
Agent in its capacity as the Facility Agent. Any information acquired by the
Facility Agent other than specifically in its capacity as the Facility Agent
shall not be deemed to be information acquired by the Facility Agent in its
capacity as the Facility Agent.


The Facility Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with the Borrower or
with the Borrower’s subsidiaries or associated companies or with a Lender as if
it were not the Facility Agent.


SECTION 10.11. Employment of Agents. In performing its duties and exercising its
rights, powers, discretions and remedies under or pursuant to this Agreement or
the Loan Documents, each Agent shall be entitled to employ and pay agents to do
anything which such Agent is empowered to do under or pursuant to this Agreement
or the Loan Documents (including the receipt of money and documents and the
payment of money); provided that, unless otherwise provided herein, including
without limitation Section 11.3, the employment of such agents shall be for such
Agent’s account, and to act or refrain from taking action in reliance on the
opinion of, or advice or information obtained from, any lawyer, banker, broker,
accountant, valuer or any other person believed by such Agent in good faith to
be competent to give such opinion, advice or information.


SECTION 10.12. Distribution of Payments. The Facility Agent shall pay promptly
to the order of each Lender that Lender’s Percentage share of every sum of money
received by the Facility Agent pursuant to this Agreement or the Loan Documents
(including, without limitation, any amounts payable pursuant to Section 4.4.1
but not including any amounts payable pursuant to the Fee Letter and any amounts
which, by the terms of this Agreement or the Loan Documents, are paid to the
Facility Agent for the account of the Facility Agent alone or specifically for
the account of one or more Lenders) and until so paid such amount shall be held
by the Facility Agent on trust absolutely for that Lender.


SECTION 10.13. Reimbursement. The Facility Agent shall have no liability to pay
any sum to a Lender until it has itself received payment of that sum. If,
however, the Facility Agent does pay any sum to a Lender on account of any
amount prospectively due to that Lender pursuant to Section 10.12 before it has
itself received payment of that amount, and the Facility Agent does not in fact
receive payment within two (2) Business Days after the date on which that
payment was required to be made by the terms of this Agreement or the Loan
Documents, that Lender will, on demand by the Facility


70




--------------------------------------------------------------------------------



Agent, refund to the Facility Agent an amount equal to the amount received by
it, together with an amount sufficient to reimburse the Facility Agent for any
amount which the Facility Agent may certify that it has been required to pay by
way of interest on money borrowed to fund the amount in question during the
period beginning on the date on which that amount was required to be paid by the
terms of this Agreement or the Loan Documents and ending on the date on which
the Facility Agent receives reimbursement.


SECTION 10.14. Instructions. Where an Agent is authorized or directed to act or
refrain from acting in accordance with the instructions of the Lenders or of the
Required Lenders each of the Lenders shall provide such Agent with instructions
within three (3) Business Days of such Agent’s request (which request may be
made orally or in writing). If a Lender does not provide such Agent with
instructions within that period, that Lender shall be bound by the decision of
such Agent. Nothing in this Section 10.14 shall limit the right of such Agent to
take, or refrain from taking, any action without obtaining the instructions of
the Lenders or the Required Lenders if such Agent in its discretion considers it
necessary or appropriate to take, or refrain from taking, such action in order
to preserve the rights of the Lenders under or in connection with this Agreement
or the Loan Documents. In that event, such Agent will notify the Lenders of the
action taken by it as soon as reasonably practicable, and the Lenders agree to
ratify any action taken by the Facility Agent pursuant to this Section 10.14.


SECTION 10.15. Payments. All amounts payable to a Lender under this Section 10
shall be paid to such account at such bank as that Lender may from time to time
direct in writing to the Facility Agent.


SECTION 10.16. “Know your customer” Checks. Each Lender shall promptly upon the
request of the Facility Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Facility
Agent (for itself) in order for the Facility Agent to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in this Agreement or the Loan Documents.


SECTION 10.17. No Fiduciary Relationship. Except as provided in Section 10.12,
no Agent shall have any fiduciary relationship with or be deemed to be a trustee
of or for any other person and nothing contained in this Agreement or any Loan
Document shall constitute a partnership between any two or more Lenders or
between either Agent and any other person.


SECTION 10.18. Illegality. The Agent shall refrain from doing anything which it
reasonably believes would be contrary to any law of any jurisdiction (including
but not limited to England and Wales, the United States of America or any
jurisdiction forming part of it) or any regulation or directive of any agency of
such state or jurisdiction or which would or might render it liable to any
person and may without liability do anything which is, in its opinion, necessary
to comply with any such law, directive or regulation.


71




--------------------------------------------------------------------------------



ARTICLE XI MISCELLANEOUS PROVISIONS
SECTION 11.1. Waivers, Amendments, etc. The provisions of this
Agreement and of each other Loan Document may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
consented to by the Borrower and the Required Lenders; provided that no such
amendment, modification or waiver which would:


a.contravene or be in breach of the terms of the BpiFAE Insurance Policy or the
arrangements with Natixis DAI relating to the CIRR (if the Fixed Rate applies)
shall be effective unless consented to by, as applicable, BpiFAE and/or Natixis
DAI;


b.modify any requirement hereunder that any particular action be taken by all
the Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;


c.modify this Section 11.1 or change the definition of “Required Lenders” shall
be made without the consent of each Lender;


d.increase the Commitment of any Lender shall be made without the consent of
such Lender;


e.reduce any fees described in Article III payable to any Lender shall be made
without the consent of such Lender;


f.extend the Commitment Termination Date of any Lender shall be made without the
consent of such Lender;


g.extend the due date for, or reduce the amount of, any scheduled repayment or
prepayment of principal of or interest on the Loan (or reduce the principal
amount of or rate of interest on the Loan) owed to any Lender shall be made
without the consent of such Lender; or


h.affect adversely the interests, rights or obligations of the Facility Agent in
its capacity as such shall be made without consent of the Facility Agent.


No failure or delay on the part of the Facility Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any the Facility Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder. The Lenders
hereby agree, at any time and from time to time that the Nordea Agreement or the
Bank of Nova Scotia Agreement is amended or refinanced, to negotiate in


72




--------------------------------------------------------------------------------



good faith to amend this Agreement to conform any representations, warranties,
covenants or events of default in this Agreement to the amendments made to any
substantively comparable provisions in the Nordea Agreement or the Bank of Nova
Scotia Agreement or any refinancing thereof.


Neither the Borrower’s rights nor its obligations under the Loan Documents shall
be changed, directly or indirectly, as a result of any amendment, supplement,
modification, variance or novation of the BpiFAE Insurance Policy, except any
amendments, supplements, modifications, variances or novations, as the case may
be, which occur (i) with the Borrower’s consent, (ii) at the Borrower’s request
or (iii) in order to conform to amendments, supplements, modifications,
variances or novations effected in respect of the Loan Documents in accordance
with their terms.


SECTION 11.2. Notices.


a)All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing, by facsimile or by
electronic mail and addressed, delivered or transmitted to such party at its
address, facsimile number or electronic mail address set forth below its
signature hereto or set forth in the Lender Assignment Agreement or at such
other address, or facsimile number as may be designated by such party in a
notice to the other parties. Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted provided it is received in legible form;
any notice, if transmitted by electronic mail, shall be deemed given upon
acknowledgment of receipt by the recipient.


b)So long as Citibank Europe plc, UK Branch is the Facility Agent, the Borrower
may provide to the Facility Agent all information, documents and other materials
that it furnishes to the Facility Agent hereunder or any other Loan Document
(and any guaranties, security agreements and other agreements relating thereto),
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing advance or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due hereunder or any other Loan Document prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of the Agreement and/or any advance or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Facility Agent to such
email address notified by the Facility Agent to the Borrower; provided that any
Communication requested pursuant to Section 7.1.1(h) shall be in a format
acceptable to the Borrower and the Facility Agent.


73




--------------------------------------------------------------------------------



c)The Borrower agrees that the Facility Agent may make such items included in
the Communications as the Borrower may specifically agree available to the
Lenders by posting such notices, at the option of the Borrower, on Intralinks or
any similar such platform (the “Platform”) acceptable to the Borrower. Although
the primary web portal is secured with a dual firewall and a User ID/Password
Authorization System and the Platform is secured through a single user per deal
authorization method whereby each user may access the Platform only on a
deal-by-deal basis, the Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Facility
Agent nor any of its Affiliates warrants the accuracy, adequacy or completeness
of the Communications or the Platform and each expressly disclaims liability for
errors or omissions in the Communications or the Platform. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Facility Agent or any of its Affiliates in connection with the Platform.


d)The Facility Agent agrees that the receipt of Communications by the Facility
Agent at its e-mail address set forth above shall constitute effective delivery
of such Communications to the Facility Agent for purposes hereunder and any
other Loan Document (and any guaranties, security agreements and other
agreements relating thereto).


SECTION 11.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable expenses of the Facility Agent (including the reasonable
fees and out-of-pocket expenses of counsel to the Facility Agent and of local
counsel, if any, who may be retained by counsel to the Facility Agent) in
connection with any amendments, waivers, consents, supplements or other
modifications to, this Agreement or any other Loan Document as may from time to
time hereafter be required, whether or not the transactions contemplated hereby
are consummated. The Borrower further agrees to pay, and to save the Facility
Agent and the Lenders harmless from all liability for, any stamp, recording,
documentary or other similar taxes arising from the execution, delivery or
enforcement of this Agreement or the borrowing hereunder or any other Loan
Documents. The Borrower also agrees to reimburse the Facility Agent and each
Lender upon demand for all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Facility Agent or
such Lender in connection with (x) the negotiation of any restructuring or
“work-out”, whether or not consummated, of any Obligations and (y) the
enforcement of any Obligations.


SECTION 11.4. Indemnification. In consideration of the execution and delivery of
this Agreement by each Lender and the extension of the Commitments, the Borrower
hereby indemnifies and holds harmless the Facility Agent, each Lender and each
of their respective Affiliates and their respective officers, advisors,
directors and employees (collectively, the “Indemnified Parties”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any


74




--------------------------------------------------------------------------------



investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Loans (collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability or expense is found in a final, non-
appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful misconduct
or the material breach by such Indemnified Party of its obligations under this
Agreement, any other Loan Document, the BpiFAE Insurance Policy or Interest
Stabilisation Agreement and which breach is not attributable to the Borrower’s
own breach of the terms of this Agreement or any other Loan Document or is a
claim, damage, loss, liability or expense which would have been compensated
under other provisions of the Loan Documents but for any exclusions applicable
thereunder.


In the case of an investigation, litigation or other proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by the Borrower,
any of its directors, security holders or creditors, an Indemnified Party or any
other person or an Indemnified Party is otherwise a party thereto. Each
Indemnified Party shall (a) furnish the Borrower with prompt notice of any
action, suit or other claim covered by this Section 11.4, (b) not agree to any
settlement or compromise of any such action, suit or claim without the
Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s defense of
any such action, suit or other claim (provided that the Borrower shall reimburse
such indemnified party for its reasonable out-of-pocket expenses incurred
pursuant hereto) and (d) at the Borrower’s request, permit the Borrower to
assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower shall consult in good
faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed). Notwithstanding the Borrower’s election
to assume the defense of such action, the Indemnified Party shall have the right
to employ separate counsel and to participate in the defense of such action and
the Borrower shall bear the fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the Borrower to represent the Indemnified Party
would present such counsel with an actual or potential conflict of interest,
(ii) the actual or potential defendants in, or targets of, any such action
include both the Borrower and the Indemnified Party and the Indemnified Party
shall have concluded that there may be legal defenses available to it which are
different from or additional to those available to the Borrower and determined
that it is necessary to employ


75




--------------------------------------------------------------------------------



separate counsel in order to pursue such defenses (in which case the Borrower
shall not have the right to assume the defense of such action on the Indemnified
Party’s behalf), (iii) the Borrower shall not have employed counsel reasonably
acceptable to the Indemnified Party to represent the Indemnified Party within a
reasonable time after notice of the institution of such action, or (iv) the
Borrower authorizes the Indemnified Party to employ separate counsel at the
Borrower’s expense. The Borrower acknowledges that none of the Indemnified
Parties shall have any liability (whether direct or indirect, in contract, tort
or otherwise) to the Borrower or any of its security holders or creditors for or
in connection with the transactions contemplated hereby, except to the extent
such liability is determined in a final non- appealable judgment by a court of
competent jurisdiction to have resulted primarily from such Indemnified Party’s
gross negligence or willful misconduct. In no event, however, shall any
Indemnified Party be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business or anticipated savings). If and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.


SECTION 11.5. Survival. The obligations of the Borrower under Sections 4.3, 4.4,
4.5, 4.6, 4.7, 11.3 and 11.4 and the obligations of the Lenders under Section
10.1, shall in each case survive any termination of this Agreement and the
payment in full of all Obligations. The representations and warranties made by
the Borrower in this Agreement and in each other Loan Document shall survive the
execution and delivery of this Agreement and each such other Loan Document.


SECTION 11.6. Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.


SECTION 11.7. Headings. The various headings of this Agreement and of each other
Loan Document are inserted for convenience only and shall not affect the meaning
or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.


SECTION 11.8. Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be deemed to be an original and all of which shall constitute together but one
and the same agreement. This Agreement, as a novated and amended Agreement,
shall become effective upon the occurrence of the Novation Effective Time under,
and as defined in, the Novation Agreement.


SECTION 11.9. Third Party Rights. Notwithstanding the provisions of the
Contracts (Rights of Third Parties) Act 1999, no term of this Agreement is
enforceable by a person who is not a party to it with the exception of BpiFAE
and Natixis.


76




--------------------------------------------------------------------------------



SECTION 11.10. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that:


a)except to the extent permitted under Section 7.2.6, the Borrower may not
assign or transfer its rights or obligations hereunder without the prior written
consent of the Facility Agent, each Lender and BpiFAE; and


b)the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11.


SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan. Each
Lender may assign its Percentage or portion of the Loan to
one or more other Persons (a “New Lender”), or sell participations in its
Percentage or portion of the Loan to one or more other Persons; provided that,
in the case of assignments where the Fixed Rate applies, such New Lender (other
than BpiFAE or CAFFIL as assignee of all or any of SFIL’s rights as Lender
following the enforcement of the security granted pursuant to paragraph (iv) of
Section 11.11.1 in connection with the BpiFAE Enhanced Guarantee, and subject as
provided in Section 11.11.1(iv)) enters into an Interest Stabilisation
Agreement.


SECTION 11.11.1. Assignments


(i)Any Lender with the prior written consents of the Borrower and the Facility
Agent (which consents shall not be unreasonably delayed or withheld and which
consent, in the case of the Borrower, shall be deemed to have been given in the
absence of a written notice delivered by the Borrower to the Facility Agent, on
or before the fifth Business Day after receipt by the Borrower of such Lender’s
request for consent, stating, in reasonable detail, the reasons why the Borrower
proposes to withhold such consent) may at any time (and from time to time)
assign or transfer to one or more commercial banks or other financial
institutions all or any fraction of such Lender’s portion of the Loan.


(ii)Any Lender, with notice to the Borrower and the Facility Agent, and,
notwithstanding the foregoing clause (i), without the consent of the Borrower,
or the Facility Agent may assign or transfer (A) to any of its Affiliates, (B)
to SFIL or (C) following the occurrence and during the continuance of an Event
of Default under Sections 8.1.1, 8.1.4(a) or 8.1.5, to any other Person, in each
case, all or any fraction of such Lender’s portion of the Loan.


(iii)Any Lender may (notwithstanding the foregoing clauses, and without notice
to, or consent from, the Borrower or the Facility Agent) assign or charge all or
any fraction of its portion of the Loan to any federal reserve or central bank
as collateral security in connection with the extension of credit or support by
such federal reserve or central bank to such Lender.


(iv)SFIL may (notwithstanding the foregoing clauses, and without notice to, or
consent from, the Borrower or the Facility Agent) assign, charge or otherwise
grant security over all or any fraction of its portion of the Loan and of its
rights as Lender to CAFFIL as collateral security in connection with the
extension of credit or support by CAFFIL to SFIL in respect of this Agreement
and the BpiFAE Enhanced Guarantee, provided that at the time of the assignment,
charge or grant of security CAFFIL is an Affiliate of SFIL and that such


77




--------------------------------------------------------------------------------



assignment, charge or other security is on terms that (i) CAFFIL shall not have
any rights to assign, charge or grant any security over such rights to any other
person (other than to BpiFAE pursuant to and in accordance with the BpiFAE
Enhanced Guarantee) without the prior written consent of the Borrower, (ii)
CAFFIL shall only be entitled to enforce its rights under such assignment,
charge or other security without the prior written consent of the Borrower if at
that time it remains an Affiliate of SFIL, (iii) prior to any enforcement such
assignment, charge or other security, the Borrower and the Facility Agent shall
continue to deal solely and directly with SFIL in connection with its rights and
obligations as Lender under this Agreement and other Loan Documents (subject to
any payment instructions given by SFIL), (iv) for the avoidance of doubt, the
Borrower’s rights and obligations under this Agreement shall not be increased or
affected (including, without limitation, the right to pay Fixed Rate under
Section 3.3.1) as a result of such assignment, charge or security or any
enforcement thereof, (v) the Borrower shall not be liable to pay any amount
under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the
amount which it would have been required to pay to SFIL had no such assignment,
charge or other security been granted and (vi) without prejudice to SFIL’s
obligations under that Section, CAFFIL shall be bound by the confidentiality
provisions set forth in Section 11.15. in relation to any information to which
it applies to the same extent as required of the Lenders. For the avoidance of
doubt: (A) if CAFFIL becomes a Lender under this Agreement in respect of any
portion of the Loan following enforcement of any assignment, charge or other
security granted to it by SFIL pursuant to this Section 11.11.1(iv), it shall
have the same rights to assign or transfer all or any fraction of such portion
of the Loan on and subject to the same terms and conditions as are set forth in
this Agreement for assignments and transfers by other Lenders and (B) CAFFIL may
not enforce its rights under any such assignment, charge or other security by
assigning or transferring all or any fraction of SFIL’s portion of the Loan or
any of its rights or obligations under this Agreement or other Loan Documents
except pursuant to an assignment or transfer to a commercial bank or other
financial institution on and subject to the same terms and conditions as are set
forth in this Agreement for assignments and transfers by Lenders.


(v)No Lender may (notwithstanding the foregoing clauses) assign or transfer any
of its rights under this Agreement unless it has given prior written
notification of the transfer to BpiFAE and (if the Loan is accruing interest at
the Fixed Rate) Natixis DAI and has obtained a prior written consent from BpiFAE
and Natixis DAI and any Assignee Lender (other than BpiFAE and CAFFIL as
assignee of all or any of SFIL’s rights as Lender following the enforcement of
the security granted pursuant to paragraph (iv) of Section 11.11.1 in connection
with the BpiFAE Enhanced Guarantee, subject as provided in Section 11.11.1(iv))
is, if the Fixed Rate applies, eligible to benefit from the CIRR stabilisation.
Any assignment or transfer shall comply with the terms of the BpiFAE Insurance
Policy.


(vi)Nothing in this Section 11.11.1 shall prejudice the right of the Lender to
assign its rights under this Agreement to BpiFAE, if such assignment is required
to be made by that Lender to BpiFAE in accordance with the BpiFAE Insurance
Policy or the BpiFAE Enhanced Guarantee or, if the Lender is SFIL, to CAFFIL
(but only if CAFFIL is, at that time, an Affiliate of SFIL) upon the enforcement
of any security granted pursuant, and subject to the provisions of paragraph
(iv) of Section 11.11.1, in connection with the BpiFAE Enhanced Guarantee.


78




--------------------------------------------------------------------------------



Each Person described in the foregoing clauses as being the Person to whom such
assignment or transfer is to be made, is hereinafter referred to as an “Assignee
Lender”. Assignments in a minimum aggregate amount of $25,000,000 (or, if less,
all of such Lender’s portion of the Loan and Commitment) (which assignment or
transfer shall be of a constant, and not a varying, percentage of such Lender’s
portion of the Loan) are permitted; provided that the Borrower and the Facility
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned or transferred to an Assignee
Lender until:


a)written notice of such assignment or transfer, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Facility Agent by such
Lender and such Assignee Lender;


b)such Assignee Lender shall have executed and delivered to the Borrower and the
Facility Agent a Lender Assignment Agreement, accepted by the Facility Agent and
any other agreements required by the Facility Agent or, if the Fixed Rate
applies, Natixis in connection therewith; and


c)the processing fees described below shall have been paid.


From and after the date that the Facility Agent accepts such Lender Assignment
Agreement,
(x)the Assignee Lender thereunder shall be deemed automatically to have become a
party hereto and to the extent that rights and obligations hereunder have been
assigned or transferred to such Assignee Lender in connection with such Lender
Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and under the other Loan Documents, and (y) the assignor Lender, to
the extent that rights and obligations hereunder have been assigned or
transferred by it, shall be released from its obligations hereunder and under
the other Loan Documents, other than any obligations arising prior to the
effective date of such assignment. Except to the extent resulting from a
subsequent change in law, in no event shall the Borrower be required to pay to
any Assignee Lender any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7
that is greater than the amount which it would have been required to pay had no
such assignment been made. Such assignor Lender or such Assignee Lender must
also pay a processing fee to the Facility Agent upon delivery of any Lender
Assignment Agreement in the amount of $5,000 (and shall also reimburse the
Facility Agent and Natixis for any reasonable out-of-pocket costs, including
reasonable attorneys’ fees and expenses, incurred in connection with the
assignment).


SECTION 11.11.2. Participations. Any Lender may at any time sell to one or more
commercial banks or other financial institutions (each of such commercial banks
and other financial institutions being herein called a “Participant”)
participating interests in its Loan; provided that:


1)no participation contemplated in this Section 11.11.2 shall relieve such
Lender from its obligations hereunder;


2)such Lender shall remain solely responsible for the performance of its
obligations hereunder;


79




--------------------------------------------------------------------------------



3)the Borrower and the Facility Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and each of the other Loan Documents;


4)no Participant, unless such Participant is an Affiliate of such Lender, shall
be entitled to require such Lender to take or refrain from taking any action
hereunder or under any other Loan Document, except that such Lender may agree
with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clauses (b) through (f) of
Section 11.1;


5)the Borrower shall not be required to pay any amount under Sections 4.2(c),
4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it would have
been required to pay had no participating interest been sold; and


6)each Lender that sells a participation under this Section 11.11.2 shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of (and stated interest on) each of the Participant’s
interest in that Lender’s portion of the Loan, Commitments or other interests
hereunder (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender may treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes hereunder.


The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and clause (e) of 7.1.1, shall be considered
a Lender.


SECTION 11.11.3. Register. The Facility Agent shall maintain at its address
referred to in Section 11.2 a copy of each Lender Assignment Agreement delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitment(s) of, and principal amount of the
Loan owing to, each Lender from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Facility Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.


SECTION 11.11.4. Rights of BpiFAE to payments. The Borrower acknowledges that,
immediately upon any payment by BpiFAE (i) of any amounts to a Lender under the
BpiFAE Insurance Policy, BpiFAE will be automatically subrogated to the extent
of such payment to the rights of that Lender under the Loan Documents or (ii) of
any amount under the BpiFAE Enhanced Guarantee and the enforcement of any
related security granted by SFIL to any of its Affiliates, which may benefit
BpiFAE after payment by BpiFAE under the BpiFAE Enhanced Guarantee, BpiFAE will
be automatically entitled to receive the payments normally due to SFIL under the
Loan Documents( but, for the avoidance of doubt, such payments shall continue to
be made by the Borrower to the Facility Agent in accordance with the provisions
of Section 4.8 or any other relevant provisions of this Agreement, as
applicable).


80




--------------------------------------------------------------------------------



SECTION 11.12. Other Transactions. Nothing contained herein shall preclude the
Facility Agent or any Lender from engaging in any transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.


SECTION 11.13. BpiFAE Insurance Policy.


SECTION 11.13.1. Terms of BpiFAE Insurance Policy


a)The BpiFAE Insurance Policy will cover 100% of the Loan.


b)The BpiFAE Premium will equal 3% of the aggregate principal amount of the Loan
as at the Actual Delivery Date.


c)If, after the Actual Delivery Date, the Borrower prepays all or part of the
Loan in accordance with this Agreement, BpiFAE shall reimburse to the ECA Agent
for the account of the Borrower an amount equal to 80% of all or a corresponding
proportion of the unexpired portion of the BpiFAE Premium, having regard to the
amount of the prepayment and the remaining term of the Loan, such amount to be
calculated in accordance with the following formula:


R = P x (1 – (1 / (1+3%)) x (N / (12 * 365)) x 80%


where:


“R” means the amount of the refund;


“P” means the amount of the prepayment;


“N” means the number of days between the effective prepayment date and Final
Maturity; and


P x (1 – (1 / (1+3%)) corresponds to the share of the financed BpiFAE Premium
corresponding to P.


SECTION 11.13.2. Obligations of the Borrower. Provided that the BpiFAE Insurance
Policy complies with Section 11.13.1 and remains in full force and effect, the
Borrower shall pay the balance of the BpiFAE Premium calculated in accordance
with Section 11.3.1(b) and still owing to BpiFAE on the Actual Delivery Date to
BpiFAE on the Actual Delivery Date by directing the Agent in the Loan Request to
pay the Additional Advance in respect of the BpiFAE Premium directly to BpiFAE.


SECTION 11.13.3. Obligations of the ECA Agent and the Lenders.


a)Promptly upon receipt of the BpiFAE Insurance Policy from BpiFAE, the ECA
Agent shall (subject to any confidentiality undertakings given to BpiFAE by the
ECA Agent pursuant to the terms of the BpiFAE Insurance Policy) send a copy
thereof to the Borrower.


81




--------------------------------------------------------------------------------



b)The ECA Agent shall perform such acts or provide such information, which are,
acting reasonably, within its power so to perform or so to provide, as required
by BpiFAE under the BpiFAE Insurance Policy as necessary to ensure that the
Lenders obtain the support of BpiFAE pursuant to the BpiFAE Insurance Policy.


c)Each Lender will co-operate with the ECA Agent, the Facility Agent and each
other Lender, and take such action and/or refrain from taking such action as may
be reasonably necessary, to ensure that the BpiFAE Insurance Policy and each
Interest Stabilisation Agreement continues in full force and effect and shall
indemnify and hold harmless each other Lender in the event that the BpiFAE
Insurance Policy or such Interest Stabilisation Agreement (as the case may be)
does not continue in full force and effect due to its gross negligence or
willful default or due to a voluntary change in status which results in it no
longer being eligible for CIRR interest stabilisation.


d)The ECA Agent shall, in conjunction with the Facility Agent:


(i)make written requests to BpiFAE seeking a reimbursement of the BpiFAE Premium
in the circumstances described in Section 11.13.1(c) promptly after the relevant
cancellation or prepayment and (subject to any confidentiality undertakings
given to BpiFAE by the ECA Agent pursuant to the terms of the BpiFAE Insurance
Policy) provide a copy of the request to the Borrower;


(ii)use its reasonable endeavours to seek any reimbursement of the BpiFAE
Premium to which the ECA Agent is entitled;


(iii)pay to the Borrower (in the same currency as the refund received from
BpiFAE) the full amount of any reimbursement of the BpiFAE Premium that the ECA
Agent receives from BpiFAE within two (2) Business Days of receipt with same day
value; and


(iv)relay the good faith concerns of the Borrower to BpiFAE regarding the amount
of any reimbursement to which the ECA Agent is entitled, it being agreed that
the ECA Agent’s obligation shall be no greater than simply to pass on to BpiFAE
the Borrower’s concerns.


SECTION 11.14. Law and Jurisdiction


SECTION 11.14.1. Governing Law. This Agreement and any non- contractual
obligations arising out of or in respect of this Agreement shall in all respects
be governed by and interpreted in accordance with English Law.


SECTION 11.14.2. Jurisdiction. For the exclusive benefit of the Facility Agent
and the Lenders, the parties to this Agreement irrevocably agree that the courts
of England are to have jurisdiction to settle any disputes which may arise out
of or in connection with this Agreement and that any proceedings may be brought
in those courts. The Borrower irrevocably waives any objection which it may now
or in the future have to the laying of the venue of any proceedings in any court
referred to in this Section, and any claim that those proceedings have been
brought in an inconvenient or inappropriate forum.


82




--------------------------------------------------------------------------------



SECTION 11.14.3. Alternative Jurisdiction. Nothing contained in this Section
shall limit the right of the Facility Agent or the Lenders to commence any
proceedings against the Borrower in any other court of competent jurisdiction
nor shall the commencement of any proceedings against the Borrower in one or
more jurisdictions preclude the commencement of any proceedings in any other
jurisdiction, whether concurrently or not.


SECTION 11.14.4. Service of Process. Without prejudice to the right of the
Facility Agent or the Lenders to use any other method of service permitted by
law, the Borrower irrevocably agrees that any writ, notice, judgment or other
legal process shall be sufficiently served on it if addressed to it and left at
or sent by post to RCL Cruises Ltd., presently at Building 3, The Heights –
Brooklands, Weybridge, Surrey, KT13 ONY, Attention: General Counsel, and in that
event shall be conclusively deemed to have been served at the time of leaving
or, if posted, at 9:00 am on the third Business Day after posting by prepaid
first class registered post.


SECTION 11.15. Confidentiality. Each of the Facility Agent and the Lenders
agrees to maintain and to cause its Affiliates to maintain the confidentiality
of all information provided to it by the Borrower or any Subsidiary of the
Borrower, or by the Facility Agent on the Borrower’s or such Subsidiary’s
behalf, under this Agreement, and neither it nor any of its Affiliates shall use
any such information other than in connection with or in enforcement of this
Agreement or in connection with other business now or hereafter existing or
contemplated with the Borrower or any Subsidiary, except to the extent such
information (i) was or becomes generally available to the public other than as a
result of disclosure by it or its Affiliates or their respective directors,
officers, employees and agents, or (ii) was or becomes available on a
non-confidential basis from a source other than the Borrower or any of its
Subsidiaries so long as such source is not, to its knowledge, prohibited from
disclosing such information by a legal, contractual or fiduciary obligation to
the Borrower or any of its Affiliates; provided, however, that it may disclose
such information (A) at the request or pursuant to any requirement of any
self-regulatory body, governmental body, agency or official to which the
Facility Agent, any Lender or any of their respective Affiliates is subject or
in connection with an examination of the Facility Agent, such Lender or any of
their respective Affiliates by any such authority or body, including without
limitation the Republic of France and any French Authority; (B) pursuant to
subpoena or other court process; (C) when required to do so in accordance with
the provisions of any applicable requirement of law; (D) to the extent
reasonably required in connection with any litigation or proceeding to which the
Facility Agent, any Lender or their respective Affiliates may be party; (E) to
the extent reasonably required in connection with the exercise of any remedy
hereunder; (F) to the Facility Agent or such Lender’s independent auditors,
counsel, and any other professional advisors of the Facility Agent or such
Lender who are advised of the confidentiality of such information; (G) to any
participant or assignee, provided that such Person agrees to keep such
information confidential to the same extent required of the Facility Agent and
the Lenders hereunder; (H) as to the Facility Agent, any Lender or their
respective Affiliates, as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which the Borrower or any
Subsidiary is party with the Facility Agent, such Lender or such Affiliate; (I)
to its Affiliates and its Affiliates’ directors, officers, employees,
professional advisors and agents, provided that each such Affiliate, director,
officer, employee, professional advisor or agent shall keep such information
confidential to the same extent required of the Facility Agent and the Lenders


83




--------------------------------------------------------------------------------



hereunder; (J) to any other party to the Agreement and (K) to the French
Authorities and any Person to whom information is required to be disclosed by
the French Authorities. Each of the Facility Agent and the Lenders shall be
responsible for any breach of this Section 11.15 by any of its Affiliates or any
of its or its Affiliates’ directors, officers, employees, professional advisors
and agents.


SECTION 11.16. French Authority Requirements. The Borrower acknowledges that:


a.the Republic of France and any French Authority or any authorised
representatives specified by these bodies shall be authorised at any time to
inspect and make or demand copies of the records, accounts, documents and other
deeds of any or all of the Lenders relating to this Agreement;


b.in the course of its activity as the Facility Agent, the Facility Agent may:


i.provide the Republic of France and any French Authority with information
concerning the transactions to be handled by it under this Agreement; and


ii.disclose information concerning the subsidized transaction contemplated by
this Agreement in the context of internationally agreed
consultation/notification proceedings and statutory specifications, including
information received from the Lenders relating to this Agreement.


SECTION 11.17. Waiver of immunity. To the extent that the Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its assets, the Borrower hereby irrevocably waives such immunity in respect
of its obligations under this Agreement and the other Loan Documents.


SECTION 11.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of a
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


a)the application of any Write-Down and Conversion Powers by a Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


b)the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise


84




--------------------------------------------------------------------------------



conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any Resolution Authority.


85




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Hull No. M34 Credit
Agreement to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.


ROYAL CARIBBEAN CRUISES LTD.


By 
Name:
Title:


Address:  1050 Caribbean Way
Miami, Florida 33132
Facsimile No.:  (305) 539-0562 Email:  agibson@rccl.com
bstein@rccl.com


Attention: Vice President, Treasurer With a copy to:  General Counsel


86




--------------------------------------------------------------------------------



Citibank N.A., London Branch as Global Coordinator and a Lender







Commitment
6.0250000507% of the
Maximum Loan Amount
By 
Name:
Title::


Citigroup Centre Canada Square London E14 5LB United Kingdom


Attention: Wei-Fong Chan
Kara Catt Romina Coates Antoine Paycha




Fax No: +44 20 7986 4881
Tel No: +44 20 7986 3036 /
+44 20 7508 0344
+44 20 7986 4824
+44 20 7500 0907 /


E-mail: weifong.chan@citi.com kara.catt@citi.com romina.coates@citi.com
antoine.paycha@citi.com

87




--------------------------------------------------------------------------------



Banco Santander, S.A., Paris Branch as Lender







Commitment
4.3005743278% of the
Maximum Loan Amount
By  Name:
Title:




Lending Office:


374 rue Saint Honoré 75001 Paris
France


Operational address:


Ciudad Financiera Avenida de Cantabria s/n Edificio Encinar 2a planta 28600
Boadilla del Monte Spain


Attention: Elise Regnault
Julián Arroyo Angela Rabanal Ecaterina Mucuta Vanessa Berrio Ana Sanz Gómez




Fax No: +34 91 257 1682
Tel No: +34 912893722 /
+1 212-297-2919
+1 212-297-2942
+33 1 53 53 70 46
+34 91 289 10 28
+34 91 289 17 90


E-mail: elise.regnault@gruposantander.com Julian.Arroyo@santander.us
arabanal@santander.us

88




--------------------------------------------------------------------------------



Ecaterina.mucuta@gruposantander.com vaberrio@gruposantander.com
anasanz@gruposantander.com MiddleOfficeParis@gruposantander.com


89




--------------------------------------------------------------------------------



BNP PARIBAS as Lender






Name
Facility Office and contact details
elise.regnault@gruposantander.com Julian.Arroyo@santander.us
arabanal@santander.us ecaterina.mucuta@gruposantander.com
vaberrio@gruposantander.com anasanz@gruposantander.com
MiddleOfficeParis@gruposantand
BNP Paribas
Front Office to keep copied to all matters. BNPP SA
37 RUE DU MARCHE SAINT HONORE
75001 PARI
ACI : CHC03B1
Alexandre de VATHAIRE / Mauricio GONZALEZ
alexandre.devathaire@bnpparibas.com
mauricio.gonzalez@us.bnpparibas.com
Tel : 00 331 42 98 00 29/00 1212 841 38 88
Middle Office: For Operational / Servicing matters
KHALID BOUITIDA / THIERRY ANEZO
MILLENAIRE 4
35, RUE DE LA GARE
75019 PARIS
ACI : CVA05A1
khalid.k.bouitida@bnpparibas.com
thierry.anezo@bnpparibas.com
Tel : 00 331 42 98 58 69 / 00 331 43 16 81 57
Back Office : For Standard Settlement Instruction
authentication/call-back
STEVE LOUISOR / VALERIE DUMOULIN
MILLENAIRE 4
35, RUE DE LA GARE
75019 PARIS
ACI : CVA03A1
paris.cib.boci.ca.3@bnpparibas.com
valerie.dumoulin@bnpparibas.com
steve.louisor@bnpparibas.com
Tel : 00 331 55 77 91 86 / 00 331 40 14 46 59

90




--------------------------------------------------------------------------------



HSBC FRANCE as Lender







Commitment
3.9500000254% of the
Maximum Loan Amount
By  Name:
Title:




HSBC France – Global Banking Agency Operations (GBAO) Transaction Manager Unit
103 avenue des Champs Elysées 75008 Paris
France


Attention:
Florencia Thomas Alexandra Penda


Fax No: +33 1 40 70 28 80
Tel No: +33 1 40 70 73 81 /
+33 1 41 02 67 50


Email: florencia.thomas@hsbc.fr alexandra.penda@hsbc.fr


Copy to:


HSBC France
103 avenue des Champs Elysées 75008 Paris
France


Attention: Julie Bellais
Celine Karsenty


Fax No: +33 1 40 70 78 93
Tel No: +33 1 40 70 28 59 /
+ 33 1 40 70 22 97


Email: julie.bellais@hsbc.fr celine.karesenty@hsbc.fr

91




--------------------------------------------------------------------------------





92




--------------------------------------------------------------------------------



Société Générale as Lender







Commitment
9.9328352107% of the
Maximum Loan Amount
By  Name:
Title:




Société Générale Facility Office 29 Boulevard Haussmann
75009 Paris France


For operational/servicing matters:


Bouchra BOUMEZOUED / Tatiana BYCHKOVA Société Générale 189, rue d’Aubervilliers
75886
PARIS CEDEX 18 OPER/FIN/CAF/DMT6


Phone: +33 1 57 29 13 12 / +33 1 58 98 43 05


Email: bouchra.boumezoued@sgcib.com tatiana.bychkova@sgcib.com
par-oper-caf-dmt6@sgcib.com For credit matters:
Francois Rolland / Tingting Yu / Muriel Baumann Société Générale 189, rue
d’Aubervilliers 75886
PARIS CEDEX 18 OPER/FIN/SMO/EXT


Phone: +33 1 58 98 17 78 / +33 1 58 98 49 18 /
+33 1 58 98 22 76


Email: francois.rolland@sgcib.com tingting.yu@sgcib.com muriel.baumann@sgcib.com

93




--------------------------------------------------------------------------------



Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch as ECA Agent
and a Lender







Commitment
2.7360454039% of the
Maximum Loan Amount
By  Name:
Title:




1/3/5 rue Paul Cézanne, 75008 Paris, France


Attention: Cedric Le Duigou
Guillaume Branco Herve Billi
Claire Lucien Helene Ly


Fax No: +33 1 44 90 48 01
Tel No:
Cedric Le Duigou: +33 1 44 90 48 83
Guillaume Branco: +33 1 44 90 48 71
Herve Billi: +33 1 44 90 48 48
Claire Lucien: +33 1 44 90 48 49
Helene Ly: +33 1 44 90 48 76




E-mail : cedric_leduigou@fr.smbcgroup.com guillaume_branco@fr.smbcgroup.com
herve_billi@fr.smbcgroup.com helene_ly@fr.smbcgroup.com
claire_lucien@fr.smbcgroup.com

94




--------------------------------------------------------------------------------



SFIL as Lender







Commitment
69.1248996040%
the Maximum Amount
of Loan
By  Name:
Title:


1-3, rue de Passeur de Boulogne – CS
8005492861 Issy-les-Moulineaux Cedex 9FranceContact PersonLoan Administration
Department:Direction du Crédit Export:Pierre-Marie Debreuille / Anne
CrépinDirection des Opérations:Dominique Brossard / Patrick
SickTelephone:Pierre-Marie Debreuille+33 1 73 28 87 64
Anne Crépin +33 1 73 28 88 59
Dominique Brossard +33 1 73 28 91 93
Patrick Sick +33 1 73 28 87 66
Email:
pierre-marie.debreuille@sfil.fr
anne.crepin@sfil.fr
dominique.brossard@sfil.fr
patrick.sick@sfil.fr
refinancements-export@sfil.fr
creditexport_ops@sfil.fr
Fax: + 33 1 73 28 85 04

95




--------------------------------------------------------------------------------



Citibank Europe plc, UK Branch as Facility Agent






By  Name:
Title:




5th Floor Citigroup Centre Mail drop CGC2 05-65
25 Canada Square Canary Wharf London E14 5LB
U.K.


Fax no.: +44 20 7492 3980


Attention: EMEA Loans Agency

96




--------------------------------------------------------------------------------



EXECUTION PAGE – NOVATION AGREEMENT


Existing Borrower


SIGNED by )
for and on behalf of )
HOUATORRIS FINANCE LIMITED ) …………………………….
) Attorney-in-Fact


New Borrower


SIGNED by )
for and on behalf of )
ROYAL CARIBBEAN CRUISES LTD. ) …………………………….
) Authorised Officer




Facility Agent


SIGNED by )
for and on behalf of )
CITIBANK EUROPE PLC, UK BRANCH ) …………………………….
) Attorney in-fact
Security Trustee


SIGNED by )
for and on behalf of )
CITICORP TRUSTEE COMPANY LIMITED ) …………………………….
) Attorney in-fact




Global Coordinator


SIGNED by )
for and on behalf of )
CITIBANK N.A., LONDON BRANCH ) ……………………………
) Attorney in-fact




The ECA Agent


SIGNED by )
for and on behalf of )
SUMITOMO MITSUI BANKING CORPORATION )
EUROPE LIMITED, PARIS BRANCH ) ……………………………
) Attorney in-fact


French Coordinating Bank


SIGNED by )
for and on behalf of )
HSBC FRANCE ) ……………………………
) Attorney in-fact


BD-#34765962-v1
23




--------------------------------------------------------------------------------



The Original Lenders


SIGNED by )
for and on behalf of )
CITIBANK N.A., LONDON BRANCH ) ……………………………
) Attorney in-fact


SIGNED by )
for and on behalf of )
BANCO SANTANDER, S.A. ) ……………………………
) Attorney in-fact


SIGNED by )
for and on behalf of )
BNP PARIBAS ) ……………………………
) Attorney in-fact


SIGNED by )
for and on behalf of )
HSBC FRANCE ) ……………………………
) Attorney in-fact


SIGNED by )
for and on behalf of )
SOCIÉTÉ GÉNÉRALE ) ……………………………
) Attorney in-fact




SIGNED by )
for and on behalf of )
SUMITOMO MITSUI BANKING CORPORATION EUROPE )
LIMITED, PARIS BRANCH ) ……………………………
) Attorney in-fact


The Mandated Lead Arrangers


SIGNED by )
for and on behalf of )
CITIBANK N.A., LONDON BRANCH ) ……………………………
) Attorney in-fact


SIGNED by )
for and on behalf of )
BANCO SANTANDER, S.A. ) ……………………………
) Attorney in-fact


SIGNED by )
for and on behalf of )
BNP PARIBAS ) ……………………………
) Attorney in-fact




SIGNED by )
for and on behalf of )
HSBC FRANCE ) ……………………………
) Attorney in-fact


BD-#34765962-v1
24




--------------------------------------------------------------------------------





SIGNED by )
for and on behalf of )
SOCIÉTÉ GÉNÉRALE ) ……………………………
) Attorney in-fact




SIGNED by )
for and on behalf of )
SUMITOMO MITSUI BANKING CORPORATION EUROPE )
LIMITED, PARIS BRANCH ) ……………………………
) Attorney in-fact


BD-#34765962-v1
25




--------------------------------------------------------------------------------



Schedule 6
Form of Amended and Restated Agency and Trust Deed


































































































19






--------------------------------------------------------------------------------




Private & Confidential


Dated 24 July 2017


(as amended and restated by a First Supplemental Agreement dated March 2020)




CITIBANK EUROPE PLC, UK BRANCH (1)
as Facility Agent


CITICORP TRUSTEE COMPANY LIMITED (2)
as Security Trustee


CITIBANK N.A., LONDON BRANCH (3)
as Global Coordinator


SUMITOMO MITSUI BANKING CORPORATION (4) EUROPE LIMITED, PARIS BRANCH
as ECA Agent


CITIBANK N.A., LONDON BRANCH, BANCO SANTANDER, S.A., PARIS BRANCH, BNP PARIBAS,
HSBC FRANCE, SOCIÉTÉ GÉNÉRALE and SUMITOMO MITSUI BANKING CORPORATION EUROPE
LIMITED, PARIS BRANCH
as Mandated Lead Arrangers (5)


THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 (6)
as Lenders and
ROYAL CARIBBEAN CRUISES LTD. (7)
as Borrower
AGENCY AND TRUST DEED
Hull M34

image311.jpg [image311.jpg]


BD-#33670343-v3




--------------------------------------------------------------------------------



Contents
Clause Page
Introduction, definitions and interpretation 1
Security Trustee 4
Declaration of trust: supplementary provisions 12
Application of proceeds 14
Agents’ and Finance Parties' indemnities 16
Custody of deeds; illegality 16
Assignments by the Lenders 17
Effect of Agreement 17
Miscellaneous 17
Agreement to provide power of attorney 17
Notices and other matters 18
Contracts (Rights of Third Parties) Act 1999 18
Governing law and jurisdiction 18
Schedule 1 The Lenders 19



BD-#33670343-v3




--------------------------------------------------------------------------------



THIS AGREEMENT is dated 24 July 2017 (as amended and restated by a first
supplemental agreement dated March 2020) and made BETWEEN:


(1)CITIBANK EUROPE PLC, UK BRANCH, as Facility Agent;


(2)CITICORP TRUSTEE COMPANY LIMITED, as Security Trustee;


(3)CITIBANK N.A., LONDON BRANCH as Global Coordinator;


(4)SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS BRANCH as ECA
Agent;


(5)CITIBANK N.A., LONDON BRANCH, BANCO SANTANDER, S.A., PARIS BRANCH, BNP
PARIBAS, HSBC FRANCE, SOCIÉTÉ GÉNÉRALE and SUMITOMO MITSUI BANKING CORPORATION
EUROPE LIMITED, PARIS BRANCH as Mandated Lead Arrangers;


(6)THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1, as Lenders; and


(7)ROYAL CARIBBEAN CRUISES LTD., as Borrower.


1Introduction, definitions and interpretation


Introduction


a.The parties are entering into this Agreement in connection with:


i.a facility agreement dated 24 July 2017 (the Original Facility Agreement)
relating to a loan of up to an aggregate amount of €630,622,480 and made between
(1) Houatorris Finance Limited as Borrower, (2) Citibank Europe plc, UK Branch
as Facility Agent, (3) Citicorp Trustee Company Limited as Security Trustee, (4)
Citibank, N.A., London Branch as Global Coordinator, (5) HSBC France as French
Coordinating Bank, (6) Sumitomo Mitsui Banking Corporation Europe Limited, Paris
Branch as ECA Agent, (7) the Mandated Lead Arrangers and (8) the banks and
financial institutions listed in Schedule 1 as Lenders, as novated and amended
and restated by the novation agreement dated 24 July 2017 (as supplemented and
amended, the Novation Agreement (the Original Facility Agreement as novated and
amended and restated by the Novation Agreement, the Facility Agreement)) between
the parties to the Original Facility Agreement and the Borrower; and


ii.the Escrow Account Security,


in order, inter alia, to provide for the appointment of Citicorp Trustee Company
Limited as Security Trustee.


Definitions


b.Words and expressions defined in the Facility Agreement (including words and
expressions defined by reference to another document) shall, unless the context
otherwise requires or unless otherwise defined herein, have the same meanings
when used herein. In addition, in this Agreement:


Affiliate means in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.


Agents means each of the Facility Agent, the ECA Agent and the Security Trustee
and Agent
shall mean any of them.


Charged Assets means any property, assets and/or rights over which security is
granted and/or created under the Escrow Account Security.
BD-#33670343-v3
1




--------------------------------------------------------------------------------



ECA Agent means Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch
acting as export credit agent pursuant to this Agreement for itself and any
other banks or financial institutions who are or may become Lenders in the
future and includes its successors in title.


Enforcement Date means the first date on which active steps are taken to enforce
and/or realise the security or other assurances created or conferred by the
Escrow Account Security.


Escrow Account Security shall have the meaning given to it in the Facility
Agreement and shall, when used herein, be deemed to include any Further
Assurance Deed.


Expenses means the aggregate at any relevant time (to the extent that the same
has not been received or recovered by the Security Trustee) of:


i.all duly evidenced expenses (including, in particular, legal, insurance
adviser, printing, out of pocket expenses and late payment interest) properly
incurred and any cost, loss (excluding loss of profit) or liability sustained or
incurred by the Security Trustee or any Receiver in connection with the exercise
of the powers referred to in or granted by the Loan Documents or otherwise
payable by the Borrower to the Security Trustee in accordance with any provision
of any of the Loan Documents; and


ii.interest on all such unpaid expenses, costs, losses and liabilities from the
date falling ten Business Days after the date on which a demand for the same was
made by the Security Trustee until the date of receipt or recovery thereof
(whether before or after judgment) at the Floating Rate plus two per cent per
annum.


Facility Agent means Citibank Europe plc, UK Branch acting as agent pursuant to
this Agreement for itself and any other banks or financial institutions who are
or may become Lenders in the future and includes its successors in title.


Finance Parties means the Lenders, the Facility Agent, the ECA Agent, the Global
Coordinator, and the Security Trustee.


Further Assurance Deed means any document executed or to be executed pursuant to
a further assurance covenant or obligation contained in the Escrow Account
Security.


Holding Company means, in relation to a person, any other person in respect of
which it is a Subsidiary.


Receiver means and includes any receiver and/or manager of any of the Charged
Assets appointed under the Escrow Account Security (and whether acting as agent
for the Borrower or otherwise).


Release Date means the date, occurring promptly following the NYC Cut Off Date,
on which the Facility Agent notifies the parties that the Escrow Account
Security can be released following the withdrawal of all amounts standing to the
credit of the Escrow Account in accordance with the provisions of Section 2.3f)
of the Facility Agreement.


Secured Obligations means the obligations of the Borrower to the Finance Parties
under the Facility Agreement and each of the other Loan Documents.


Security Trustee means Citicorp Trustee Company Limited acting as security
trustee pursuant to this Agreement for itself and any banks or financial
institutions who are or may become Lenders and includes its successors in title.


Trust Property means (a) the security, powers, rights, titles, benefits and
interests (both present and future) constituted by and conferred on the Security
Trustee under or pursuant to this Agreement and the Escrow Account Security and
any notices or acknowledgements or undertakings given in connection with the
Escrow Account Security (including, without limitation, the benefit of all
covenants, undertakings, representations, warranties and obligations given, made
or undertaken to the Security Trustee in the Escrow Account Security), (b) all
moneys,
BD-#33670343-v3
2




--------------------------------------------------------------------------------



property and other assets payable, paid or transferred to or vested in the
Security Trustee or any Receiver or receivable, received or recovered by the
Security Trustee or any Receiver pursuant to, or in connection with, this
Agreement and the Escrow Account Security and any notices or acknowledgements or
undertakings given by the Borrower in connection with the Escrow Account
Security from the Borrower or any other person and (c) all money, investments,
property and other assets at any time representing or deriving from any of the
foregoing, including all interest, income and other sums at any time received or
receivable by the Security Trustee or any Receiver in respect of the same (or
any part thereof).


Headings


c.Clause headings and the table of contents are inserted for convenience of
reference only and shall be ignored in the interpretation of this Agreement.


Construction of certain terms


d.Clause 1.4 (Construction) of the Original Facility Agreement applies to this
Agreement as if set out herein.


Capacity of parties


e.References in this Agreement to the Facility Agent, the Security Trustee, the
ECA Agent, any Mandated Lead Arranger or any Lender and references to
obligations or liabilities of any one or more such persons shall be strictly
construed as references to any such person or (as the case may be) obligations
or liabilities of any such person solely in its capacity as such.


Effectiveness of Required Lender decision


f.Where this Agreement, the Escrow Account Security or any Further Assurance
Deed provides for any matter to be determined by reference to the opinion of the
Required Lenders or to be subject to the consent or request of the Required
Lenders or for any action to be taken on the instructions of the Required
Lenders, such opinion, consent, request or instructions shall (as between the
Lenders) only be regarded as having been validly given or issued by the Required
Lenders if (a) given by the Facility Agent on their behalf and (b) all the
Lenders shall have received prior notice of the matter on which such opinion,
consent, request or instructions are required to be obtained and the relevant
majority of Lenders shall have given or issued such opinion, consent, request or
instructions but so that the Borrower and the Security Trustee shall be entitled
(and bound) to assume that such notice shall have been duly received by each
Lender and that the relevant majority shall have been obtained to constitute
Required Lenders whether or not this is the case.


Fees, Indemnity and Costs of Security Trustee


g.It is agreed that the provisions of clause 4.6 (Taxes) of the Facility
Agreement, clause 11.4 (Indemnification) of the Facility Agreement (subject to
clause 1.8) and clause 5.4 (Value Added tax) of the Original Facility Agreement
shall apply to the benefit of the Security Trustee, and the Borrower agrees to
be bound by such provisions, as if the same were set out in full herein and on
the basis that reference to Loan Documents therein or “amounts due thereunder”
included this Agreement, the Escrow Account Security and any Further Assurance
Deed or any amounts due under the foregoing. This clause 1.7 and clause 1.8
shall survive the termination of this Agreement, the Escrow Account Security and
any Further Assurance Deed.


h.The following words in clause 11.4 (Indemnification) of the Facility Agreement
are deemed deleted for the purposes of its incorporation herein under clause 1.7
and shall not apply to the Security Trustee:


i.“or the material breach by such Indemnified Party of its obligations under
this Agreement, any other Loan Document, the BpiFAE Insurance Policy or Interest
Stabilisation Agreement and which breach is not attributable to the Borrower’s
own breach of the terms of this Agreement or any other Loan Document”;
BD-#33670343-v3
3




--------------------------------------------------------------------------------



ii.“Each Indemnified Party shall (a) furnish the Borrower with prompt notice of
any action, suit or other claim covered by this Section 11.4, (b) not agree to
any settlement or compromise of any such action, suit or claim without the
Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s defense of
any such action, suit or other claim (provided that the Borrower shall reimburse
such indemnified party for its reasonable out- of-pocket expenses incurred
pursuant hereto) and (d) at the Borrower’s request, permit the Borrower to
assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower shall consult in good
faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed). Notwithstanding the Borrower’s election
to assume the defense of such action, the Indemnified Party shall have the right
to employ separate counsel and to participate in the defense of such action and
the Borrower shall bear the fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the Borrower to represent the Indemnified Party
would present such counsel with an actual or potential conflict of interest,
(ii) the actual or potential defendants in, or targets of, any such action
include both the Borrower and the Indemnified Party and the Indemnified Party
shall have concluded that there may be legal defenses available to it which are
different from or additional to those available to the Borrower and determined
that it is necessary to employ separate counsel in order to pursue such defenses
(in which case the Borrower shall not have the right to assume the defense of
such action on the Indemnified Party’s behalf), (iii) the Borrower shall not
have employed counsel reasonably acceptable to the Indemnified Party to
represent the Indemnified Party within a reasonable time after notice of the
institution of such action, or (iv) the Borrower authorizes the Indemnified
Party to employ separate counsel at the Borrower’s expense.”.


2.Security Trustee


Appointment of the Security Trustee


a.Each of the Finance Parties appoints the Security Trustee as agent and
trustee of the Trust Property on the terms set out in this Agreement. By virtue
of such appointment, each of the Finance Parties authorises the Security Trustee
(whether or not by or through employees or agents) to take such action on such
Finance Party's behalf and to exercise such rights, remedies, powers and
discretions as are specifically delegated to the Security Trustee by this
Agreement and/or the Escrow Account Security and any Further Assurance Deed,
together with such powers and discretions as are reasonably incidental thereto.


b.It is acknowledged that the appointment of the Facility Agent and the ECA
Agent for the purpose of the Facility Agreement is regulated under Article X
(The Facility Agent and the ECA Agent) of the Facility Agreement.


Duties


c.The Security Trustee shall not have any duties, obligations or liabilities to
the Lenders beyond those expressly stated in this Agreement and/or any of the
Loan Documents to which it may be or become a party.


BD-#33670343-v3
4




--------------------------------------------------------------------------------



d.The Security Trustee’s duties under this Agreement and the other Loan
Documents are solely mechanical and administrative in nature.


Instructions to the Agents


e.Subject to clauses 2.6, 2.7 and 2.12 below, unless a contrary indication
appears, the Security Trustee shall (a) exercise any right, power, authority or
discretion vested in it as an agent or otherwise act in accordance with the
written instructions given to it by the Required Lenders (or, if so instructed
by the Required Lenders refrain from exercising any right, power, authority or
discretion vested in it as Security Trustee), (b) not be liable to any person
for any act or omission if it acts (or refrains from taking any action) in good
faith in accordance with the instructions of the Required Lenders and (c) have
no obligation to act and may refrain from acting until so instructed (without
liability to any person). Any reference to the instructions of the Required
Lenders to the Security Trustee herein or in the Escrow Account Security shall
be construed as such instructions of the Facility Agent on behalf of such
Required Lenders.


f.The Security Trustee shall be entitled to request instructions, or
clarification of any direction, from the Facility Agent as to whether, and in
what manner, it should exercise or refrain from exercising any rights, powers,
authorities and discretions and the Security Trustee may refrain from acting
unless and until those instructions or clarification are received by it (without
liability to any person).


g.In the absence of instructions, the Security Trustee may act (or refrain from
acting) as it considers to be in the best interest of the Finance Parties.


h.Clause 2.5 above shall not apply in respect of any provision which protects
the Security Trustee’s own position in its personal capacity as opposed to its
role as Security Trustee for the Finance Parties.


i.The Security Trustee may refrain from acting in accordance with the
instructions of the Lenders or any other person until it has received any
indemnification and/or security and/or prefunding that it may in its discretion
require (which may be greater in extent than that contained in the Loan
Documents and which may include payment in advance) for any cost, loss or
liability which it may incur in complying with those instructions.


Execution of Escrow Account Security


j.Each Lender irrevocably authorises the Security Trustee to execute the Escrow
Account Security in its capacity as trustee of the Trust Property thereby
created.


Authority of Security Trustee


k.Subject to clause 2.12 and, where applicable, 2.14(c), the Security Trustee
may, with the consent of the Required Lenders (or the Facility Agent on their
behalf) or if and to the extent expressly authorised by the other provisions of
this Agreement or the Escrow Account Security, concur with the Borrower to
amend, modify or otherwise vary or waive breaches of, or defaults under, or
otherwise excuse performance of, any provision of any of the Escrow Account
Security. Any such action so authorised and effected by the Security Trustee
shall be promptly notified to the other Agents and the Lenders and shall be
binding on all the Lenders and, if necessary or appropriate, each Lender agrees
to execute or re-execute any document, instrument or agreement required to give
full effect to any such action. For the purposes of this clause 2.11 it is
expressly agreed and acknowledged that the execution of a Further Assurance Deed
shall not constitute an amendment or modification to, or variation of, the
Escrow Account Security, and each Lender where applicable further agrees to
execute any Further Assurance Deed promptly upon the request of the Security
Trustee.


l.Except with the prior written consent of all the Lenders (or the Facility
Agent on their behalf), the Security Trustee shall not have authority on behalf
of the Lenders to agree with the Borrower any amendment to the Escrow Account
Security which would:


BD-#33670343-v3
5




--------------------------------------------------------------------------------



1.change any provision of the Escrow Account Security which expressly or
impliedly requires the approval or consent of all the Lenders such that the
relevant approval or consent may be given otherwise than with the sanction of
all the Lenders; or


2.change this clause 2.12 or clause 4.2; or


3.(save to the extent expressly required under this Agreement or any of the Loan
Documents) release the Borrower from the security constituted by the Escrow
Account Security; or


4.(save to the extent expressly required under this Agreement or any of the Loan
Documents) release any of the Charged Assets from the security constituted by
the Escrow Account Security; or


5.(save to the extent expressly required under this Agreement or any of the Loan
Documents) release the Borrower from any of its indemnity or other assurance
obligations under any of the Loan Documents.


m.Unless otherwise stated in any provision of the Loan Documents, any matter
under the Escrow Account Security requiring the decision, agreement,
determination, consent or approval of the Security Trustee, shall be construed
as requiring the decision, agreement, determination, consent or approval of the
Required Lenders.


Liability of Security Trustee


n.The Security Trustee shall not:


6.be obliged:


i.to request any certificate or opinion under any provision of the Escrow
Account Security; or


ii.to make any enquiry as to any breach or default by the Borrower in the
performance or observance of any of the provisions of any of this Agreement or
the Escrow Account Security or as to the existence of a Default or as to whether
any other event or circumstance has occurred as a result of which the security
constituted by the Escrow Account Security shall have or may become enforceable
unless it has actual knowledge thereof or has been notified in writing thereof
by a Lender, in which case it shall promptly notify the Lenders of the relevant
event or circumstance; or


7.be obliged to carry out any "know your customer" or other checks in relation
to any person on behalf of any Lender and each Lender confirms to the Security
Trustee that it is solely responsible for any such checks it is required to
carry out and that it may not rely on any statement in relation to such checks
made by the Security Trustee; or


8.be liable to any Finance Party for any action taken or omitted under or in
connection with this Agreement and the Escrow Account Security unless caused by
its gross negligence or wilful misconduct for any delay (or any related
consequences) in crediting an account with an amount required under this
Agreement to be paid by the Security Trustee if it has taken all necessary steps
as soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by it for that
purpose.


Knowledge of Agents


o.For the purposes of this clause 2, the Security Trustee shall not be treated
as having actual knowledge of any matter of which another department of the
person for the time being acting as it may become aware in the context of
corporate finance or advisory activities from time to time undertaken by the
Security Trustee for the Borrower or any of its Affiliates or Subsidiaries.


BD-#33670343-v3
6




--------------------------------------------------------------------------------



Communications by the Security Trustee


p.The Security Trustee shall promptly notify the other Agents and each Lender of
the contents of each notice, certificate, information or other document received
by it from the Borrower under or pursuant to any provisions of any of the Escrow
Account Security or this Agreement.


q.Except where the Escrow Account Security or this Agreement specifically
provides otherwise, the Security Trustee is not obliged to review or check the
adequacy, accuracy or completeness of any document it forwards to another party.


r.If the Security Trustee receives notice from a party referring to this
Agreement, describing a Default or an Event of Default and stating that the
circumstance described is a Default or an Event of Default it shall promptly
notify the other Finance Parties.


No independent action by Finance Parties


s.None of the Finance Parties shall have any independent power to enforce the
Escrow Account Security, or to exercise any rights, discretions or powers or to
grant any consents or releases under or pursuant to the Escrow Account Security
or otherwise have direct recourse to the security or other assurances
constituted by the Escrow Account Security except through the Security Trustee.


Reliance by Facility Agent


t.In considering at any time (and from time to time) the persons entitled to the
benefit of any of the Secured Obligations:


9.the Facility Agent may deem and treat (i) each Lender as the person entitled
to the benefit of the Loan of such Lender for all purposes of this Agreement
unless and until a Lender Assignment Agreement relating to, such Lender's
contribution to the Loan or any part thereof shall have been filed with the
Facility Agent and (ii) the office set opposite the name of each Lender in the
execution blocks to the Facility Agreement as such Lender's lending office
unless and until a written notice of change of lending office shall have been
received by the Facility Agent and the Facility Agent may act upon any such
notice unless and until the same is superseded by a further such notice; and


10.the Facility Agent may to the extent that any such information is not
inconsistent with notices referred to in clause 2.20(a) above, rely and act in
reliance upon information provided to it pursuant to such clause so that it
shall not have any liability or responsibility to any party as a consequence of
placing reliance on and acting in reliance upon any such information unless it
has actual knowledge that such information is inaccurate or incorrect.


Provision of information to Agents


u.Without prejudice to clause 2.20, the Lenders shall provide the Security
Trustee with such written information as it may reasonably require for the
purpose of carrying out its duties and obligations under this Agreement and/or
the Escrow Account Security and, in particular, with such directions in writing
as may reasonably be required so as to enable the Security Trustee to apply the
proceeds of realisation of the Escrow Account Security as contemplated by clause
4.2. However no Lender shall be obliged pursuant to this clause 2.21 to disclose
to the Security Trustee any information which it is obliged by law or contract
to keep confidential.


Appraisal by Lenders


v.Each Finance Party acknowledges that it has not relied on any statement,
opinion, forecast or other representation made by the Security Trustee to induce
it to enter into this Agreement or the Facility Agreement.


BD-#33670343-v3
7




--------------------------------------------------------------------------------



Responsibility of Security Trustee


w.The Security Trustee shall not have any duty or responsibility, either
initially or on a continuing basis, to any Finance Party:


11.to investigate or make any enquiry into the title of the Borrower to, or the
existence, suitability or sufficiency of, the Charged Assets or any part
thereof; or


12.on account of the failure of the Borrower to perform any of its obligations
under any of the Loan Documents; or


13.for the financial condition of the Borrower; or


14.for the completeness or accuracy of any statements, representations or
warranties in any of the Loan Documents or any document delivered under any of
the Loan Documents unless expressly made by the Security Trustee; or


15.for the execution, effectiveness, adequacy, genuineness, validity,
enforceability or admissibility in evidence of any of the Loan Documents or the
Charged Assets or of any certificate, report or other document executed or
delivered under any of the Loan Documents; or


16.for the failure to register or notify any of the Loan Documents or for
otherwise perfecting or failing to perfect any of the security granted in its
favour; or


17.for taking or omitting to take any other action under or in relation to any
of the Loan Documents or any aspect of any of the Loan Documents; or


18.for the failure to take or require the Borrower to take any steps to render
any of the Loan Documents effective as regards Charged Assets outside the
jurisdiction in which they are incorporated or have their registered or
principal office or to secure the creation of any ancillary charge under the
laws of the jurisdiction concerned; or


19.otherwise in connection with the Facility Agreement or its negotiation or for
acting in accordance with the instructions of the Lenders or the relevant group
of Lenders or refraining from acting when instructed by the Lenders or the
relevant group of Lenders, to refrain from acting when no instruction to act has
been given to it by the Lenders or the relevant group of Lenders or where the
instructions are unclear. The Security Trustee is entitled to seek directions as
to the exercise of any of its powers from the Required Lenders or otherwise (as
the case may be) the Lenders and to seek clarification of any instructions
previously given; or


20.any loss to the Trust Property arising in consequence of the failure,
depreciation or loss of any Charged Assets or any investments made or retained
in good faith or by reason of any other matter or thing, including by virtue of
the fact it may be held by a bank, or any damage to or any unauthorised dealing
with the Charged Assets nor shall it have any responsibility or liability
arising from the fact that the Charged Assets, or documents relating thereto,
may be registered in its name or held by it or any other bank or agent selected
by the Security Trustee.


x.The Security Trustee shall be entitled to rely on any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper person.


y.No party to this Agreement (other than the Security Trustee) may take any
proceedings against any officer, employee or agent of the Security Trustee in
respect of any claim it might have against the Security Trustee or in respect of
any act or omission of any kind by that officer, employee or agent in relation
to this Agreement and any officer, employee or agent of the Security Trustee may
rely on this clause.


BD-#33670343-v3
8




--------------------------------------------------------------------------------



No fiduciary duties


z.Nothing in any Loan Document constitutes the Security Trustee as a trustee or
fiduciary of any other person other than the Finance Parties.


aa.The Security Trustee shall not be bound to account to any Finance Party for
any sum or the profit element of any sum received by it for its own account.


Rights and discretions


ab.The Security Trustee may:


21.assume that:


iii.any instructions received by it from the Facility Agent on behalf of the
Lenders or the Required Lenders or on behalf of any other Finance Party are duly
given in accordance with the terms of the Facility Agreement; and


iv.unless it has received notice of revocation, that those instructions have not
been revoked;


22.rely on a certificate from any person:


v.as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or


vi.to the effect that such person approves of any particular dealing,
transaction, step, action or thing,


as sufficient evidence that that is the case and, in the case of paragraph (i)
above, may assume the truth and accuracy of that certificate; and


23.assume (unless it has received notice to the contrary in its capacity as
Security Trustee) that:


vii.no Default or Event of Default has occurred; and


viii.any right, power, authority or discretion vested in any party or any group
of Finance Parties has not been exercised.


ac.The Security Trustee may engage and pay for the advice or services of any
lawyers (who may be separate to counsel appointed by the Finance Parties),
accountants, tax advisers, surveyors or other professional advisers or experts
(whether such advice is obtained by the Security Trustee or by any other party
and whether or not the advice contains a limit on liability by reference to
monetary cap or otherwise) and shall not be liable for any damages, costs or
losses to any person, any diminution in value or any liability whatsoever
arising as a result of its so relying in good faith.


ad.Notwithstanding any provision of any Loan Document to the contrary, the
Security Trustee is not obliged to expend or risk its own funds or otherwise
incur any financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it.


Other business


ae.The Security Trustee may, without any liability to account to the Lenders,
accept deposits from, lend money to, and generally engage in any kind of banking
or trust business with, the Borrower and any of its Affiliates or Subsidiaries
or any of the Lenders as if it were not the Security Trustee.


BD-#33670343-v3
9




--------------------------------------------------------------------------------



Credit appraisal by the Finance Parties


af.Without affecting the responsibility of the Borrower for information supplied
by it or on its behalf in connection with any Loan Document, each Finance Party
confirms to each other Finance Party that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Loan Document including but
not limited to:


24.the financial condition, status and nature of the Borrower;


25.the legality, validity, effectiveness, adequacy or enforceability of any Loan
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Loan Document;


26.whether any Finance Party has recourse, and the nature and extent of that
recourse, against any party or any of its respective assets under or in
connection with any Loan Document, the transactions contemplated by the Loan
Documents or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Loan Document or
the Charged Assets;


27.the adequacy, accuracy and/or completeness of any information provided by the
Facility Agent, any party or by any other person under or in connection with any
Loan Document, the transactions contemplated by the Loan Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document; and


28.the right or title of any person in or to, or the value or sufficiency of,
any part of the Charged Assets, the priority of the Escrow Account Security or
the existence of any Lien affecting the Charged Assets.


ag.Without prejudice to the generality of any other provision of this Agreement
or any other Loan Document, the entry into possession of the Charged Assets
shall not render the Security Trustee or any Receiver liable to account as
mortgagee in possession thereunder (or its equivalent in any other applicable
jurisdiction) or take any action which would expose it to any liability in
respect of which it has not been indemnified and/or secured and/or pre-funded to
its satisfaction or to be liable for any loss on realisation or for any default
or omission on realisation or for any default or omission for which a mortgagee
in possession might be liable unless such loss, default or omission is caused by
its own gross negligence or wilful misconduct.


ah.The Security Trustee shall have no responsibility whatsoever to the Borrower
or any Finance Party as regards any deficiency which might arise because the
Security Trustee is subject to any Tax in respect of all or any of the Charged
Assets, the income therefrom or the proceeds thereof.


ai.The Security Trustee is not responsible for payment of any taxes or stamp
duty (a) as a result of it holding security, (b) as a result of it enforcing any
security held by it, or (c) in respect of any remuneration or other amounts
payable to it for its own account.


aj.The Security Trustee is not responsible for making any deductions or
withholding in respect of taxes or governmental charges in respect of any
amounts paid by the Security Trustee from the proceeds of any enforcement of
security.


Reimbursement of Agents’ expenses


ak.Without prejudice to clauses 1.7 and 5.1, each Lender shall reimburse the
Security Trustee rateably in accordance with such Lender's Commitment (or if
such Commitment is then zero, its Commitment immediately prior to such
reduction), for the charges and expenses incurred by the Security Trustee in
connection with the negotiation, preparation and execution of this Agreement and
the Escrow Account Security or in contemplation of, or otherwise in connection
with, the enforcement or attempted enforcement of, or the preservation or
attempted
BD-#33670343-v3
10




--------------------------------------------------------------------------------



preservation of any rights under, or in carrying out its duties under, this
Agreement and the Escrow Account Security or otherwise in connection with
holding the Charged Assets and/or the Trust Property including (in each case)
the reasonable fees and expenses of legal or other professional advisers. All
such charges and expenses shall be paid together with value added tax or similar
tax (if any) thereon.


Security Trustee’s indemnity


al.Without prejudice to clauses 1.7 and 5.1, each Lender shall indemnify the
Security Trustee rateably in accordance with such Lender's Commitment against
all liabilities, expenses, damages, costs, actions, demands and claims
whatsoever suffered or incurred by the Security Trustee or any agent or other
person appointed by the Security Trustee in connection with its appointment
under this Agreement or in connection with the Loan Documents or the performance
of its duties under this Agreement and/or the Escrow Account Security or any
action taken or omitted by it under any of the Escrow Account Security or this
Agreement, unless such liabilities, damages, costs or claims arise from the
Security Trustee’s own gross negligence or wilful misconduct.


am.In no event shall the Security Trustee be liable for any loss of profits,
goodwill, reputation, business opportunity or anticipated saving, or for
special, punitive, indirect or consequential damages, whether or not it has been
advised of the possibility of such loss or damages.


Retirement of Security Trustee


an.The Security Trustee:


29.may (without giving any reason and having given to the Borrower and the other
Finance Parties not less than 30 Business Days’ notice of its intention to do
so) retire;


30.shall, upon the request of the Required Lenders (after consultation with the
Borrower), retire;


31.shall, upon the request of the Borrower in the event the Security Trustee is
no longer a Lender or an Affiliate of a Lender, retire under this Agreement, the
Facility Agreement and the other Loan Documents.


ao.No such retirement shall take effect unless there has been appointed by the
Finance Parties as a successor security trustee:


32.(except where the Security Trustee has been required to retire by notice from
the said Lenders) an Affiliate of the Security Trustee nominated by the Security
Trustee or, failing such a nomination; or


33.a Lender or an Affiliate of a Lender nominated by the Required Lenders or,
failing such a nomination; or


34.any reputable and experienced bank or financial institution nominated by the
Security Trustee which appointment must be agreed to by the Lenders as
contemplated above,


and such successor security trustee shall have duly accepted such appointment by
delivering to the Facility Agent a written confirmation (in a form acceptable to
the Facility Agent) of such acceptance agreeing to be bound by this Agreement in
the capacity of Security Trustee as if it had been an original party to this
Agreement.


ap.Upon any such successor as aforesaid being appointed, the retiring Security
Trustee shall be discharged from any further obligation (except as otherwise
provided in the Loan Documents) under this Agreement and each of the other Loan
Documents and its successor and each of the other parties to this Agreement and
any of the other Loan Documents shall have the same rights and obligations among
themselves as they would have had if such successor had been a


BD-#33670343-v3
11




--------------------------------------------------------------------------------



party to this Agreement and any of the other Loan Documents in place of the
retiring Security Trustee.


aq.Upon any successor to the Security Trustee being appointed the Trust Property
will automatically vest in such successor without the need for any additional
act by the Lenders or the Borrower, but without prejudice to clause 2.23(e).


ar.The retiring Security Trustee, each other Finance Party and the Borrower
hereby undertake from time to time to execute, sign, perfect, do and (if
required) register every such further assurance, document, act or thing as in
the reasonable opinion of each of the successor security trustee and the Finance
Parties may be necessary or desirable for the purpose of ensuring that the Trust
Property is effectively vested in it so that it holds and enjoys the same
rights, interests and powers in relation to the Trust Property as were held by
the retiring Security Trustee.


as.The Lenders agree to appoint as successor security trustee the person
nominated in accordance with clause 2.41 and to execute such documents as may be
required to give effect to such appointment.


Consents and approvals


at.Each Lender agrees that it will respond reasonably promptly (and in any event
within 15 Business Days) to any request for a consent, waiver, amendment of (or
in relation to) any term of any Loan Document or any other vote of Lenders under
the terms of this Agreement.


au.The Borrower shall be consulted as regards any proposed substitute security
trustee prior to the appointment thereof and the Borrower’s consent to any
proposed substitute shall be required.


3.Declaration of trust: supplementary provisions


Declaration of trust


a.The Security Trustee hereby accepts its appointment under clause 2.1 as
trustee of the Trust Property and irrevocably acknowledges and declares that it
holds the same on trust for itself and the Finance Parties and that it shall
deal with and apply the same in accordance with the provisions of this Agreement
and the Escrow Account Security.


Duration of trusts


b.The trusts constituted or evidenced in or by this Agreement shall, save as
provided by law, remain in full force and effect until receipt by the Security
Trustee of confirmation in writing by the Facility Agent that either (a) there
is no longer outstanding any Indebtedness (actual or contingent) which is
secured by or under any of the Loan Documents or (b) the Release Date has
occurred. At the time that the trusts constituted or evidenced by this Agreement
are no longer in full force and effect, it is agreed that, save in respect of
clauses 1.7, 1.8, 2 and 5, this Agreement shall have no further force and
effect. Promptly following the NYC Cut Off Date the Facility Agent shall notify
the Borrower of the Release Date.


Powers and discretions as trustee


c.In its capacity as trustee in relation to the Loan Documents and the Trust
Property, the Security Trustee shall, without prejudice to any of the powers,
discretions and immunities conferred upon trustees by law (and to the extent not
inconsistent with the provisions of this Agreement or any of the Loan
Documents), have all the same powers and discretions as a natural person acting
as the beneficial owner of such property and/or as are conferred upon the
Security Trustee by this Agreement and/or any Loan Document.


d.The rights, powers and discretions conferred upon the Security Trustee by this
Agreement shall be supplemental to the Trustee Act 1925 and the Trustee Act 2000
and in addition to any which may be vested in the Security Trustee by general
law or otherwise. Section 1 of the Trustee Act


BD-#33670343-v3
12




--------------------------------------------------------------------------------



2000 shall not apply to the duties of the Security Trustee in relation to the
trusts constituted by this Agreement. Where there are any inconsistencies
between the Trustee Act 1925 or the Trustee Act 2000 and the provisions of this
Agreement, the provisions of this Agreement shall, to the extent allowed by law,
prevail and, in the case of any inconsistency with the Trustee Act 2000, the
provisions of this Agreement shall constitute a restriction or exclusion for the
purposes of that Act.


Determination by the Security Trustee


e.In its capacity as trustee in relation to the Loan Documents and in relation
to the Trust Property, the Security Trustee shall have full power to determine
all questions and doubts arising in relation to the interpretation or
application of any of the provisions of this Agreement or any of the Loan
Documents as it affects the Security Trustee or the Trust Property and every
such determination (whether made upon a question actually raised or implied in
the acts or proceedings of the Security Trustee) shall, in the absence of
manifest error, be conclusive and shall bind all the other parties to this
Agreement.


Employment of agents


f.The Security Trustee may, instead of acting personally, employ, pay for and
rely on the advice of any agent (whether being a lawyer, chartered accountant or
any other suitably qualified person) to transact or concur in transacting any
business and to do or concur in doing any acts required to be done by the
Security Trustee (including the receipt and payment of money) or may, with the
consent of the Borrower, delegate to any person on any terms (including the
power to sub-delegate) the costs of which shall be borne by the Borrower and be
capable of being recoverable by the Security Trustee pursuant to clause 1.7. Any
such agent or delegate engaged in any profession or business shall be entitled
to be paid all usual reasonable professional and other charges for business
transacted and acts done by him or any partner or employee of his in connection
with such trusts. The Security Trustee shall not be bound to supervise or, only
as between the Security Trustee on the one hand and the Finance Parties on the
other hand, nor be responsible for any loss incurred by reason of any act or
omission of, any such agent or delegate if the Security Trustee shall have
exercised reasonable care in the selection of such agent or delegate (which,
without limitation, shall conclusively be deemed to be the case in respect of
any agent approved in writing by the Required Lenders).


Non-recognition of trust and amendments


g.It is agreed between all parties to this Agreement that:


i.in relation to any jurisdiction the courts of which would not recognise or
give effect to the trusts expressed to be constituted by this Agreement the
relationship of the Finance Parties to the Security Trustee shall be construed
simply as one of principal and agent but, to the fullest extent permissible
under the laws of each and every such jurisdiction, this Agreement shall have
full force and effect as between the parties; and


ii.any of the provisions of this clause 3 or of clauses 2 or 4 may be amended by
agreement between the Security Trustee and the other Finance Parties without the
consent of the Borrower and each such party other than the Security Trustee
irrevocably authorises the Facility Agent in its name and on its behalf to
execute all documents necessary to effect any such amendment.


Appointment of new or additional trustees


h.Without prejudice to clause 2.40, the statutory power to appoint new or
additional trustees of the trusts constituted by this Agreement shall be vested
in the Security Trustee. The appointment by the Security Trustee of any such new
or additional trustees shall terminate on the appointment of a replacement
security trustee in accordance with the terms of clause 2.41.


BD-#33670343-v3
13




--------------------------------------------------------------------------------



Appointment of separate and co-trustees


i.The Security Trustee shall have power, by notice in writing given to each of
the Finance Parties, to appoint any person who is a reputable bank or financial
institution either to act as separate trustee or as co-trustee, jointly with the
Security Trustee and, as the case may be:


i.if the Security Trustee (acting on the instructions of the Required Lenders)
considers such appointment to be in the interests of the Finance Parties; or


ii.for the purpose of conforming with any legal requirement, restriction or
condition in any jurisdiction in which any particular act is to be performed; or


iii.for the purpose of obtaining a judgement in any jurisdiction or the
enforcement in any jurisdiction against any person of a judgement already
obtained,


any person so appointed shall (subject to the provisions of this Agreement) have
such rights (including as to reasonable remuneration), powers, duties and
obligations as shall be conferred or imposed by the instrument of appointment.
The Security Trustee shall have power to remove any person so appointed and
shall notify the other Finance Parties of such removal. At the request of the
Security Trustee, the other parties to this Agreement shall forthwith execute
all such documents and do all such things as may be required to perfect such
appointment or removal and each such party irrevocably authorises the Security
Trustee in its name and on its behalf to do the same. Each and any such person
shall (subject always to the provisions of this Agreement) have such trusts,
powers, authorities and discretions (not exceeding those conferred on the
Security Trustee by this Agreement and the Loan Documents) and such duties and
obligations as shall be conferred or imposed by the instrument of appointment.
The Security Trustee shall not be bound to supervise or, only as between the
Security Trustee on one hand and the Lenders on the other hand, be responsible
for any loss incurred by reason of any act or omission of, any such person if
the Security Trustee shall have exercised reasonable care in the selection of
such person (which, without limitation, shall conclusively be deemed to be the
case in respect of any such person approved in writing by the Required Lenders).
The appointment by the Security Trustee of any such new or additional trustees
shall terminate on the appointment of a replacement security trustee in
accordance with the terms of clause 2.41.


Majority decisions of trustees


j.Whenever there shall be more than two trustees having equal authority under
this Agreement the majority of such trustees shall be competent to execute and
exercise all the duties, powers, trusts, authorities and discretions vested by
this Agreement in the Security Trustee generally.


4.Application of proceeds


Co-operation by Finance Parties


a.The Finance Parties shall co-operate with each other and any Receiver in
realising the Charged Assets and in ensuring that the net proceeds realised
under the Escrow Account Security are applied in accordance with clause 4.2.


Application of moneys


b.Moneys received by the Security Trustee or by a Receiver after the Enforcement
Date pursuant to the exercise of any rights and powers under or pursuant to the
Escrow Account Security shall be paid to the Facility Agent and shall, subject
to the Facility Agent receiving written directions pursuant to clause 2.21 and
save as otherwise provided by any of the Loan Documents, be applied by the
Facility Agent together with any other moneys received by the Facility Agent
pursuant to the exercise of any rights and powers under or pursuant to any of
the Loan Documents (after providing for all costs, charges, expenses and
liabilities and other payments ranking in priority to the Secured Obligations)
in the following manner and order:


BD-#33670343-v3
14




--------------------------------------------------------------------------------



i.first, in or towards payment to the Security Trustee of any unpaid Expenses
incurred and payments made by the Security Trustee and any Receiver and any
other amounts due but unpaid under the Loan Documents (including any
remuneration payable to them);


ii.secondly, in or towards payment or satisfaction of all Expenses incurred and
payments made and all remuneration payable to the Facility Agent under or
pursuant to the Loan Documents;


iii.thirdly, in or towards satisfaction of the Secured Obligations owing to the
Finance Parties in such order and/or on such basis as may be agreed from time to
time between the Facility Agent and the Lenders; and


iv.fourthly, the balance (if any) shall be paid to the Borrower.


Prompt distribution of proceeds


c.The Facility Agent shall make each application and/or distribution falling to
be made in accordance with clause 4.2 as soon as is practicable after the
relevant moneys are received by, or otherwise become available to, the Facility
Agent save that (without prejudice to any other provision contained in any of
the Loan Documents) each Agent or any Receiver may (subject to clause 4.4 below)
credit any moneys received by it to an interest bearing suspense account for so
long and in such manner as such Agent or such Receiver may from time to time
reasonably determine with a view to preserving the rights of the Finance Parties
or any of them to prove for the whole of their respective claims against the
Borrower or any other person liable, provided always that any Lender may
instruct the Agent or the Receiver to release to it its share of any such
amounts (subject always to clause 4.2).


d.If at any time the aggregate amount of the funds standing to the suspense
account referred to in clause 4.3 above, together with any other moneys then
held by any of the Finance Parties and which are available to be applied in
respect of the Secured Obligations, are in an amount sufficient to discharge the
Secured Obligations in full, the relevant Agent or any Receiver (as applicable)
shall promptly withdraw the funds from such suspense account and apply them in
accordance with clause 4.2 above.


e.The Security Trustee shall not be under any duty to consider investing moneys
elsewhere and the Security Trustee shall not be responsible for any loss due to
interest rate or exchange rate fluctuations and shall not be liable to account
for an amount of interest greater than the standard amount that would be payable
to an independent customer.


f.If any party owes an amount to an Agent under this Agreement this Agent may,
after giving notice to that party, deduct an amount not exceeding that amount
from any payment to that party which this Agent would otherwise be obliged to
make under this Agreement and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of this Agreement that party
shall be regarded as having received any amount so deducted.


Waiver by Borrower


g.To the extent permitted by law and without prejudice to any duty the Agents
and the other Finance Parties may have to mitigate any losses, the Borrower
hereby unconditionally waives any rights it may have, whether at law or
otherwise, to require demands to be made by any of the Finance Parties under any
of the Loan Documents or for the security or any guarantee or other assurance
created by the Loan Documents in favour of the Finance Parties (or any of them)
to be enforced or realised in any specific order or manner or to require the
proceeds thereof to be appropriated in any specific order or manner.


BD-#33670343-v3
15




--------------------------------------------------------------------------------



5.Agents’ and Finance Parties' indemnities


Indemnity from Trust Property


a.Without prejudice to any right to indemnity by law given to agents or trustees
generally and to any provision of the Loan Documents entitling an Agent, any
other Finance Party or any other person to indemnity in respect of, and/or
reimbursement of, any liabilities, damages, costs, claims, charges or expenses
incurred or suffered by it in connection with any of the Loan Documents or the
performance of any duties under this Agreement or any of the Loan Documents,
each Agent, each Finance Party and every agent or other person appointed by any
of them in connection with this Agreement shall be entitled to be indemnified
out of the Trust Property in respect of all liabilities, damages, reasonable
costs and claims whatsoever incurred or suffered by it:


i.in the execution or exercise or bona fide purported execution or exercise of
the rights, powers, authorities, discretions and duties created or conferred by
or pursuant to this Agreement; and/or


ii.in respect of any matter or thing done or omitted or in any way relating to
the Trust Property or the provisions of any of the Loan Documents.


Stamp taxes


b.The Borrower shall pay all stamp, documentary, registration or other like
duties and taxes (including any duties or taxes payable by any Finance Party) to
which this Agreement or any of the Loan Documents or any judgement given in
connection therewith is, or at any time may be, subject and shall indemnify each
Finance Party against any liabilities, costs, claims and expenses resulting from
any failure to pay or any delay in paying such tax arising by reason of any
delay or omission by the Borrower to pay such duties or taxes.


Expenses


c.Without prejudice to clause 1.7, the Borrower also agrees that the provisions
of Section 11.3 (Payment of Costs and Expenses) of the Facility Agreement shall
apply with equal effect to this Agreement as if set out in full in this
Agreement to cover any expenses of the type referred to in that section of the
Security Trustee arising in respect of this Agreement and the Escrow Account
Security (including, without limitation, any Expenses) as if reference in that
section to the Facility Agent was reference to the Security Trustee.


6.Custody of deeds; illegality


Custody of deeds


a.The Security Trustee shall be entitled to place all deeds, certificates and
other documents relating to the Charged Assets deposited with it under or
pursuant to the Loan Documents or any of them in any safe deposit, safe or
receptacle selected by the Security Trustee or with any firm of lawyers and may
make any such arrangements as it thinks fit for allowing the Borrower access to,
or its lawyers or auditors possession of, such documents when necessary or
convenient and the Security Trustee shall not be responsible for any loss
incurred in connection with any such deposit, access or possession.


Illegality


b.The Security Trustee shall refrain from doing anything which would, or might
in its opinion, be contrary to any law of any jurisdiction (including but not
limited to England and Wales, the United States of America, the Republic of
France, the European Union or any jurisdiction forming part of it) or any
regulation or directive of any agency of such state or jurisdiction or which
would or might render it liable to any person and may without liability do
anything which is, in its opinion, necessary to comply with any such law,
directive or regulation.


BD-#33670343-v3
16




--------------------------------------------------------------------------------



7.Assignments by the Lenders


Benefit and burden


a.This Agreement and the other Escrow Account Security shall be binding upon,
and enure for the benefit of, the Finance Parties and the Borrower and their
respective successors.


Transfers and sub-participations by Lenders


b.The provisions of Section 11.12 (Sale and Transfer of the Loan; Participations
in the Loan) of the Facility Agreement shall apply, mutatis mutandis, to this
Agreement in respect of the Borrower and the Lenders as if set out in full
herein.


8.Effect of Agreement


Acknowledgement by Borrower


a.The Borrower joins in this Agreement for the purpose of acknowledging the
provisions of this Agreement and undertakes with each Finance Party not in any
way to prejudice or affect the enforcement of such provisions or do or suffer
anything which would be in breach of the terms of this Agreement.


b.Nothing contained in this Agreement shall as between the Borrower and the
Finance Parties or any of them affect or prejudice any rights or remedies of any
such person against the Borrower in respect of any of the Secured Obligations.


9.Miscellaneous


Other securities unaffected


a.Nothing contained in this Agreement shall prejudice or affect the rights of
the Finance Parties or any of them under any guarantee, lien, bill, note, charge
or other security from any party other than the Borrower now or hereafter held
by it in respect of any moneys, obligations or liabilities thereby secured and
so that (without limitation) each and any such person may apply any moneys
recovered under any such guarantee, lien, bill, note, charge or other security
in or towards payment of any money, obligation or liability actual or contingent
now or hereafter due, owing or incurred to it by the Borrower or may hold such
moneys on a suspense account for such period as it may in its absolute
discretion think fit.


Obligations of Lenders


b.The obligations of each Lender under this Agreement are several; the failure
of any Lender to perform such obligations shall not relieve any other Lender or
the Borrower of any of their respective obligations or liabilities under this
Agreement or any of the Loan Documents nor shall any other Finance Party be
responsible for the obligations of any Lender (except for its own obligations,
if any, as a Lender) under this Agreement.


No partnership


c.This Agreement shall not and shall not be construed so as to constitute a
partnership between the parties or any of them.


10.Agreement to provide power of attorney
Each of the Finance Parties (other than the Security Trustee) shall, if so
requested in writing by the Security Trustee, appoint the Security Trustee,
subject to any limitations on the powers of the Security Trustee imposed by this
Agreement, to be its attorney generally for and in the name and on behalf of
such Finance Party and as the act and deed or otherwise of such Finance Party to
execute, seal and deliver and otherwise perfect and do all such deeds,
BD-#33670343-v3
17




--------------------------------------------------------------------------------



assurances, agreements, instruments, acts and things which may be required for
the full exercise of all or any of the rights, powers or remedies conferred in
favour of the Security Trustee by the Escrow Account Security or which may be
deemed proper in or in connection with all or any of the purposes aforesaid. The
power to be conferred by each Finance Party pursuant to this clause 10 shall be
a general power of attorney under the Powers of Attorney Act 1971, and each
Finance Party agrees that such power will be in terms that the relevant Finance
Party will ratify and confirm, and agree to ratify and confirm, any deed,
assurance, agreement, instrument, act or thing which the relevant Agent may
execute or do pursuant thereto.


11.Notices and other matters


a.Section 11.2 (Notices) of the Facility Agreement shall apply with equal effect
to this Agreement as if set out herein provided further that in the case of the
Security Trustee, its address, facsimile number and email and contact person
are:


Citigroup Centre Canada Square London E14 5LB


Fax: +44 207 500 5877
Email: issuerpfla@citi.com
Attn: Agency and Trust


b.Each of the parties to this Agreement represents and warranties to each of the
other parties that it has duly authorised the execution hereof and that this
Agreement constitutes its valid and legally binding obligations.


12.Contracts (Rights of Third Parties) Act 1999


a.With the exception of BpiFAE and the persons referred to in clause 2.25, no
term of this Agreement is enforceable under the Contracts (Rights of Third
Parties) Act 1999 by a person who is not a party to this Agreement.


b.Notwithstanding any term of any Loan Document, the consent of any person who
is not a party to this Agreement is not required to amend or vary this Agreement
at any time.


13.Governing law and jurisdiction


Law


a.This Agreement and any non-contractual obligations connected with it are
governed by and shall be construed in accordance with English law.


Submission to jurisdiction


b.For their mutual benefit, each of the Finance Parties and the Borrower agree
that any legal action or proceedings arising out of or in connection with this
Agreement may be brought in the English courts, irrevocably and unconditionally
submit to the exclusive jurisdiction of such courts and the Borrower irrevocably
designates, appoints and empowers RCL Cruises Ltd. at present of Building 3, The
Heights – Brooklands, Weybridge, Surrey KT13 0NY to receive for it and on its
behalf, service of process issued out of the English courts in any legal action
or proceedings.


IN WITNESS whereof the parties to this Agreement have caused this Agreement to
be duly executed and, in the case of the Security Trustee, duly executed as a
deed and delivered on the date first above written.


BD-#33670343-v3
18




--------------------------------------------------------------------------------



Schedule 1 The Lenders

LenderFacility Office and contact details
Commitment
%
Citibank N.A., London Branch
Citigroup Centre Canada Square London E14 5LB United Kingdom
Attention: Wei-Fong Chan
Kara Catt Romina Coates Antoine Paycha




Fax No: +44 20 7986 4881
Tel No: +44 20 7986 3036 /
+44 20 7508 0344
+44 20 7986 4824
+44 20 7500 0907 /


E-mail: weifong.chan@citi.com kara.catt@citi.com romina.coates@citi.com
antoine.paycha@citi.com
6.0250000507
Banco Santander,
S.A. Paris Branch
Facility Office:


374, rue Saint-Honoré
75001 Paris France


Operational address:


Ciudad Financiera Avenida de Cantabria s/n Edificio Encinar 2a planta 28600
Boadilla del Monte Spain


Fax No: +34 91 257 1682


Attention: Elise Regnault
Julián Arroyo Angela Rabanal Ecaterina Mucuta
Vanessa Berrio Vélez Ana Sanz Gómez


Tel No: +34 912893722
+1 212-297-2919
+1 212-297-2942
+33 1 53 53 70 46
+34 91 289 10 28
+34 91 289 17 90


E-mail:
4.3005743278

BD-#33670343-v3
19




--------------------------------------------------------------------------------




LenderFacility Office and contact details
Commitment
%
elise.regnault@gruposantander.com Julian.Arroyo@santander.us
arabanal@santander.us ecaterina.mucuta@gruposantander.com
vaberrio@gruposantander.com
anasanz@gruposantander.com MiddleOfficeParis@gruposantander.com
BNP Paribas
Front Office to keep copied to all matters. BNPP SA
37 RUE DU MARCHE SAINT HONORE
75001 PARIS ACI : CHC03B1
Alexandre de VATHAIRE / Mauricio GONZALEZ
alexandre.devathaire@bnpparibas.com mauricio.gonzalez@us.bnpparibas.com
Tel : 00 331 42 98 00 29/00 1212 841 38 88


Middle Office: For Operational / Servicing matters
KHALID BOUITIDA / THIERRY ANEZO MILLENAIRE 4
35, RUE DE LA GARE
75019 PARIS ACI : CVA05A1
khalid.k.bouitida@bnpparibas.com thierry.anezo@bnpparibas.com


Tel : 00 331 42 98 58 69 / 00 331 43 16 81 57


Back Office : For Standard Settlement Instruction authentication/call-back
STEVE LOUISOR / VALERIE DUMOULIN MILLENAIRE 4
35, RUE DE LA GARE
75019 PARIS ACI : CVA03A1
paris.cib.boci.ca.3@bnpparibas.com valerie.dumoulin@bnpparibas.com
steve.louisor@bnpparibas.com


Tel : 00 331 55 77 91 86 / 00 331 40 14 46 59
3.9306453776HSBC France
HSBC France – Global Banking Agency Operations (GBAO) Transaction Manager Unit
103 avenue des Champs Elysées 75008     Paris
France
Attention: Florencia Thomas
Alexandra Penda


Fax No: +33 1 40 70 28 80
Tel No: +33 1 40 70 73 81 /
+33 1 41 02 67 50


Email: florencia.thomas@hsbc.fr
3.9500000254

BD-#33670343-v3
20




--------------------------------------------------------------------------------




LenderFacility Office and contact details
Commitment
%
alexandra.penda@hsbc.fr


Copy to:


HSBC France
103 avenue des Champs Elysées 75008 Paris
France
Attention: Celine Karsenty / Julie Bellais Fax No: +33 1 40 70 78 93
Tel No: +33 1 40 70 28 59 /
+33 1 40 70 22 97


Email: celine.karsenty@hsbc.fr
julie.bellais@hsbc.fr
Société GénéraleSociété Générale Facility Office9.932835210729 Boulevard
Haussmann75009 ParisFranceFor operational/servicing matters:Bouchra BOUMEZOUED /
TatianaBYCHKOVASociété Générale 189, rue d’Aubervilliers75886PARIS CEDEX
18OPER/FIN/CAF/DMT6Phone: +33 1 57 29 13 12 / +33 1 58 98 43 05
Email: bouchra.boumezoued@sgcib.com
tatiana.bychkova@sgcib.com
par-oper-caf-dmt6@sgcib.com
For credit matters:Francois Rolland / Tingting Yu / MurielBaumannSociété
Générale 189, rue d’Aubervilliers75886PARIS CEDEX 18OPER/FIN/SMO/EXTPhone: +33 1
58 98 17 78 / +33 1 58 98 49 18/ +33 1 58 98 22 76
Email: francois.rolland@sgcib.com
tingting.yu@sgcib.com
muriel.baumann@sgcib.com
Sumitomo Mitsui Banking
Corporation
1/3/5 rue Paul Cézanne, 75008 Paris, France


Attention: Cedric Le Duigou
2.7360454039

BD-#33670343-v3
21




--------------------------------------------------------------------------------




LenderFacility Office and contact details
Commitment
%
Europe Limited, Paris Branch
Guillaume Branco Herve Billi
Claire Lucien


Fax No: +33 1 44 90 48 01
Tel No:
Cedric Le Duigou: +33 1 44 90 48 83
Guillaume Branco: +33 1 44 90 48 71
Herve Billi: +33 1 44 90 48 48
Claire Lucien: +33 1 44 90 48 49
Helene Ly: +33 1 44 90 48 49


E-mail: cedric_leduigou@fr.smbcgroup.com guillaume_branco@fr.smbcgroup.com
herve_billi@fr.smbcgroup.com


claire_lucien@fr.smbcgroup.com helene_ly@fr.smbcgroup.com
SFIL
1-3, rue de Passeur de Boulogne – CS 80054 92861 Issy-les-Moulineaux Cedex 9
France


Contact Person
Loan Administration Department:


Direction du Crédit Export:
Pierre-Marie Debreuille / Anne Crépin Direction des Opérations:
Dominique Brossard / Patrick Sick


Telephone:
Pierre-Marie Debreuille +33 1 73 28 87 64
Anne Crépin +33 1 73 28 88 59
Dominique Brossard +33 1 73 28 91 93
Patrick Sick +33 1 73 28 87 66


Email:
pierre-marie.debreuille@sfil.fr anne.crepin@sfil.fr dominique.brossard@sfil.fr
patrick.sick@sfil.fr refinancements-export@sfil.fr creditexport_ops@sfil.fr


Fax: + 33 1 73 28 85 04
69.1248996040100

BD-#33670343-v3
22




--------------------------------------------------------------------------------



Execution Page – Agency and Trust Deed


Facility Agent


SIGNED by )
for and on behalf of )
CITIBANK EUROPE PLC, UK BRANCH )
as Facility Agent ) .....................................
Attorney-in-fact




Security Trustee


EXECUTED as a DEED by )
for and on behalf of )
CITICORP TRUSTEE COMPANY LIMITED )
as Security Trustee ) .....................................
in the presence of: Attorney-in-fact






................................
Witness Name:
Address:
Occupation:






Global Coordinator


SIGNED by )
for and on behalf of )
CITIBANK N.A., LONDON BRANCH ) .....................................
as Global Coordinator ) Attorney-in-fact






ECA Agent


SIGNED by )
for and on behalf of )
SUMITOMO MITSUI BANKING CORPORATION )
EUROPE LIMITED, PARIS BRANCH )
as ECA Agent ) .....................................
Attorney-in-fact




Mandated Lead Arrangers




SIGNED by )
for and on behalf of )
CITIBANK N.A., LONDON BRANCH )
as Mandated Lead Arranger ) .....................................
Attorney-in-fact


BD-#33670343-v3
23




--------------------------------------------------------------------------------



SIGNED by )
for and on behalf of )
BANCO SANTANDER, S.A., )
PARIS BRANCH )
as Mandated Lead Arranger ) .....................................
Attorney-in-fact


SIGNED by )
for and on behalf of )
BNP PARIBAS )
as Mandated Lead Arranger ) .....................................
Attorney-in-fact


SIGNED by )
for and on behalf of )
HSBC FRANCE )
as Mandated Lead Arranger ) .....................................
Attorney-in-fact


SIGNED by )
for and on behalf of )
SOCIÉTÉ GÉNÉRALE )
as Mandated Lead Arranger ) .....................................
Attorney-in-fact


SIGNED by )
for and on behalf of )
SUMITOMO MITSUI BANKING ) CORPORATION EUROPE LIMITED, ) PARIS BRANCH )
as Mandated Lead Arranger ) .....................................
Attorney-in-fact


Lenders


SIGNED by )
for and on behalf of )
CITIBANK N.A., LONDON BRANCH )
as Lender ) .....................................
Attorney-in-fact


SIGNED by )
for and on behalf of )
BANCO SANTANDER, S.A. )
PARIS BRANCH )
as Lender ) .....................................
Attorney-in-fact


SIGNED by )
for and on behalf of )
BNP PARIBAS )
as Lender ) .....................................
Attorney-in-fact


SIGNED by )
for and on behalf of )
HSBC FRANCE )
as Lender ) .....................................
Attorney-in-fact
BD-#33670343-v3
24




--------------------------------------------------------------------------------



SIGNED by )
for and on behalf of )
SOCIÉTÉ GÉNÉRALE )
as Lender ) .....................................
Attorney-in-fact


SIGNED by )
for and on behalf of )
SUMITOMO MITSUI BANKING ) CORPORATION EUROPE LIMITED, ) PARIS BRANCH )
as Lender ) .....................................
Attorney-in-fact




SIGNED by )
for and on behalf of )
SFIL )
as Lender ) .....................................
Attorney-in-fact




Borrower


SIGNED by )
for and on behalf of )
ROYAL CARIBBEAN CRUISES LTD. )
as Borrower ) .....................................
Attorney-in-fact


BD-#33670343-v3
25




--------------------------------------------------------------------------------



Schedule 7
Form of Effective Date certificate




To: The other parties to the First Supplemental Agreement referred to below






Dear Sirs,


Hull No. M34 at Chantiers de l’Atlantique – First Supplemental Agreement dated [
] 2020 (the First Supplemental Agreement)


We refer to clause 5.4 of the First Supplemental Agreement and confirm that all
conditions precedent in clause 5.1 of the First Supplemental Agreement (and, in
relation to the Finance Parties, clause 5.2 of the First Supplemental Agreement)
have been fulfilled or waived on [ ] 2020.


Accordingly, the “Effective Date” for the purposes of the First Supplemental
Agreement is [ ] 2020.






Facility Agent


Signed by ………………………………………………………………..


For and on behalf of Citibank Europe plc, UK Branch






Seller


Signed by ………………………………………………………………..


For and on behalf of Chantiers de l’Atlantique






Buyer


Signed by ………………………………………………………………..


For and on behalf of Royal Caribbean Cruises Ltd.






















BD-#33670348-v3 20






--------------------------------------------------------------------------------



EXECUTION PAGE – FIRST SUPPLEMENTAL AGREEMENT (EDGE 4)



BorrowerSIGNED by Colin Girgentifor and on behalf of/s/ COLIN GIRGENTIHOEDISCUS
FINANCE LIMITEDAttorney in-factSellerSIGNED by Gilles Pinot de Villechenonfor
and on behalf of/s/ GILLES PINOT DE VILLECHENONCHANTIERS DE L’ATLANTIQUEAttorney
in-factBuyerSIGNED by Antje M. Gibsonfor and on behalf of/s/ ANTJE M.
GIBSONROYAL CARIBBEAN CRUISES LTD.Attorney in-factFacility AgentSIGNED by Robert
Brodiefor and on behalf of/s/ ROBERT BRODIECitibank Europe plc, UK
BranchDelegated SignatorySecurity TrusteeSIGNED by Viola Japaulfor and on behalf
of/s/ VIOLA JAPAULCITICORP TRUSTEE COMPANY LIMITEDAuthorised SignatoryGlobal
CoordinatorSIGNED by Alex C. Taylorfor and on behalf of/s/ ALEX C.
TAYLORCitibank N.A., LOndon BranchManaging DirectorFrench Coordinating
BankSIGNED by/s/JULIE BELLAISfor and on behalf ofAuthorised SignatoryHSBC
FRANCE/s/ GUY WOELFELAuthorised SignatoryECA AgentSIGNED by Matthew Bamburyfor
and on behalf ofSUMITOMO MITSUI BANKING CORPORATION/s/ MATTHEW BAMBURYEUROPE
LIMITED, PARIS BRANCHAttorney in-fact




--------------------------------------------------------------------------------




The Lenders
SIGNED by Alex C. Taylor
for and on behalf of/s/ ALEX C. TAYLORCITIBANK N.A., LONDON BRANCHManaging
DirectorSIGNED by/s/ CAROLINE PANTALEAOfor and on behalf ofCaroline
PantaleaoBANCO SANTANDER, S.A., PARIS BRANCHAuthorised Signatory/s/ PIERRE
ROSEROTPierre RoserotAuthorised SignatorySIGNED by/s/ GEORGES CUREYfor and on
behalf ofGeorges CureyBNP PARIBASHead of Structured Export Finance/s/ M.
ALEXANDRE DE VATHAIREM. Alexandre de VathaireHead of France & UK Export
FinanceSIGNED by/s/JULIE BELLAISfor and on behalf ofJulie BellaisHSBC
FRANCEAuthorised Signatory/s/ GUY WOELFELGuy WoelfelAuthorised SignatorySIGNED
by Agnes Deschenes Voirinfor and on behalf of/s/ AGNES DESCHENES VOIRINSOCIÉTÉ
GÉNÉRALEAuthorised SignatorySIGNED by Matthew Bamburyfor and on behalf
ofSUMITOMO MITSUI BANKING CORPORATION/s/ MATTHEW BAMBURYEUROPE LIMITED, PARIS
BRANCHAttorney in-factSIGNED by/s/ BENJAMIN PHILIPPAERTSfor and on behalf
ofBenjamin PhilippaertsSFILDirection Credit Export/s/ EMILIE BOISSIEREmilie
BoissierDirection Credit Export




--------------------------------------------------------------------------------




The Mandated Lead ArrangersSIGNED by Alex C. Taylorfor and on behalf of/s/ ALEX
C. TAYLORCitibank N.A., LOndon BranchManaging DirectorSIGNED byfor and on behalf
of/s/ CAROLINE PANTALEAOBANCO SANTANDER, S.A., PARIS BRANCHCaroline
PantaleaoAuthorised Signatory/s/ PIERRE ROSEROTPierre RoserotAuthorised
SignatorySIGNED byfor and on behalf of/s/ GEORGES CUREYBNP PARIBASGeorges
CureyHead of Structured Export Finance/s/ M. ALEXANDRE DE VATHAIREM. Alexandre
de VathaireHead of France & UK Export FinanceSIGNED by/s/JULIE BELLAISfor and on
behalf ofJulie BellaisHSBC FRANCEAuthorised Signatory/s/ GUY WOELFELGuy
WoelfelAuthorised SignatorySIGNED by Agnes Deschenes Voirinfor and on behalf
of/s/ AGNES DESCHENES VOIRINSOCIÉTÉ GÉNÉRALEAuthorised SignatorySIGNED by
Matthew Bamburyor and on behalf ofSUMITOMO MITSUI BANKING CORPORATION/s/ MATTHEW
BAMBURYEUROPE LIMITED, PARIS BRANCHAttorney in-fact


















